 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 232 Beverly California Corporation f/k/a Beverly Enter-prises, its Operating Regional Offices, Wholly-Owned Subsidiaries and Individual Facilities  and each of them and District 1199P, National Union of Hospital and Health Care Employees, SEIU, AFLŒCIO and New England Health Care Employees Union, District 1199/S.E.I.U., AFL-CIO and International Brotherhood of Team-sters Local Union No. 385, AFLŒCIO and Dis-trict 1199P, Union of Hospital and Health Care a/w Service Employees International Union, AFLŒCIOŒCLC and Service Employees Inter-national Union Local 285, AFLŒCIOŒCLC and National Health Care Union, Division of Na-tional Association of Government Employees (N.A.G.E.), SEIU, AFLŒCIO and Service Em-ployees International Union Local 50, AFLŒCIO and United Food and Commercial Workers In-ternational Union, Local 1063, AFLŒCIO, CLC and Communications Workers of America Local Union 3114, AFLŒCIO and District 1199, The Health Care and Social Services Union, SEIU, AFLŒCIO and United Food and Commercial Workers Local 204, AFLŒCIO, CLC.  Beverly EnterprisesŒIllinois, Inc. d/b/a East Moline Care Center and District 119, Indiana/Iowa Un-ion of Hospital and Health Care Employees, SEIU, AFLŒCIO, Petitioner.   Beverly EnterprisesŠOhio d/b/a Northcrest Nursing Home and District 119, The Health Care and Social Services Union, SEIU, AFLŒCIO, Peti-tioner.  Cases 6ŒCAŒ24221, 6ŒCAŒ22084Œ23 (formerly 34ŒCAŒ5443), 6ŒCAŒ25548Œ4 (formerly 34ŒCAŒ5652), 6ŒCAŒ22084Œ24 (formerly 12ŒCAŒ14857), 6ŒCAŒ22084Œ29 (formerly  33ŒCAŒ9745), 6ŒCAŒ25548Œ1 (formerly 1ŒCAŒ29418), 6ŒCAŒ25548 (formerly 34ŒCAŒ55652), 6ŒCAŒ25548Œ5 (formerly 34ŒCAŒ5805), 6ŒCAŒ25548Œ6 (formerly 14ŒCAŒ2283), 6ŒCAŒ25548Œ7 (formerly 10ŒCAŒ26355), 6ŒCAŒ25548Œ10 (formerly 10ŒCAŒ26523), 6ŒCAŒ25548Œ8 (formerly 15ŒCAŒ11885Œ1), 6ŒCAŒ25548Œ9 (formerly 8ŒCAŒ25067), 6ŒCAŒ25548Œ11 (formerly 11ŒCAŒ15631), 6ŒCAŒ2248Œ12 (formerly 11ŒCAŒ15863), 6ŒRCŒ10752 (formerly 33ŒRCŒ3724), and 6ŒRCŒ11201 (formerly 8ŒRCŒ14773)  August 21, 1998 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX                     AND LIEBMAN On June 12, 1995, Administrative Law Judge Law-rence W. Cullen issued the attached decision.1 The Re-spondent filed exceptions, a supporting brief, an answer-ing brief, and a reply brief.2 The General Counsel  filed exceptions, a supporting brief, and an answering brief.3 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,4 and conclusions5                                                            1 On February 15, 1996, the Board granted a motion to sever one of the consolidated cases, Case 6ŒRCŒ10907 (formerly Case 10ŒRCŒ14319), and to remand it to Region 10 for appropriate action. On June 2, 1997, the Board granted a motion to sever another of the consoli-dated cases, Case 6ŒRCŒ10906 (formerly Case 15ŒRCŒ7701), and to remand it to Region 15 for appropriate action. Thus, these cases are no longer at issue here. 2 The Respondent also filed several motions. We deny as moot its motion in limine concerning the manner in which the General Counsel argued his request for expenses associated with litigating the single-employer issue in light of our rejection of the related General Counsel motion, discussed below.  Moreover,  we note that according to Black™s Law Dictionary 914 (rev. 5th ed. 1979), a motion in limine ﬁis usually made before or after the beginning of a jury trial for a protective order against prejudicial questions and statements.ﬂ We also deny the Re-spondent™s motion to reopen the record for further evidence concerning the judge™s recommended bargaining order at the Respondent™s East Moline Care Center in East Moline, Illinois, in light of our decision below finding that a bargaining order is not warranted. 3 We deny the General Counsel™s request for reimbursement of costs and expenses related to the litigation of the Respondent™s single-employer status because we do not agree with the General Counsel that the Respondent™s arguments were clearly frivolous. 4 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F. 2d 362 (3d Cir. 1951). We have carefully examined the record and find no basis for reversing the findings. We correct the following errors of the judge, which do not affect our decision. Contrary to the judge™s finding of fact, Flynn, the director of environmental services at Greenwood Health Center in Hartford, Con-necticut, did not admit that he made no reference to the pending griev-ance at the first employee meeting at issue, and instead testified that he did refer to the grievance; but the judge™s other findings accurately reflected the balance of Flynn™s testimony, i.e.,  Flynn did admit that he did not speak to the union delegate before the meeting and did not address the delegate in his union capacity during the meeting. With respect to the election at Northcrest Nursing Home in Napoleon, Ohio, the correct tally of ballots was 36 employees for and 39 against union representation. Further, with respect to the same facility, the judge incorrectly stated that the administrator was not involved in the deci-sion to suspend employee Schriner, but we note that the judge correctly found that the other two management officials involved in the action were not from the facility but rather from the regional and corporate levels. In finding a violation with respect to this action, the judge erro-neously stated that the Respondent, rather than the General Counsel, established a prima facie case. 326 NLRB No. 30  BEVERLY CALIFORNIA CORP. 233 and to adopt the recommended Order,
6 only to the extent 
consistent herewith. 
1.  The judge dismissed the allegation that the Respon-
dent violated Section 8(a)(1) by creating the impression 
of surveillance of  its employees™  union activities at Wil-
liam Penn Nursing Center in Lewistown, Pennsylvania. 
The General Counsel has excepted to the judge™s failure 
to find merit in that allegation. We agree with the Gen-
eral Counsel. In late December 1991 or 
early January 
1992, after meeting with other employees about work problems, 

Licensed Practical Nurse Poll
y Black contacted the Un-ion™s representative about forming a union. She then be-

gan soliciting union organization cards, discussing with 
other employees the formation of a union, attending un-
ion meetings, and making home visits to other facility 
employees with a union representative. There was no 
evidence that she had been identified to facility manage-
ment as an open union supp
orter.  On the evening of 
January 14, 1992, Black and a union representative vis-

ited the home of another license practical nurse, Colpet-
zer, who refused to allow them to come into her home to 
                                                                                            
                                                           
With respect to the Respondent™s West Haven Nursing Facility in West Haven, Connecticut, we note th
at there is an unresolved testimo-
nial conflict as to how Union Business Agent Frane received the first 
six copies of  warnings provided to 
her by management in response to 
the Union™s information request, but 
find that this inconsistency does 
not affect our adoption of the judge™s finding of an 8(a)(5) violation 
with respect to the provision of information in response to the request 
5 In adopting the judge™s finding that the Respondent unlawfully in-
terrogated employees at its East Moline facility, we find it unnecessary 
to pass on whether Director of A
ssociate Relations Findeiss unlawfully 
interrogated employee Weimer because any finding of such a violation 
would be cumulative. Further, in 
adopting this finding, Chairman 
Gould does not rely on 
Rossmore House, 269 NLRB 1176 (1984), enfd. 
sub nom. 
Hotel & Restaurant Employees Local 11 v. NLRB
, 760 F.2d 
1006 (9th Cir. 1985); and 
Sunnyvale Medical
 Clinic, 277 NLRB 1217 
(1985), which he would reverse, 
see his dissenting opinion in 
Beverly California Corp., 
326 NLRB No. 29 (1998) (
Beverly II
), citing Beverly 
Enterprises, 322 NLRB 334 fn. 1 (1996). 
In adopting the finding that the Respondent violated Sec. 8(a)(5) at 
its West Haven Nursing Facility when
 its facility management changed 
dietary department breaktimes, we rely on the judge™s conclusion that 
the change was implemented without
 affording the Union an opportu-
nity to bargain, and we find insu
fficient evidence to support the Re-
spondent™s assertions that the Union either waived its right to bargain 

or subsequently condoned the Respondent™s unilateral action. In adopt-
ing the judge™s finding that the Respondent™s suspension of employee 
Schriner at Northcrest Nursing Home violated Sec. 8(a)(3) and (1), we 
rely on 
Mast Advertising, 304 NLRB 819 (1991), which, although 
factually involving a grievance meeting rather than a captive audience 
meeting, supports the general propos
ition that an employee™s intemper-
ate conduct during the course of engaging in protected activity is per-
mitted some leeway without losing the Act™s protection. We further 
find that the related threat of suspension made to Schriner by the Re-

spondent™s corporate director of associate relations at the captive audi-
ence meeting preceding her actual suspension independently violated 
Sec.8(a)(1), as reflected in the judge™s recommended Order. 
6 The judge inadvertently omitted certain provisions reflecting his 
findings from his recommended Order 
and notice. We shall include the 
appropriate provisions in our Order 
and notice, as well as provisions 
consistent with our decisions in 
Indian Hills Care Center, 321 NLRB 
144 (1996), and 
Excel Container, 
325 NLRB No. 14 (1997). 
discuss the Union.
7 The next morning, the facility™s ad-
ministrator, Horvath, approa
ched Black and said, ﬁGood 
morning Mrs. Black, I understand you had a busy night 
last night.ﬂ Horvath normally did not address Black by 
her last name, and as he spoke his nostrils flared and he 
yanked at his shirt cuff. Black testified that she initially 
did not respond, but that 
after Horvath repeated the 
comment she realized he must have been referring to her 
visit to Colpetzer™s home the prior evening. The adminis-
trator then told her he would like to meet with her in his 
office later that day, at which time he counseled her. The 
judge found that the counseling was a direct result of 
Horvath™s displeasure with Black™s attempting to solicit 
the unwilling employee™s support for the Union and that 
the counseling constituted verbal harassment in violation 
of Section 8(a)(1). That same day, Horvath announced a 
wage increase, which the judg
e also found violated Sec-
tion 8(a)(1) because it was timed to stem the union cam-
paign. We adopt the findings of these violations. 
The judge dismissed the impression of surveillance al-
legation, finding that the incident alone was insufficient 
to create an impression of surveillance and merely was a 
reference to Black™s home visit to Colpetzer, the em-
ployee who had denied her access. We disagree.  
Whether or not Black correctly
 concluded that Colpetzer 
was the source of Horvath™s information, Horvath did not 

identify the source to Black nor did he explain what he 
meant by the comment. Rather, the cryptic comment was 
made by Horvath in a manner untypical of his usual ex-
changes with Black and in conjunction with an order that 

she meet with him later that day. At the subsequent meet-
ing, Horvath made clear to Black his displeasure with the 
actions he had alluded to earlier in the day. Under these 
circumstances, we find that 
the administrator™s reference 
to Black™s protected concerted activities clearly con-
veyed the message that she was being watched and that 
her union activities were under close scrutiny in violation 
of Section 8(a)(1). 
2.  The judge found a number of 8(a)(1) violations in-
volving an unsuccessful unio
n organizing campaign dur-
ing early 1992 at Deltona Health Care Center in Deltona, 
Florida. We adopt the find
ings of these violations.
8  7 There is evidence that Black a
nd the union representative may have 
attempted to visit at least one othe
r employee that evening. However, 
contrary to the General Counsel™s assertions, we do not find this evi-
dence to be dispositive to our determination.  
8 In adopting the judge™s finding th
at the Respondent violated Sec. 
8(a)(1) by providing assistance to Deltona employees concerning their 
retrieval of their union cards, we re
ly  on his conclusion that the assis-
tance provided was coercive in cont
ext, and do not reach his further 
conclusion that the assistance constituted an unlawful interrogation. In 

adopting the judge™s dismissal of 
the allegation of futility of union 
support (to which no exceptions were taken), we note that the judge 
inadvertently omitted the word ﬁnot
ﬂ in the following sentence describ-
ing the  Respondent™s argument on this issue:  ﬁAs the Respondent 
argues in its brief, Taylor [the Res
pondent™s director of associate rela-
tions for region 3] told the employ
ees that the Respondent would [not] 
have to agree to any changes . . . .ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234 Among them is the finding that the Respondent, through 
the facility™s Acting Administrator Kantarze, coercively 
interrogating employees by placing a large poster outside 
her office.  When she posted it, the poster contained the 
signatures of a number of department heads beneath the 
following statements:  ﬁWe want to give new manage-
ment a chance.  We don™t ne
ed a union now.ﬂ  There was 
blank space in which other si
gnatures could be added, 
and ﬁdozensﬂ of nonsupervisory employees affixed their 
signatures to the antiunion poster. 
The Respondent contends that its action with respect to 
the posting was not coercive, noting that, contrary to the 
implication of the judge, when Kantarze posted the peti-
tion it included only management signatures and that the 
judge acknowledged that ther
e was no evidence that any-
one actively solicited employee signatures.  We reject the 
Respondent™s arguments and adopt the judge™s finding 
that the Respondent™s posting 
violated Section 8(a)(1).  
Although we agree that there 
is no evidence either that 
the poster included employee signatures when Kantarze 
placed it on the wall or that the Responden
t, through 
Kantarze or any other management official, explicitly 
solicited employee signatures, we find that the statements 
on the poster, together with
 the space below the posted 
signatures, would lead observers reasonably to view the 
poster as a petition for signing.  Those who signed signi-
fied their support for management and against the Union. 

Since management officials would have little need to 
proclaim to employees their own support for giving man-
agement a chance, the poster was a clear invitation to 
employees to signify that they wished to join with man-
agement officials in giving them a chance.  As noted 
above, there was evidently ample blank space, since 
ﬁdozensﬂ of nonmanagement employees had signed the 
petition, i.e., the employees acted upon the reasonable 
belief that it was a solicitation.   
In sum, the posting was clearly not intended merely as 
a show of management support for the management posi-

tion, but rather as a direct appeal to others to join with 
management. In this manner, the posting was directly 
analogous to Regional Huma
n Resources Director Tay-
lor™s appeal at an employee meeting at the facility during 
the same period for employees to move to his side of the 
room to demonstrate their support for management. Both 
solicitations of open employ
ee support placed employees 
in the position of joining management in a public display 
of support or risking the Respondent™s displeasure if they 

did not so. For the same reasons the Taylor action was 
coercive interrogation, the posting of the notice was co-
ercive interrogation in violation of Section 8(a)(1).
9                                                           
                                                                                             
9 The Respondent™s posting here is 
not analogous to an employer™s 
permissible distribution of campai
gn buttons. Clearly, an employer™s 
right to distribute buttons and sim
ilar campaign materials is not unfet-
tered, and it may not lawfully di
stribute campaign paraphernalia in a 
manner pressuring employees to make
 an observable choice that dem-
onstrates their support for or rejection of the union. See 
Circuit City 3. We further agree with th
e judge™s findings that cer-
tain management conduct during an unsuccessful union 
campaign at Garden Terrace Nursing Center, Douglas-
ville, Georgia, violated Section 8(a)(1) but that certain 
conduct did not, and reject 
as without merit the excep-
tions of the Respondent and the General Counsel to these 
findings.
10 In this regard, we adopt the judge™s conclu-
sion that the Respondent engaged in disparate enforce-
ment of prohibitions on campaigning when it permitted 

antiunion campaigning on its premises on election day 
while, at the same time, it curbed and closely monitored 
prounion employees™ activities.  In doing so, we note that 
the judge found that Ivy, a 
then-current nonmanagement 
employee,  was among those engaged in antiunion elec-

tioneering during election day. The judge found that Ivy 
was observed standing next to the timeclock and encour-
aging employees to vote ﬁnoﬂ as they arrived and also as 
they picked up their paychecks. In this regard, the cred-
ited evidence indicates both that Ivy was seen in the 
hallway at the timeclock next to the personnel office 
right beside the line where 
employees picked up their 
pay and that two supervisors were distributing the pay-
checks during the day. Thus, in adopting the judge™s 
finding, we rely in particular on the fact that Ivy™s anti-
union electioneering was in plain view of management.  
The Respondent has excepted to the judge™s finding 
that it violated Section 8(a)(1) by promoting an inde-
pendent union through its actions respecting employees 
Tommie London, Betty Smith, and Anne Ivy, who alleg-
edly urged that course at the Respondent™s last captive 
audience meetings before the election.
11  In particular, 
the Respondent contends that the employees were acting 

entirely independently and it had no responsibility for 
their statements. We disagree
, and for the following rea-
sons, find a violation on the basis of the statements by 
employee London.
12 Even accepting the testimony of the Respondent™s wit-
nesses that Administrator Durham did not know pre-

cisely what any of these 
openly antiunion employees 
would say when they first requested permission to speak 
 Stores, 324 NLRB 147 (1997), and cases cited therein. Thus, even were 
we to consider this posting akin to the distribution of such parapherna-
lia, it was nonetheless coercive because under the circumstances here it 
was accomplished in a manner which pressured employees to indicate 

their union sentiments. 
10 In adopting the judge™s finding of disparate enforcement of a no-
discussion rule, we note that the judge™s specific factual findings make 
it clear that he inadvertently erred in
 stating that ﬁprounion [rather than 
antiunion] employees were permitted by the Respondent to campaign 
on Respondent™s premises.ﬂ 
11 It is apparent from the judge™s decision that he credited testimony 
that London told employees at the meetings that they could form their 
own group or union to deal with management. We also note that the 
meetings occurred in 1993, not 1994, as the judge inadvertently stated 

in one place. 12 We do not rely on the evidence concerning the presentations by 
employees Ivy and Smith because ther
e is insufficient evidence to show 
that in their presentations they urged the formation of an in-house or-
ganization. 
 BEVERLY CALIFORNIA CORP. 235 at a meeting, we find that
 the message of employee Lon-
don that the employees should form an in-house union 
was clear at least from her first appearance.   She pre-
sented her message at the three captive audience meet-
ings held the day before the election, addressing employ-
ees on all three shifts; and she was paid by the Respon-
dent for the time spent at its facility beyond her normal 

duty hours.  During these meetings, Durham repeatedly 
called on London and the other two antiunion employees 
to present their views.   By this means the Respondent 
tacitly used London as its agent to suggest that the em-
ployees might secure a more 
favorable reception if they 
looked to an in-house group for representation, a position 

that neatly dovetailed with the Respondent™s position, 
voiced by Durham in a preelection meeting that they 
didn™t ﬁneed outsidersﬂ or ﬁthird parties.ﬂ
13 4. The judge recommended that
 the election held at the 
East Moline Care Center in East Moline, Illinois, be set 

aside and found that the Respondent™s commission of 
violations of Section 8(a)(1) and parallel objectionable 
conduct rendered the possibility of a fair rerun election 

slight.
14 Therefore, the judge further found that the Re-
spondent violated Section 8(a)(5) and (1) when it refused 

to recognize and bargain with the Union on the basis of 

valid authorization cards obtained from a majority of unit 
employees. He thus recommended a bargaining order as 
the appropriate remedy for such violations pursuant to  
NLRB v. Gissel Packing Co.,
 395 U.S. 575 (1969).  We 
disagree and conclude that, u
nder all the circumstances, a 
Gissel bargaining order is not warranted in this case.  
In Gissel Packing
, the Supreme Court approved the 
use of remedial bargaining orders in two types of cases 

involving violations of the Act. The first category of ﬁex-
ceptionalﬂ cases involves conduct  found to be ﬁoutra-
geousﬂ and ﬁpervasive,ﬂ such as mass terminations. The 
second category involves ﬁless extraordinary casesﬂ 
marked by less pervasive unfair labor practices which 
nonetheless impede the election process. In the latter 
category, insofar as is pertinent to our analysis here, it 
must be shown that the employer™s misconduct under-
mined the union™s majority status and that ﬁthe possibil-
ity of erasing the effects of pa
st practices and of ensuring 
a fair election (or a fair rerun) by the use of traditional 

remedies, though present, is slight and that employee 
                                                          
                                                           
13 The circumstances here are distinguishable from 
MPG
 Transport Ltd., 315 NLRB 489, 493 (1994), in which the statements which most 
closely linked the employer to an 
alleged agent who set up an antiunion meeting were assertedly made by th
at alleged agent.  The judge de-
clined to rely on them because th
at individual, who was one of the 
employer™s employees, did not testify.
  The only credited evidence that 
linked the employer to the meeting, 
which was held off-premises, was 
that an admitted agent of management had reserved the motel room 
where the meeting was held. The judge found, however, that there was 
no evidence that the employer paid 
for the room, and he credited evi-
dence that the room was reserved at the employee™s request. 
14 Contrary to his summary statement on the objections, the judge 
found merit to Objections 2, 4, 5, 11 through 14, 16, 19, 21, 22, and 30. 
sentiment once expressed through cards would, on bal-
ance, be better protected by a bargaining order.ﬂ 
Gissel, 395 U.S. at 613Œ615. This case does not fall within the 

first category because the unfai
r labor practices are not of 
the magnitude that the Board has found to be pervasive 
or outrageous. Thus they must be analyzed under the 
second category in determini
ng the appropriateness of a 
Gissel bargaining order.
15 Although the Respondent™s unfair labor practices at the 
East Moline facility were serious, they are not of a nature 
or number likely to have so widespread or lasting an ef-
fect that traditional remedies would be inadequate to en-
sure a fair election in this
 unit. The violations were 
committed over a period of several months, and most 

consisted of isolated incidents involving few employees.  

The judge dismissed allegations of more serious miscon-
duct involving discharges of leading union supporters.  
Furthermore, as found by th
e judge, the si
ze of the unit 
fluctuated during the critical period from between 103 

employees on the date of the recognition request to 92 
employees as of the election 
date. We therefore find the 
unit was a sizable one and that, with the possible excep-
tion of a threat to sell the facility made at one of two em-
ployee meetings,  there was insufficient evidence that 

Respondent™s unlawful conduct directly affected a sig-
nificant number of unit employ
ees. In a larger unit such 
as this, the Board has found that the effect of violations is 
more diluted and more easily dissipated. 
Philips Indus-
tries, 295 NLRB 717, 718Œ719 (1989).
16  We therefore conclude, based on the judge™s findings, 
which we adopt, that the violations here do not foreclose 
the possibility of a fair election and that the coercive ef-
fects of the  Respondent™s ac
tions at East Moline can be 
erased by the use of our traditional remedies.  Accord-

ingly, we shall direct the holding of a second election.
17 5. The judge recommended 
a broad nationwide cease-
and-desist order and nationwide posting of the order at 
all of the Respondent™s facilities. The judge based his 
recommendation on his review of the Board™s decision in 
Beverly California Corp
., 310 NLRB 222 (1993) (
Bev-erly I), the record and judge™s decision in 
Beverly Cali-fornia
 Corp., 
326 NLRB No. 29 (
Beverly II),
 issued this 
day, and the present proceeding. He acknowledged that 
in 
Torrington Extend-A-Care 
Employee Association v. 
 15 As the judge did, we examine the nature and character of only 
those unfair labor practices committed at East Moline in determining 
the appropriateness of a bargaining order. 
16 In 
Philips Industries
, the Board denied the request for a Gissel or-
der, holding that the discharges of
 two union supporters coupled with a 

handful of 8(a)(1) violations were in
sufficient  to warrant a bargaining 
order in a unit of approximately 90 employees. 
17 Consistent with our finding that a 
Gissel bargaining order is not 
warranted here and our direction of
 a second election at East Moline, 
we reverse the judge™s finding that th
e Respondent violated Sec. 8(a)(5) 
when it refused to bargain with the Union as the exclusive representa-
tive of unit employees based on a showing of an authorization card 
majority. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236 NLRB, 17 F.3d 580 (1994), the U. S. Court of Appeals 
for the Second Circuit declined to enforce a similar rem-
edy in Beverly I and that the Board ultimately accepted 
the remand and issued separate remedial orders tailored 
to the violations found at each of the individual facilities. 
316 NLRB 888 (1995). Nonetheless, he found a broad 
corporatewide order to be appropriate based on the 

lengthy record of numerous unfair labor practices, in-
cluding many significant violations; the close monitoring 
of organizing and labor relations policies through the 
Respondent™s corporate offi
ce and as implemented by 
regional human resource personnel; and the commission 

of certain unfair labor practices by such personnel, who 
had received extensive training and have substantial la-
bor relations experience. He essentially found that the 
Respondent had demonstrated a proclivity to violate the 
Act and that the violations could not reasonably be 
viewed as isolated occurrences with no connection to 
central management. 
The Respondent excepts, co
ntending that the recom-
mended corporatewide order is the culmination of a case-
consolidation procedure by which the General Counsel 
violated the Respondent™s right to due process.  The Re-
spondent further contends that the judge erred in citing 
corporate and regional official
s™ monitoring of labor rela-
tions policies in the individual facilities as supporting his 

single-employer finding and justifying the corporate-
wide order.  The Respondent 
argues that the officials™ 
involvement does not disturb the essential autonomy of 
facility administrators and constitutes simply a benefi-

cent effort to encourage compliance with the law.  The 
Respondent urges that this view of the relationship be-
tween corporate officials and individual facilities was 
embraced by the Second Circuit in 
Torrington Extend
-A-Care Employee Association. v. NLRB
, supra (denying 
enforcement of the cor
porate-wide order in 
Beverly I), 
and that the court™s finding in that regard is binding on 
the Board in this case.  Finally, the Respondent contends 

that neither Board nor court 
precedent supports  issuance 
of the corporate-wide order  
here.  For the reasons stated 
below, we reject the Respondent™s contentions, and we 

adopt the corporate-wide aspect of the judge™s recom-
mended Order. 
a.  The complaint in this case reflects the consolidation 
of unfair labor practice and representation cases involv-
ing 11 of the Respondent™s facilities.  One of the cases 
was originally filed in the Board™s Region 6.  The others 
were filed in and investigated by other Regional Offices 
and then referred to Region 6 for consolidation and trial.  
The Respondent contends that the General Counsel vio-

lated its due process rights by ﬁstockpilingﬂ these cases, 
refusing to accept the Respondent™s offers to settle some 
of them, and consolidating them for trial in the present 
proceeding.  The Respondent contends that this was an 
unprecedented procedure whic
h violated its right to 
ﬁsubstantive due process an
d equal protection,ﬂ and it 
suggests that the General Counsel™s only lawful course 

was to accept settlement offers and try all the unsettled 
cases seriatim in separate proceedings.  We disagree. 
First, we reject the Respondent™s contention that the 
General Counsel™s decision not to entertain settlements 

of charges underlying the complaints in this consolidated 
proceeding violated 
Independent Stave Co.,
 287 NLRB 
740 (1987), and thereby denied the Respondent ﬁsubstan-
tive due process.ﬂ   
Independent Stave Co
. sets forth 
standards which the Board has decided, as a matter of 
policy, to utilize in exercising its discretion as to whether 
to give effect to a settlement agreement submitted to the 
Board for its approval.  The decision does not, however, 
purport to require the General Counsel to apply these 
criteria in deciding whether or not to accept an offer to 
settle a charge or complaint prior to hearing.
18 This is 
because Section 3(d) of the Act gives the General Coun-

sel exclusive and final auth
ority over the issuance and 
prosecution of unfair labor practice complaints, inde-
pendent of the Board™s supervision and review.  As the 
Supreme Court held in 
NLRB v. Food Workers Local 23
, 484 U.S. 112, 126 (1987), the agency has reasonably 
construed this section of the Act to mean that ﬁuntil the 
hearing begins, settlement or dismissal determinations 
are prosecutorialﬂ and are th
erefore within the unreview-
able discretion of the General Counsel.   
Second, with respect to the 
Respondent™s attack on the 
transfer and consolidation of 
the cases for trial, we ac-
knowledge that the procedure may fairly be described as 
ﬁunprecedented,ﬂ at least given the number of cases and 
the breadth of the geographic 
area in which they arose.  
As one court of appeals has pointed out, however, ﬁnov-
elty alone does not violate due process.ﬂ  
NLRB v. Wash-
ington Heights-West Harlem-Inwood Mental Health 

Council,
 897 F.2d 1238, 1244 (2d Cir. 1990). Rather, as 
the court noted, it must be shown that the action at issue 
ﬁviolated established law or 
proceduresﬂ or that the com-
plaining party ﬁwas specifica
lly prejudiced.ﬂ  Id. The 
Respondent has shown neither. 
The General Counsel has broad discretion under the 
Board regulation cited by the Respondent   (29 C.F.R. 

§102.33) to order charges transferred from one Region to 
another for consolidation with a proceeding initiated in 
the latter office.  He may do so whenever he ﬁdeems it 
                                                          
 18 Under the Board™s rules, a ﬁformal settlementﬂŒŒi.e., a settlement 
providing for the entry of a remedial Board orderŒŒrequires the ap-
proval of the Board.  NLRB Rules and Regulations, Sec. 101.9(b)(1). In 
addition, once a hearing has begun, 
any proposed settlement agreement 
must be submitted for approval either to the administrative law judge, 
subject to review by the Board, or, if the judge™s decision has issued, 
directly to the Board. Sec. 101.9(d).   The General Counsel may, how-
ever, enter into an informal settleme
nt agreement at any time prior to 
the opening of the hearing, and such an agreement is not subject to 
approval by the Board. Sec. 101.7; Sec. 101.9(b)(2).  What the Respon-
dent appears to be objecting to in its exceptions is the General Coun-
sel™s failure to enter into such agreements with re
spect to certain of the 
complaint allegations in this case. 
 BEVERLY CALIFORNIA CORP. 237 necessary in order to effectua
te the purposes of the Act 
or to avoid unnecessary costs or delayﬂ (emphasis 
added).   While motions for consolidation of cases or for 
severance of cases that have been consolidated are re-
viewable by the Board, the consolidation of the cases at 
issue here did not violate clearly ﬁestablished law,ﬂ and 
all of the cases relied upon by the Respondent are distin-

gushable, chiefly on the ground that none involved con-
solidation of cases before trial.
19 The Respondent has also failed to show that it was 
ﬁspecifically  prejudicedﬂ by the procedures complained 

of.  Although it argues in general terms about the diffi-
culty of preserving relevant evidence if cases are not 
promptly tried, it has not identified in its submission to 
us the loss of particular evidence or the unavailability of 
any witness in relation to any violation found against it.
20 Finally, the Respondent cannot reasonably argue that it is 

prejudiced by the procedure 
simply because the number 
and seriousness of the violations found are deemed to 
support  issuance of the corporate-wide order.   Whether 
those violations were established in separate proceedings 
tried by different Board counsel in different Regional 
Offices or, as here, established in a single consolidated 
proceeding, they are still properly relied upon to deter-
mine the appropriateness of
 the order.  See, e.g., 
NLRB v. 
Local
 3 Electrical Workers (IBEW), 730 F.2d 870, 880Œ
881 (2d Cir. 1984) (relying on history of violations, 
found in separate cases, as justification for order against 
a union respondent); 
J. P. Stevens & Co
., 240 NLRB 33 
(1979) (same regarding a respondent employer). 
In sum, the General Counsel™s procedure for trying 
these cases did not violate rights of the Respondent under 
either the United States Constitution or the National La-
bor Relations Act. 
b.  The Respondent argues that the judge erred in rely-
ing on involvement of corpor
ate officials in labor rela-
tions matters at individual facilities. It contends that in 
Torrington
, the Second Circuit ﬁexpressly found that the 
violations in Beverly I did not stem from any unlawful 
corporate-wide labor policyﬂ 
and that ﬁthe presence of 
                                                          
                                                            
19 In both 
Accent Maintenance Corp.,
 303 NLRB 294, 299Œ300 
(1991), and 
United States Postal Service
, 263 NLRB 357, 366Œ367 
(1982), administrative law judges denied motions by the General Coun-
sel to consolidate one or more new unfair labor practice cases with 

another case in which the hearing had 
already been held.  The fact that 
the cases involved differing issues of 
law  and fact  was only one of the 
factors cited by the judges. In 
Venture Packaging, Inc
., 290 NLRB 
1237 (1988), the General Counsel moved to consolidate new cases with 

a case that not only had already b
een tried but was in fact pending 
before the Board.  Citing avoidance of delay, the Board issued its deci-

sion in the pending case before deciding the other cases.  Similarly, in 
Jessie Beck™s
 Riverside Hotel
, 231 NLRB 907, 908Œ909 (1977), enfd. 
590 F.2d 290 (9th Cir. 1978), the Board denied a respondent™s motion 
to consolidate a case in which the co
mplaint had just been issued (and 
in which a trial would be necessary) with a case pending before the 
Board on summary judgment. 
20 In arguing this point in its brief, the Respondent™s sole record cita-
tion is to an exhibit which charts 
the total amount of employee turnover 
at all of its facilities for each of
 the years from 1990 through 1992. 
divisional personnel in union campaigns at individual 
facilities appears to have had a positive effect and Bev-
erly should not be punished 
merely because isolated un-
fair labor practices occurred when division personnel 
were presentﬂ (quoting 
Torrington
, 17 F.3d at 587).  The 
Respondent asserts that this was a factual finding that is 
binding on the Board in subsequent cases involving Bev-

erly.  Although the Respondent does not use the terms 
ﬁcollateral estoppelﬂ or ﬁissue preclusion,ﬂ its citation of 
Del Mar Avionics, Inc. v. Quinton Instrument Co
., 836 
F.2d 1320 (Fed. Cir. 1987), suggests that this is the es-
sence of its argument. 
We acknowledge that ﬁthe doctrine of mutual defen-
sive collateral estoppel is applicable against the Govern-
ment to preclude relitigation of the same issue already 

litigated against the same party in another case involving 
virtually identical facts.ﬂ United States v. Stauffer
 Chemical Co.,
 464 U.S. 165, 169 (1984).  We do not 
agree, however, that the Second Circuit™s factual findings 

in 
Torrington, with respect to the corporate-wide order in 
Beverly I, decided a legal issue that is raised in this case 
on ﬁvirtually identical facts.
ﬂ  The fact that the court viewed the role of regional or
 divisional officials as in-
significant even if ﬁisolated unfair labor practices oc-
curredﬂ when they were present does not foreclose a dif-
ferent finding if the record, as here, shows a continuing 
pattern of unfair labor practices thereafter.  
In 
Beverly I, the Board found that the Respondent had 
committed unfair labor practices at 33 facilities within a 

12-state area.  During 1988 (the year during which some 

of the later violations litigated in 
Beverly I were commit-
ted) and in four subsequent years, the Respondent con-
tinued to violate the Act in facilities where a union repre-
sented its employees or in which a union sought to or-
ganize its employees.  In 
Beverly II
, we have found that 
the Respondent committed an additional 78 violations at 
17 facilities in 9 states.  (This included repeat violations 
in 4 facilities that had been involved in 
Beverly I and violations at 13 additional facilities.)  In this case (
Bev-
erly III), we have found that the Respondent committed 
approximately 28 violations at 9 facilities in 6 states.  
The violations found in the three cases total approxi-
mately 240; they were comm
itted at 54 different facilities 
in 18 states; and they includ
e a number of differing types 
of coercive conduct within
 the meaning of Section 
8(a)(1), as well as violations of Section 8(a)(3) and 
8(a)(5).   
Furthermore, the involvement of divisional or regional 
personnel
21 in unfair labor practices has continued since 
the period covered by 
Beverly I.
  Regional personnel 
were involved in the commi
ssion of more than a dozen 
 21 At the time of the events in 
Beverly I
, the Respondent was organ-
ized into divisions. Subsequently it changed its structure into one or-
ganized into regions. 
   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238 unfair labor practices in 
Beverly II and Beverly III.  Among these were several 8(a)(3) violations and the 
threat to sell the East Moline facility which, as discussed 
above, we have found to violate Section 8(a)(1).  Also, in 
Beverly III, there was corporate involvement in the 
unlawful suspension of employee Schriner and the re-
lated 8(a)(1) threat of suspension at Northcrest Nursing 

Home.  These findings support the ultimate conclusion 
that the Respondent exercises substantial control over 
labor relations policies and practices at the facility level.   
Evidence of middle-level and upper-level managers™ 
intermittent involvement in unfair labor practices is not, 
however, the only evidence supporting the finding of 
actual corporate control of labor relations in the individ-
ual facilities.  Labor relations at those facilities was un-
der the direction and control of a regional director for 
human resources in each separate region.  Whenever a 
union conducted an organizing campaign at a facility, 
human resources personnel were dispatched to conduct 
the Respondent™s antiunion campaign and assumed sub-
stantial control of many of the facility™s actions during 
the critical period.  Where a facility was already organ-
ized, the same regional personnel had the responsibility 
for conducting negotiations, executing labor agreements, 
and handling grievances beyond the preliminary steps.  
The cumulative effect of these and other findings in 
Bev-erly II and Beverly III significantly differentiates the re-
cord on which we issue the pr
esent order from the record 
of the case in which the court 
of appeals declined to en-
force a corporate-wide order. 
c.  Finally, we reject the Respondent™s contention that 
our order here is contrary to Board precedent.  The Board 
has always recognized that it has the authority to issue 
employer-wide orders against 
a recidivist with a record of unfair labor practices in more than one facility and it 
has done so in appropriat
e cases, for example,  in 
J. P. 
Stevens & Co.,
 244 NLRB 407 (1979), enfd. 668 F.2d 
767 (4th Cir.), petition for cert. granted and remanded for 
reconsideration on other grounds, 456 U.S. 924 (1982), 
and in 
Jack LaLanne Management Corp
., 218 NLRB 900 
(1975), enfd. 539 F.2d 292 (2d Cir. 1976).  That it has 
not done so in every possible situation is of no signifi-
cance. The procession of violations in facility after facil-
ity of the Respondent™s operations and the continuing 
involvement of officials above the facility level in labor 
relations, as discussed above,
 warrants a remedial ap-
proach that is something other than business as usual. 
d.  In sum, in finding that a corporate-wide order is 
warranted on the basis of the record of violations com-
mitted during the total period covered by 
Beverly I, Bev-
erly II, and Beverly III,
 we are not ignoring Board prece-
dent or, as the Respondent contends, ﬁlooking for ways 
to nullifyﬂ the court™s findings in 
Beverly I. Rather, we 
are approaching the remedial 
issue on a full record dif-
ferent from that confronting the court of appeals in 
Bev-
erly I.  Nor are we rejecting the court™s observation that 
the Respondent has the right under Section 8(c) of the 
Act to oppose unionization of its employees and to have 
a corporate policy reflecting that goal. It is indisputable, 
however, that the lawfulness of such a general policy 

does not insulate an employer from findings that, in at-
tempting to achieve its goal, it has regularly engaged in 
brinksmanship at the expense of its employees™ Section 7 
rights and frequently stepped over the line into the com-
mission of unfair labor practices.  In our view, the record 
supports such findings here, and a broad order with cor-

porate-wide application is
 accordingly warranted. 
ORDER The National Labor Relations Board orders that the 
Respondent, Beverly California Corporation f/k/a Bev-

erly Enterprises, its Operating Divisions, Regions, 

wholly-owned subsidiaries and individual facilities, and 
each of them, and its officers, agents, successors, and 
assigns, shall 
1.  Cease and desist from 
(a) Announcing wage increases timed to deter union 
organizing campaigns. 
(b) Failing and refusing to meet and bargain with un-
ion representatives concerning grievances and bypassing 
the certified collective-bargai
ning representatives of its 
employees and dealing directly with represented employ-
ees. (c) Making threats to licensed practical nurses of loss 
of their licenses and jobs if they participate in union ac-

tivities. 
(d) Threatening employees 
with unfavorable employ-
ment references if they participate in union activities.  
(e) Coercing employees by assisting them in the re-
trieval of their union cards in conjunction with the issu-

ance of threats. 
(f) Interrogating employees by asking them to raise 
their hands and move to one side of the room in an em-

ployer mandated meeting, thus requiring them to publicly 
assert their union sentiments. 
(g) Creating the impression of surveillance by telling 
employees that it knows of a union meeting scheduled 
and the time and place thereof. 
(h) Interrogating its employ
ees concerning their union 
sentiments by soliciting their signatures on an antiunion 

petition. 
(i) Interrogating employees concerning union activities 
of other employees. 
(j) Threatening employees that it would sell a facility 
before it would see it become unionized. 
(k) Threatening to call the 
police against off-duty em-
ployees who handbill in support of a union at entrances 
to its facilities. 
(l) Interrogating employees concerning who had 
started a union organizational campaign and to determine 
the union sympathies of the employees. 
 BEVERLY CALIFORNIA CORP. 239 (m) Engaging in disparate enforcement of its no-
solicitation and bulletin board policies between prounion 
and antiunion supporters among its employees. 
(n) Posting guards at mandatory employer meetings. 
(o) Requiring off-duty employees to produce identifi-
cation on the day of a representation election. 
(p) Implementing changes in break schedules without 
bargaining those changes with the Union. 
(q) Failing and refusing to furnish the designated col-
lective-bargaining representative with copies of discipli-
nary warnings issued to represented employees. 
(r) Failing and refusing to
 furnish the collective-
bargaining representative with
 the attendance and atten-
dance-related records of nonunit employees upon the 

representative™s request for them for comparison for 
processing of grievances of discipline issued to unit 
members for tardiness. 
(s) Creating the impression of surveillance of union 
meetings and interrogating employees concerning how 

many employees were at the meeting. 
(t) Threatening employees they will get into trouble for 
discussing unions and threatening discipline for talking 

about unions on the clock or on the Respondent™s prem-
ises. (u) Issuing threats of layoff 
if a union wins an election 
at its facility. (v) Promoting the formation of an independent union. 
(w) Engaging in disparate enforcement of prohibitions 
on campaigning and prohibiting prounion solicitation 
while permitting antiunion campaigning and solicitation. 
(x) Delaying an approved 
wage increase and placing 
the blame on the election and the union for the delay and 

thereafter hurriedly implemen
ting the wage increase the 
day after the election. 
(y) Interrogating employees concerning their union 
sympathies and soliciting them to sign an antiunion peti-
tion. 
(z) Prohibiting its employees from wearing union pins 
while permitting wearing of other types of pins. 
(aa) Threatening and suspending and issuing final 
warnings to employees because of their engagement in 
union activities. 
(bb) Creating the impression of surveillance by indi-
cating knowledge of an employee™s union activities. 
(cc) Engaging in verbal harassment of an employee 
because the employee enga
ged in union activities. 
(dd) In any other manner interfering with, restraining, 
or coercing employees in the exercise of their Section 7 
rights. 
2.  Take the following affi
rmative actions necessary to 
effectuate the policies of the Act. 
(a) Immediately rescind the suspension and final warn-
ing issued to Julie Schriner and make her whole for any 

loss of earnings and other benefits, with interest, suffered 
as a result of her unlawful suspension.  Backpay shall be 
computed in accordance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest computed as set forth in 

New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
(b) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful discipline 

issued to Schriner, and within 3 days thereafter notify her 
in writing that this has been done and that the unlawful 
discipline will not be used as a basis for future personnel 
actions against her in any way. 
(c) Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amounts of back-
pay due under the terms of this Order. 
(d) On request, furnish to the applicable unions infor-
mation that is relevant and necessary to their role as ex-
clusive bargaining representative of the unit employees. 
(e) On request, meet with 
and bargain with designated 
collective-bargaining representatives in the processing of 

grievances. 
(f) Make whole employees from whom a wage in-
crease was unlawfully withheld
 for any loss of earnings 
and other benefits suffered as a result of the discrimina-
tion against them. Backpay is to be computed in accor-
dance with 
Ogle Protection Service
, 183 NLRB 682 
(1970) and with interest computed as set forth in 
New Horizons for the Retarded
, supra. 
(g) Within 14 days after service by the Region, post at 
all of its facilities copies of
 the attached notice marked 
Appendix.
22 Copies of the notice on forms provided by 
the Regional Director for Region 6, after being duly 
signed by Respondent™s author
ized representative, shall 
be posted by the Respondent and maintained for 60 con-

secutive days in conspicuous places, including all places 
where notices to employees 
are customarily posted.  
Reasonable steps shall be taken by Respondent to insure 
that the notices are not altered, defaced, or covered by 
any other material. In the even
t that, during the pendency 
of these proceedings, the Respondent has gone out of 
business or closed the facility
 involved in these proceed-
ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since September 10, 1991. 
(h) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps the Respondent has taken to comply. 
IT IS FURTHER ORDERED
 that the elections in Cases 6Œ
RCŒ10752 (formerly 33ŒRCŒ3724), and 6ŒRCŒ11201 

(formerly 8ŒRCŒ14773) are set 
aside and that these cases                                                           
 22 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240 are remanded to the Regional Director for Region 6 to 
conduct new elections when he deems the circumstances 
permit the free choice of bargaining representatives. 
  APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 announce wage increases timed to deter 
union organizing campaigns. 
WE WILL NOT
 fail and refuse to recognize and to meet 
and bargain with designated 
collective-bargaining repre-
sentatives concerning grievances and will not bypass the 
collective-bargaining represen
tatives of our employees 
and will not deal directly with represented employees. 
WE WILL NOT
 make threats to licensed practical nurses 
of loss of their licenses and jobs if they participate in 
union activities. 
WE WILL NOT
 threaten employees with unfavorable 
employment references if they participate in union activi-

ties. WE WILL NOT
 coerce employees by assisting them in 
the retrieval of their union cards in conjunction with the 

issuance of threats. 
WE WILL NOT
 interrogate employees by asking them to 
raise their hands and move to one side of the room in an 

employer mandated meeting, thus requiring them to pub-
licly assert their union sentiments. 
WE WILL NOT
 create the impression of surveillance by 
telling employees that we know of a scheduled union 

meeting and the time and place thereof. 
WE WILL NOT
 interrogate our employees concerning 
their union sentiments by soli
citing their signatures on an antiunion petition. 
WE WILL NOT
 interrogate employees concerning union 
activities of other employees. 
WE WILL NOT
 threaten employees that we will sell a 
facility before we see it become unionized. 
WE WILL NOT
 threaten to call the police against off-
duty employees who handbill in support of a union at 
entrances to our facilities. 
WE WILL NOT
 interrogate employees concerning who 
had started a union organizational campaign and to de-

termine the union sympathies of our employees. 
WE WILL NOT
 engage in disparate enforcement of our 
no-solicitation and bulletin board policies between 

prounion and antiunion supporters among our employ-
ees. WE WILL NOT
 post guards at mandatory employer 
meetings. 
WE WILL NOT
 require off-duty employees to produce 
identification on the day of a representation election. 
WE WILL NOT
 implement changes in break schedules 
without bargaining those ch
anges with the designated 
collective-bargaining represen
tative of the affected em-
ployees. 
WE WILL NOT
 fail and refuse to furnish the designated 
collective-bargaining representative with copies of disci-

plinary warnings issued to represented employees. 
WE WILL NOT
 fail and refuse to furnish the designated 
collective-bargaining repres
entative with the attendance 
and attendance related records of nonunit employees 
upon request by the collectiv
e-bargaining representative 
for them for comparison for processing of grievances of 
discipline issued to unit members for tardiness. 
WE WILL NOT
 create the impression of surveillance of 
union meetings and interr
ogate employees concerning 
how many employees were at the meeting. 
WE WILL NOT
 threaten employees they will get in trou-
ble for discussing unions and will not threaten discipline 
for talking about unions on the clock or on our premises. 
WE WILL NOT
 issue threats of layoff if unions win elec-
tions at our facilities. 
WE WILL NOT
 promote the formation of independent 
unions. 
WE WILL NOT
 engage in disparat
e enforcement of pro-hibitions on campaigning and will not prohibit prounion 
solicitation while permitting antiunion solicitation. 
WE WILL NOT
 delay an approved wage increase and 
place the blame on an upcomi
ng election and unions for 
the delay and thereafter hurriedly implement a wage in-
crease the day after the election. 
WE WILL NOT
 interrogate our employees concerning 
their union sympathies and solicit them to sign an anti-
union petition. 
WE WILL NOT
 prohibit our employees from wearing 
union pins while permitting the wearing of other types of 

pins. 
WE WILL NOT
 threaten and suspend and issue final 
warnings to employees because of their engagement in 

union activities. 
WE WILL NOT
 create the impression of surveillance by 
indicating knowledge of our employees™ union activities. 
WE WILL NOT
 engage in verbal harassment of employ-
ees because they engage in union activities. 
WE WILL NOT
 in any other manner interfere with, re-
strain, or coerce you in the exercise of the rights guaran-
teed you by Section 7. 
WE WILL immediately rescind the suspension and final 
warning issued to Julie Schriner and 
WE WILL
 make her 
whole for any loss of earnings and other benefits, with 
interest, suffered as a result of our unlawful suspension 
of her. 
WE WILL, within 14 days from the date of the Board™s 
Order, expunge from our files any reference to the sus-
pension of and final warning to Julie Schriner, and 
WE  BEVERLY CALIFORNIA CORP. 241 WILL
, within 3 days therafter,
 notify her in writing that 
this has been done and that evidence of the suspension 
and warning will not be used against her in any way. 
WE WILL, on request, furnish to the applicable unions 
information that is relevant and necessary to their role as 

exclusive bargaining representative of the unit employ-
ees. WE WILL
, on request, bargain in good faith with desig-
nated collective-bargaining representatives in the proc-

essing of grievances. 
WE WILL
 make whole employees from whom a wage 
increase was unlawfully withheld for any loss of earnings 

and other benefits suffered as a result of our discrimina-
tion against them, with interest. 
 BEVERLY CALIFORNIA CORPORATION F/K/A BEVERLY ENTERPRISES
, ITS 
OPERATING 
DIVISIONS, REGIONS
, WHOLLY 
OWNED SUB-SIDIARIES, AND 
INDIVIDUAL 
FACILITIES AND EACH OF THEM   Kim Siegert 
and Joanne Dempler, Esqs., Beth Vorro and Scott Burson, Esqs., E. Wa
lter Bowman, Esq
., 
Valerie L. Ortigue, 
Esq., Linda McCormick, Esq., Caryn L. Fine, Esq., Susan 
Pease Langford, Esq., Mark F. Neubecker, Esq., Michael 
Marcionese, Esq., Stephen C. Bensinger 
and Maria Anas-
tas, Esqs., Ursula L. Haerter, Esq
.,  for the General Coun-
sel. 
Warren M. Davison, Thomas P. Dowd, and Gail D. Allen, Esqs. 
(Littler, Mendelson, Fastiff & Tichy), 
of Baltimore, Mary-
land.  Michael R. Flaherty,
 Keith R. Jewell, 
and Ellen 
Weitz, Esqs., 
of Fort Smith, Arkansas.  
Janet L. Janusch, Esq., 
of Peoria, Illinois, for the Respondent.
   Renee L. Bowser, Esq
., of Washington, D.C., for United Food 
and Commercial Workers International Union, AFLŒCIO, 
CLC (UFCW).  Diana Ceresi, Esq., 
of Washington, D.C., 
for Service Employees International Union Local 285.
  Al-
ice Bush, 
President and Organizer
, of Gary
, Indiana, for 
District 1199 Indiana/Iowa Union of Hospital and Health 

Care Employees, SEIU, AFLŒCIO, for the Charging Party.  
DECISION  STATEMENT OF THE 
CASE  LAWRENCE 
W. C
ULLEN, Administrative Law Judge. This 
consolidated case (
Beverly III) was heard before me on a num-
ber of hearing days commencing on November 30, 1993, and 
concluding on April 27, 1994, and involves numerous allega-
tions of unfair labor practice violations of the National Labor 
Relations Act (the Act) at 11 nu
rsing homes in several different 
States, all of which were owne
d and operated by Beverly Cali-
fornia Corporation, formerly 
known as Beverly Enterprises 
(Beverly). In addition there are 
objections to elections pending 
based on alleged unfair labor practices and other events. This 

case is the third consolidated case of numerous unfair labor 
practices charges issued by th
e National Labor Relations Board 
(the Board) against Beverly. In 
Beverly I
 Administrative Law Judge Martin J. Linsky found 
numerous violations at various 
facilities of Beverly and recommended a broad corporatewide 
order and notice to be posted at all of the Respondent
™s facili-
ties. This Decision and Order was affirmed by the Board.
1 However on appeal the Circuit Court of Appeals for the Second 
Circuit declined to enforce the extraordinary, corporatewide 
notice and order. 
Torrington Extend-A-Care Employee Assn. v. NLRB, 17 F.3d 580 (2d Cir. 1994). In Beverly Enterprises
, 316 
NLRB 888 (1995), the Board accepted the court
™s remand and 
found that a broad cease-and-desi
st order was warranted at only 
certain but not all of Respondent
™s facilities. In 
Beverly II,
2 Administrative Law Judge Pete
r E. Donnelly found a number 
of violations and also recommended a corporatewide order and 
notice in his decision issued on June 29, 1994, which decision 
is under appeal to the Board by Respondent. In 
Beverly I
 the 
Respondent admitted single-employer status which formed in 

part the basis for the corporatewide remedy issued in that case. 
In Beverly II
 the Respondent denied single-employer status and 
asserted the impropriety of a corporatewide remedy. Both is-
sues were fully litigated at that hearing and Judge Donnelly 
found single-employer status and also recommended a broad 
corporatewide remedy, which finding and recommended rem-
edy is also under appeal to the Board by Respondent. At the 
parties™ request I took notice of and 
received the testimony and 
exhibits in Beverly II
 concerning the single-employer issue for 
purposes of deciding this issue in 
Beverly III
. I also took addi-
tional testimony and received exhibits in 
Beverly III
 concerning 
this issue. At the time of the hearing in 
Beverly III
, Respondent owned and operated approximately 895 nursing homes through- 

out the United States. The Responde
nt admits its status as an 
employer within the meaning of
 Section 2(6) and (7) of the National Labor Relations Act (the Act) and does not contest Board jurisdiction. Its corporate headquarters is now located in 
Fort Smith, Arkansas. Respondent also admits the status of the 
various unions involved in these 
cases as labor organizations 
within the meaning of Section 2(5) of the Act.  
Briefly, Respondent
™s organization is set up as follows: The 
corporate headquarters is now in Fort Smith, Arkansas. There 
are several regions throughout much of the country. The re-
gions are divided into areas and within each area are several 
nursing homes. The nursing homes are headed by an adminis-
trator who may or may not be a lay person as opposed to a 
medical professional. Following th
e administrator, the director 
of nursing (D.O.N.) is usually second in command followed by 
an assistant director of nursing (A.D.O.N.), both of whom are 
either licensed registered nurses (RNs) or licensed practical 
nurses (LPNs). Additionally ﬁchar
ge nursesﬂ may or may not 
supervise registered nurses, licensed practical nurses, and certi-

fied nurses aides (CNAs) who are directly involved with patient 
care. In addition there is usually a dietary department, a laun-
dry, and a maintenance department, each headed by a supervi-
sor. The testimony and evidence
 concerning the alleged unfair 
labor practices were at separate hearings near the facility in-

volved or the nearest Regional Office of the Board. Addition-
ally testimony was taken and exhi
bits presented at some of the 
facility hearings invol
ved as the case progressed concerning the 
single-employer issue and the 
recommended remedy involved.  
Based on the evidence presented at the hearing, including 
testimony and exhibits, and af
ter review of the posthearing 
briefs presented by the parties, I make the following  
                                                          
 1 Beverly California Corp., 310 NLRB 222 (1993). 
2 Beverly California Corp.,  326 NLRB No. 29 (1998). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242 FINDINGS OF FACT 
 I. JURISDICTION 
 The Respondent is an employer
 within the meaning of Sec-
tion 2(2), (6), and (7) of the Act.  
The Single-Employer Issue  
The complaint alleges that Re
spondent is a single employer 
within the meaning of the Act. As fully detailed at the hearing 
in Beverly II
 which transcripts and exhibi
ts were made a part of 
the record in 
Beverly III
 and in 
Beverly III the General Counsel 
contends that this single-empl
oyer status includes Respondent
™s central corporate headquarters in Fort Smith, Arkansas, and its 
various operating divisions and regions and areas and each of 
its individual facilities.  
Initially, the Respondent admitted
 single-employer status in 
Beverly I
 wherein that status was relied on as an essential ele-
ment in determining that a corporatewide remedy should be 
imposed. In Beverly II
 the single-employer issue was litigated 
and Administrative Law Judge Peter Donnelly in that case 
found single-employer status to attach to Respondent and im-
posed a corporatewide remedy in his recommended Decision 
and Order which has not yet b
een ruled on by the National 
Labor Relations Board (the Bo
ard). Although I have reviewed 
the recommended decision of Judge Donnelly in 
Beverly II
, I 
do not rely on it in this decision
 in view of its pending status before the Board. I do however rely on the evidence presented 
in Beverly II
 with respect to the single-employer issue as well 
as that presented in 
Beverly III
. As the General Counsels point 
out in their briefs there has been little fundamental change in 
the operation of Respondent and 
its various operating divisions, 
regions, areas, and its individual nursing home facilities as they 

existed at the time of the alleged violations in both cases.  
Initially, I find that the admission of Respondent in 
Beverly I
 that it was a single employer at the time of the alleged viola-
tions in that case weighs
 heavily against Respondent
™s subse-
quent denials of single-employer status in 
Beverly II
 and III and 
I rely on that admission. Although the record in these cases 

discloses a change in corporate structure and a move of Re-
spondent™s corporate offices from California in 
Beverly I
 to 
Fort Smith, Arkansas, in 
Beverly II
, this change does not serve 
to obviate the status of single employer of Respondent in 
Bev-
erly I
 to a different status in 
Beverly II
 or III upon my review of 
the evidence concerning single-employer status in 
Beverly II
 and III. Rather I find the evidence presented in 
Beverly II
 and 
III concerning single-employer 
status overwhelmingly demon-
strates that Respondent is a single employer within the meaning 
of the Act.  As set out by the Supreme Court of the United States in 
Ra-dio & Television Broadcast Technicians Local 1264 v. Broad-
cast Service of Mobile, Inc
., 380 U.S. 255, 256 (1965), four 
elements are used to determine whether two or more employers 
constitute a single employer within the meaning of the Act. 
They are (1) common ownership or financial control; (2) com-
mon management; (3) functiona
l interrelation of operations; 
and (4) centralized control of labo
r relations. In the instant case 
Respondent concedes that its corporate offices, regional offices, 
and individual facilities are affiliated business enterprises with 
common offices, ownership, and board of directors. It also 
concedes that the operation of its corporate offices, regions, and 
areas and individual facilities ar
e interrelated. However, it de-
nies the single-employer alle
gation on the grounds that Re-
spondent™s corporate or regional offi
ces do not have substantial control over the day-to-day labo
r relations decisions made at the level of its individual facilities.  
In addition to the concessions made by Respondent concern-
ing the elements other than labor relations, the record devel-
oped in Beverly II
 and III overwhelmingly demonstrates these 
elements of single-employer stat
us. Thus the records show that 
Respondent is organized in a hierarchical fashion with the ulti-
mate responsibility for its manage
ment resting in its chairman 
of the board and chief executive officer (CEO), David Banks, 
who is located at its corporate headquarters in Fort Smith, Ar-
kansas, and with its board of di
rectors. Management authority 
flows directly from CEO Banks to Executive Vice President for 

Operations Boyd Hendrickson. In 
addition to the elements of 
common ownership and control 
the evidence overwhelmingly 
demonstrates the interrelatio
n of Respondent™s operations 
throughout its organization from CEO Banks to the individual 

facilities throughout the organi
zation. Thus authority flows 
from the corporate offices to the regional offices and from the 
corporate and regional offices to the individual facilities. This 
is true of Respondent™s orga
nization, operations, budget proc-
ess, human resources, various benefits programs, Respondent
™s quality assurance program, and nursing and marketing areas as 
well. While various decisions are 
made at the individual facility 
level by facility administrators, facility directors and assistant 
directors of nursing, and other facility departmental supervi-
sors, their authority is limited by the overall corporate standards 
and regional input and programs 
and directives as set out in 
various manuals, training program
s, and the like as well as 
correspondence and direct telephoni
c and in person contacts by 
corporate and regional officials.  
Thus it is solely in the area of human resources (a/k/a associ-
ate resources) that Respondent contends that Respondent is not 
a single employer. However the record discloses that authority 

flows from the corporate department of human resources for-
merly headed by Vice President of Resources Carol Johansen 
and now with the labor relations function of human resources transferred from Johansen to Donald Dotson (former Chairman 
of the National Labor Relations 
Board) as of August 1993, as Dotson is currently vice presid
ent of labor relations. Thus, 
through corporate resources and now labor relations, the Re-
spondent oversees the labor rela
tions functions and sets the 
standards for its regional oper
ating divisions and its human 
resources departments to adhere to
 and to see that its area man-
agers and individual facilities adhere to it. Thus at the facility 
level the preliminary first and 
second steps of the grievance 
procedures are handled by supervisors and the administration of 

the facility in those facilities which are covered by a union 
contract and the regional depar
tment of human resources han-dles the later steps of the grievance procedure with help from 
the corporate division of human 
resources and with corporate 
counsel as required. The regional departments of human re-

sources engage in collective ba
rgaining on behalf of the indi-
vidual facilities with unions re
presenting employees at those 
facilities. Whenever it is discovered that a union has initiated a 
campaign to organize one of 
Respondent™s nonunion facilities, a regional human resources representative is immediately dis-

patched to the facility where he or she handles the campaign to 
defeat the union organizational effort by Respondent and the 
representative reviews and approv
es all discipline of employees 
at the facility prior to its issuance during the course of the union 
campaign. Under all of these circumstances and the record as a 
 BEVERLY CALIFORNIA CORP. 243 whole Respondent™s argument that
 the individual facilities op-
erate independently must fail
. Rather Respondent openly pro-
motes its policy of maintaining a union-free environment at 
each of its facilities and this policy is disseminated throughout 
its organization down to the in
dividual facility. Respondent™s 
argument that its overall corporat
e management is oblivious to 
individual actions take
n by its facilities
 administration, area 
managers and regional human re
sources representatives and 
operating divisions, clearly has no
 merit as it ignores the obvi-
ous truth that Respondent is in full control of its human re-
sources and labor relations policie
s as carried out by its indi-
vidual facilities as the standards, 
directing lines of authority and 
overall policies have 
been disseminated to 
its individual facili-
ties which are to follow through on them.  
II. THE LABOR ORGANIZATIONS 
 The various unions at the facilities involved in this proceed-
ing are labor organizations within the meaning of Section 2(5) 

of the Act.  III. THE ALLEGED UNFAIR LABOR PRACTICES 
 A. William Penn Nursing Center Lo
cated in Lewistown,      
Pennsylvania 6ŒCAŒ24221  
Statement of the Case  
The charge in this case was filed by District 1199P. National 
Union of Hospital and Health Care Employees, SEIU, AFLŒ

CIO, CLC, (District 1199P or the Union) on January 15, 1992, 
and alleges that Respondent violat
ed Section 8(a)(1) of the Act 
by Kenneth Horvath, its facil
ity administrator, engaging in 
verbal harassment against an 
employee because of her union 
activities and that on the same 
date Respondent violated Sec-
tion 8(a)(1) and (3) of the Act at this facility by granting a wage 
increase to all of its registered nurses and licensed practical 
nurses because these employees joined and assisted District 
1199P and engaged in union and concerted activities and to 
discourage employees from engaging in these activities. The 
complaint as amended at the he
aring also alleges that Respon-
dent violated Section 8(a)(1) by creating the impression of sur-
veillance by Respondent of the 
union activities of its employ-
ees. The Respondent by its answer, as amended at the hearing, 
denies the violati
ons of the Act.  
Facts
3  Paulette (Polly) Black testified as follows: She has been em-
ployed as a licensed practical nurse (LPN) by Respondent at the 
William Penn Nursing Center since July 1988. In December 
1991, she discussed problems at wo
rk with several other nurses 
and discussed having a meeting 
at her home to discuss these 
problems. One of the other em
ployees gave her the telephone 
number of District 1199P and she contacted the Union
™s repre-
sentative, Fran Campo, in either December 1991 or early Janu-
ary 1992. Campo met with Black
 and two other employees 
several days later at Black
™s home. Campo later called Black and advised that Union Representative Sue Johnson would get 
in touch with her. Subsequently, Black solicited union authori-
zation cards and discussed the formation of a union with other 

employees during breaks and lunch periods and attended union 
meetings and made home visits to other employees with John-
son. On the evening of January 14, 1992, Black and Union 
                                                          
 3 The General Counsel™s unopposed motion to correct the transcript 
is granted and certain errors 
have been noted and corrected. 
Representative Johnson visited th
e home of LPN Susie Colpet-zer who refused to permit them to come in her home to discuss 
the formation of a union. The next morning (January 15) at 
between 10 and 10:30 a.m. the nursing home administrator, 
Kenneth Horvath, approached Black with flared nostrils while 
yanking at his dress shirt cuff, and said ﬁGood morning Mrs. 
Black, I understand you had a busy night last night.ﬂ At that 
moment she did not know what 
he was talking about. Horvath 
repeated his statement and she then realized that he was talking 

about her home visit to employee Susie Colpetzer who had 
refused to permit her and Johnson to come in to her home and 
discuss the Union. Horvath normally referred to Black by her 
nickname ﬁPolly.ﬂ Horvath then told Black he would like to 
meet with her in his office late
r that day. Later that afternoon 
she was called into a meeting with other nurses who were all 
told by Horvath that they would receive a 50-cent-per-hour 
raise and that probationary empl
oyees would receive a 25-cent-
per-hour raise. On that same da
y shortly before the end of her 
shift, Director of Nursing (D.O.N.) Beth Byler called her into a 
meeting with Horvath. At that meeting Horvath referred to an 
earlier incident which had occurred on January 8, 1992, 
wherein Black had approached Area Manager Don Black (no 
relation to Paulette Black) who was visiting the facility and told 
him of her dissatisfaction with a recent change in procedure for 
the distribution of medicine. She had not previously taken the 
matter up with anyone at the nursing home and Area Manager 
Don Black suggested she do so. 
At the meeting on January 15, 
1992, with Horvath and Byler, Horvath told her she should 
have taken the matter of her di
ssatisfaction up with her supervi-
sor at the nursing home and she agreed. Horvath also told her 
she had hung her head down when greeted by him in the hall 
which negative demeanor could be picked up on by the resi-
dents and she agreed that it could. Additionally, Horvath told 
her he had complaints from doctors concerning her attitude. 
She was unaware of any problems with her conduct in the pres-
ence of doctors treating residents. She had never previously 

been called into Horvath™s offi
ce individually and counseled 
concerning her job performance.  
D.O.N. Byler testified that Paul
ette Black had previously ap-
proached her on January 8, 1992, and told her of the complaint 
she had made to Area Manager Don Black and that she had told 
Paulette Black that she should 
not have gone directly to Don 
Black, but should have followed the chain of command and 
gone to her or the administrator fi
rst to allow them to attempt to 
resolve the matter and Paulette Black agreed. A day later Hor-

vath told Byler that the incident should be taken up with 
Paulette Black and Byler told 
him she had alre
ady discussed it 
with Black. Byler testified at the hearing that she believed the 

incident to have been resolved.  
Horvath testified he had heard of the complaint having been 
made to Area Manager Don Black by Paulette Black from Beth 
Byler. Horvath testified he cons
idered his late afternoon meet-
ing with Paulette Black to be
 a ﬁstern counseling.ﬂ Horvath 
testified and acknowledged that he had made the comment 
about Paulette Black having had a busy night as he had learned 
from Colpetzer that morning that Paulette Black and the union 
organizer had gone to Colpetzer™s home to solicit her support 
for the Union. He considered 
his remark a sarcastic one, but testified he did not intend to intimidate Paulette Black. Horvath 
testified further that he had pr
eviously expre
ssed to manage-ment his concern that the nurses™ pay was too low to be com-

petitive in the local area and that with the addition of a new 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244 nursing facility recently established nearby, that competition 
for nurses would increase. Additionally the nurses had not had 
an across-the-board pay increase and had only received merit 
increases on their anniversary date in over a year, whereas the 
certified nursing assistants (C
NAs) and other service personnel 
who were represented by a union (Local 1099P) had recently 

received an annual contractually specified wage increase thus 
narrowing the wage differential between the nurses and the 
CNAs pay. He had discussed th
is with his supervisor (Area 
Manager Don Black) and urged an increase in pay for the 
nurses and had received word of the approval for the increase 
shortly prior to January 15 when he announced the increase to 
the nurses on that afternoon. A written notice of the increase 
was posted on January 16.  
Horvath who was terminated by
 Respondent in late January 
1992, and who was called as a 611c witness by the General 
Counsel testified regarding the raise granted in January 1992, 
that he had become concerned about the narrowing of the wage 
differential between the LPNs w
ho were unrepresented and the CNAs who were represented by Local 1199P. He made a verbal 

request of area manager Don Black
 about a month before it was 
granted. He testified he did not
 have any further conversations 
with area manager Black between
 the time he made the request for the wage increase and the time it was granted. He recalls 

being told by someone that the wage increase had been granted 
but does not recall who informed him of this. He also does not 
have any specific recollection 
of how the licensed personnel were notified of the increase. 
He may have suggested a figure 
to Area Manager Black but does not remember doing so. On 
January 18, Colpetzer told him 
of the home visit by Paulette 
Black and the Local 1199P organizer and confirmed his suspi-

cions that there was a union ongoing campaign underway. 
Upon talking to Colpetzer he went back into his office and 
called Area Manager Black that same day. On examination by 
Respondent™s counsel, Horvath testifie
d he did not recall if 
Human Resource Representative Ray Martinez was at the home 

on the day he received the telep
hone call advising him that the 
raise for the nurses had been approved. He has no recollection 

of a meeting with a group of LPNs and one of the charge RNs 
to inform them of the wage increase on January 15, but does 
not deny that he did so. On Janua
ry 16 he issued a memo to the 
nurses advising them of the raise and which memo states that 

he received approval for the raise on January 13.  
Human Resources Representative Ray Martinez who had la-
bor relations responsibility for the William Penn Nursing Cen-
ter in 1991 and 1992 testified that in October 1991 he had a 
regular scheduled visit at that facility and one of the items Hor-
vath wanted to discuss with 
him was the wage rates of the 
LPNs. He told Horvath that he could get a wage survey and go 

to Area Manager Black and seek an immediate raise over 
budget or he could propose the wage increase in his upcoming 
budget for the next year which was to be proposed by the home 
at about this time. Horvath indicated he would propose the raise for the following calendar year. Between October 1991 and 
January 1992 there was no action taken or meetings held, to his 
(Martinez) knowledge, to increase the wages of the licensed 
personnel (the nurses). Martinez wa
s at the facility on January 
13 to handle five grievances that were scheduled with Local 

1199P which union represented the service and maintenance 
employees. He was in the office when Horvath received a call 
from Area Manager Black and when Horvath got off the phone, 
he told Martinez that the wage increase was approved. Horvath 
asked Martinez what he would recommend concerning the 
effective date of the raises as there was a meeting scheduled for 
January 30 with the nurses. Ma
rtinez said ﬁwhy would you 
want to wait when you have got the approval to do the wage 
increase and make it effective as
 soon as possible.ﬂ Martinez 
testified that at that time (Ja
nuary 13) he was unaware of any 
union activity among the licensed pe
rsonnel and that he initially 
learned of this on January 17 when he received a telephone call 
from Horvath stating that he had received a letter from Local 
1199P that it was attempting to organize the LPNs. Neither 
Horvath nor Area Manager Black reported to Martinez that 
Colpetzer had advised Horvath 
that Local 1199P was attempt-
ing to organize the nurses at the facility and this failure to do so 
was in contradiction of company policy.  
Horvath testified he had some concern that there was an or-
ganizing effort underway among 
the nurses in December as he had heard from other employees (social workers) at a nearby 

hospital which refers patients to the nursing home that 1099P 
was organizing nursing homes in the area and that he had also 
noted on several occasions that
 nurses who were carrying on 
conversations, terminated the 
conversations when he ap-
proached. He testified he reported his suspicions to Area Man-
ager Black who told him to keep him informed concerning 
them. Area Manager Black was not called to testify. Horvath 
testified, however, that it was not until January 15 when Col-
petzer told him of the visit by Paulette Black and a union 
organizer to her home, that he became certain that an 
organizing effort was underway. He
 testified he informed Area 
Manager Black of this either that morning or afternoon of the 

same day he learned of it from 
Colpetzer. On January 17, Local 
1199P made a demand for recognition to represent the licensed 

practical nurses and presente
d him with a letter demanding 
recognition which was given to hi
m by a union organizer and a 
group of nurses in his office. After 
they left his office he faxed 
the letter to Area Manager Blac
k.  
Local 1099P™s demand for recognition was rejected by Re-
spondent and on January 21, 1992, the Union filed a petition for 
certification of representative for the licensed practical nurses. 
On February 10, 1992, the Union and the Employer entered 
into a stipulated election approved by the Regional Director 
with the election scheduled fo
r March 12, 1992. On March 10, 
1992, the Regional Director canceled the scheduled election 
after having received a requested withdrawal of the Union
™s petition.  Analysis  
I find that Respondent did not create the impression of sur-veillance by the comments addr
essed to Paulette Black by 
Horvath that she had a busy night the previous evening in refer-

ence to her home visit with th
e union organizer to employee 
Susie Colpetzer
™s home. It was obvious to
 Paulette Black that 
since Colpetzer had rejected their request to enter her home and 
discuss the Union that she was not a union supporter and Black 
testified she realized that this was what Horvath was referring 
to. Thus, this incident alone does not prove that Horvath or 
Respondent was either engaged in
 surveillance or was creating 
the impression of surveillance, but rather only shows that Hor-
vath was making her aware that he was aware of the visit to 
Colpetzer™s home. I find that this evidence is insufficient to 
establish that Responde
nt created the impre
ssion of surveillance 
of Paulette Black™s union activities and shall recommend the 
dismissal of this allegation.  
 BEVERLY CALIFORNIA CORP. 245 I find that the evidence is sufficient to show that Horvath en-
gaged in verbal harassment of Pa
ulette Black when he called 
her into his office individually, 
late on the afternoon of January 
15. At this meeting Horvath we
nt through a list of her alleged 
shortcomings which I find was a direct result of his displeasure 
with her soliciting employee Co
lpetzer™s support for the Union 
and that Respondent violated
 Section 8(a)(1) of the Act 
thereby.  
I find that the evidence concerning the grant of the wage in-
crease on January 15, the same day when Horvath learned of 
the efforts of Paulette Black to solicit support for the Union is 
sufficient to establish that the timing of the wage increase was 
indicative of the Respondent™s 
efforts to stem the union cam-paign. While a wage increase ha
d been under consideration, the 
timing of this announcement to 
the nurses establishes a prima facie case that it was announced on January 15 in an effort to 
stem the union campaign. I find the knowledge of Horvath of 
Paulette Black
™s efforts coupled with his verbal harassment of 
her are properly to be imputed to the Respondent and I do not 
credit the testimony of Horvath that the timing was merely 
coincidental. I thus find that Respondent violated Section 
8(a)(1) of the Act by announcement of the granting of the wage 
increase to the nurses on January 15, in order to stem the union 
campaign. It should be noted that
 I credit the testimony of Mar-
tinez that the wage increase
 was approved on January 13, 2 
days before the date of the January 15 meeting with the nurses 
at which it was announced by Horvath and that Martinez urged 
Horvath to make it effective i
mmediately. Thus, I do not find 
the granting of the wage increase a violation. However, there 

was no explanation offered by Respondent as to why the an-
nouncement was made on January 
15, immediately on the same 
day that Horvath confirmed there was a union organizing effort 
underway. I thus find that the announcement on that date was 
timed to bolster the employer
™s effort to spurn the union organ-izational campaign and that Re
spondent thereby violated Sec-
tion 8(a)(1) of the Act.  
B. Greenwood Health Center Loca
ted in Hartford, Connecticut 
6ŒCAŒ22084Œ23 (formerly 34ŒCAŒ5443)  
Statement of the Case  
The charge in this case was filed by New England Health 
Care Employees Union Distri
ct 1199/SEIU (the Charging 
Party, District 1199, or the 
Union) on October 17, 1991. The 
first amended charge in this case was filed by the Charging 
Party on December 3, 1991. The 
complaint alleges, Respondent 
admits, and I find that the fo
llowing employees of Respondent 
constitute a unit appropriate for the purpose of collective bar-
gaining within the meaning of Section 9(b) of the Act: 
 All full-time and regular part-time service and maintenance 
employees employed by the Employer at its Hartford, Con-
necticut, facility; but excluding all other employees, office 
clerical employees, licensed practical nurses, registered 
nurses, temporary employees, and all guards, professional 
employees and supervisors as defined in the Act.  
 The complaint further alleges,
 Respondent admits, and I find 
that since about September 30, 1
980, and at all material times 
the Union has been the designated exclusive collective-

bargaining representative of the employees in the unit and since 
that time the Union has been re
cognized as such by Respondent 
and this recognition has been embodied in successive collec-

tive-bargaining agreements, the most recent of which was ef-
fective from October 16, 1989, to October 15, 1992, and that at 

all times since 1980 the Union ha
s been the exclusive collec-
tive-bargaining representative of the unit.  
The complaint alleges that since about September 10, 1991, 
Respondent has failed and refused to meet and bargain with the Union as required by the grievance procedure set forth in article 
XXVII, section 1(a), (b), and (c) of the agreement and has thereby violated Section 8(a)(1) and (5) of the Act. The com-
plaint further alleges that fro
m about September 10 to October 
10, 1991, Respondent by its Secti
on 2(11) supervisors, Facility 
Director Pamela Miller, Facility Director of Environmental 
Services Robert F. Flynn, a
nd Facility Housekeeping Supervi-
sor Elda Allegne, bypassed the 
Union and dealt directly with 
the employees in the unit by discussing and resolving griev-
ances with employees which had 
been filed by the Union pur-
suant to article XXVI 
of the agreement a
nd thereby violated 
Section 8(a)(1) and (5) of the Act. The Respondent has by its 

answer denied the commission of the aforesaid alleged viola-
tions of the Act.  
Facts  
The collective-bargaining agreement in effect during the pe-
riod October 16, 1989, through October 15, 1992, contained the 
following grievance procedure: 
 1.  It is the intention of the parties that all complaints, dis-
putes, controversies or grievances arising between the parties 
hereto, and involving questions of
 the interpretation or appli-
cation of this Agreement, shall be adjusted by and between 
the parties involved in the following manner:  
(a) Any Employee and/or hi
s/her Union delegate or 
representative covered by this
 Agreement who desires to 
present a grievance may do so, stating the nature of the 

grievance and the remedy sought.  
(b) Grievances to be considered hereunder must be 
submitted to the Employee™s supervisor within thirty (30) 
working days after the appearance of the facts or circum-
stances of the grievance, or the grievance shall be deemed 
waived or settled.  
(c) The decision of the supervisor shall be rendered to 
the Employee within ten (10) working days from the time 
the Employee presents the grievance unless the time is 
mutually extended by both parties.  
(d) In the event the grievance is not settled as provided 
above, the Employee and/or Un
ion delegate or representa-
tive may within ten (10) working days from the time the 

decision is rendered to him/
her submit the grievance in 
writing to the Administrator of the Home. If the Employee 
fails to process the grievance to this step within the pre-
scribed time limit, the grie
vance shall be considered 
waived or settled. The decision of the Administrator shall 

be rendered within ten (10) working days from the time 
the Employee presents the grievance.  
(e) Saturdays, Sundays and legal holidays shall not be 
considered working days under this Article.  
(f) Failure on the part of the Nursing Home to answer a 
grievance at any step shall not be deemed acquiescence 
thereto, and the grievant may proceed to the next step.  
(g) Anything to the contrary notwithstanding, a griev-
ance concerning a discharge or suspension may be pre-
sented in accordance with Article XXIV.  
 Louis Saez testified that he was employed in the housekeep-
ing and laundry department of
 the Greenwood Nursing Home 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246 for approximately 10 years until 
his termination in June 1993. 
In September 1991, he became 
a union delegate with the re-
sponsibility for representing employees in his department and 
filing grievances. Shortly after he became a delegate he and 
several other employees met with Betty Cleveland, the union 
ﬁorganizerﬂ (the union representative who is employed by the 
Union and is not an employee 
of Respondent) who serviced the bargaining unit at the Greenwood Nursing Home. The purpose 
of the meeting was to discuss the employees™ complaints of 
harassment by Housekeeping S
upervisor Elda Allegne and 
Director of Environmental Services Robert Flynn concerning 
reprimands by supervisors in public areas of the nursing home 
and disrespectful treatment of the employees by the supervi-
sors. Cleveland advised Saez to file a grievance concerning 
these complaints. On September 10, 1991, Saez wrote a griev-
ance and filed it with Flynn. No individual was noted on the 
grievance as a grievant, but Saez signed it as a delegate. The 
grievance cited article VI ﬁRespect and Dignityﬂ as the alleged 
contract violation which is as follows: 
 All employees are entitled to be treated with respect and dig-
nity at all times. When there is a need for discussion over is-
sues all parties agree that these discussions will be conducted 
in a fashion designed to avoid embarrassment or ridicule and 
will be conducted in a professional manner.  
 Saez testified that at the time he presented the grievance to 
Flynn, he asked Flynn to let him know when he could meet so 
Saez could let the employees know. Saez testified he was not 
contacted by Flynn as he had requested, but rather began to 
receive reports from other empl
oyees that they had been ques-
tioned by Flynn and Allegne in their work areas concerning the 

grievance. Flynn who was ca
lled as a witness acknowledged 
that he and Allegne had questio
ned the employees concerning 
the grievance in order to find out what it was about and admit-
ted that he did not ask Saez as
 to what it was about although 
Saez™ name was the only name on the grievance. Allegne was 
not called as a witness. Flynn 
testified that on September 19, 
1991, he held a meeting with the housekeeping, laundry, and 
maintenance employees at which he discussed the grievance as 
well as several other matters unre
lated to the grievance. Saez 
was not given any advance notice of
 the meeting as he testified 
he had requested, but rather he was called into the meeting as 
one of several employees on s
hort notice. Flynn denied that 
Saez had requested to be notified in advance of the meeting. 
Flynn testified he addressed the subject of ﬁrespect and dignityﬂ 
and told employees that if they
 have a problem with other em-
ployees, they should attempt to resolve it among themselves 

and to only involve supervisors if they were unable to resolve 
the problem. Flynn testified he did so as he believed that prob-
lems among the employees were th
e reason for the filing of the 
grievance based on what he had learned from the questioning of 

the employees by himself and Alle
gne. He admitted he had not 
discussed the basis of the grievan
ce with Saez prior to the meet-
ing and did not in fact know what the grievance was about. Flynn testified he normally discusses grievances with the dele-
gate and the grievant or schedul
es a meeting to discuss it. Re-
spondent™s administrator, Pamela
 Miller, testified that when 

grievances are filed with ﬁmanagement, then a union delegate is 
always involved.ﬂ Flynn admitted he did not speak to Saez 

before the meeting and that he did not address Saez as a dele-
gate at that meeting and did not
 specifically refer to the griev-
ances during the meeting, but ra
ther addressed other unrelated 
matters at the meeting as an ﬁin service meetingﬂ (an informa-
tional or training meeting) such as the results of a quality assur-
ance inspection and accident repor
ting. He also used the Re-spondent™s ﬁin serviceﬂ sign-in form to document the atten-
dance of the employees at th
e meeting although he did not 
normally utilize this form for gr
ievance meetings. He also ad-mitted he had no prior practice of combining in-service and 
grievance meetings. He contende
d that his purpose in question-
ing employees individually and 
holding the meeting when he did was to comply with the contract requirement that the griev-
ance be answered within a 10-day period.  
Saez testified that he and the employees in the affected de-
partments met again with Clevela
nd as a result of the lack of 
response to the grievance. As an
 outcome of this meeting Saez 
filed another grievance concerning the respect and dignity 
clause but this time the grievance was signed by all of the em-
ployees in these departments ut
ilizing two grievance forms for 
the grievances. Saez presented this grievance to Flynn on Octo-

ber 7, 1991, along with delegate Nettie Benyard. Benyard was 
not called to testify. The grieva
nce requested a meeting with a 
30-day notice. Saez testified that at the time of the presentation 

of the grievance to Flynn, he told him that he was filing this 
grievance because of the lack 
of response to the prior griev-
ance. Saez also testified that he
 asked Flynn to inform him of 
the meeting time in advance so that a union representative (an 
ﬁorganizerﬂ) could attend. Flynn denied that Saez requested 
such notice. Flynn testified that
 he brought this grievance to 
Miller™s attention immediately.  
Once again Saez was not notified in advance of the meeting, 
but was instead called without no
tice into a meeting on October 
10 over the public address system along with three other em-
ployees in addition to Miller, Flynn, and Allegne although the 
grievance had been signed by approximately 15 other employ-
ees. Miller held up the grievanc
e forms and said she had two 
grievances filed by Saez and told Saez to tell her what the 
grievances were about. Saez testified he told her he did not 

want to discuss the grievances
 unless the employees involved 
were present. He testified further that the employees with the 

most problems were not present at the meeting. Saez testified 
that when he told Miller he did not want to discuss the griev-
ances unless the involved employees
 were present, she told him 
she was not going to pay off-duty employees to attend the 
meeting and that he needed to speak then or there would be no 
more meetings. Saez testified he also told Miller he needed a 
union representative present and asked to notify Cleveland and 
that Miller told him to ﬁtalk nowŠor you never will.ﬂ Miller 
then inquired of the other employees if they had any problems 
and they were silent. Saez testified that Miller then told the 
employees, ﬁShe said when they
 have a problem, they should 
go to the supervisor, not to me.ﬂ  
Miller testified she had copies of the grievance and told the 
employees in the room that they were meeting in accordance 

with the grievance procedure to
 meet within the 10-day time-
frame and that because of the limited information provided on 
the grievance form, they (the 
management) wanted to ﬁknow 
exactly what their concerns were.ﬂ She then  
 essentially told them that the way I wanted to conduct the 

meeting was to go around the room and ask each of the spe-
cific employees exactly what their concerns were, and shortly 
after that, Luis [Saez] was seated at the far end of the table, di-
rectly across from me. And he said, ﬁI
™m not saying anything 
without Betty [Cleveland].ﬂ And I said, ﬁLuis, you know, you 
 BEVERLY CALIFORNIA CORP. 247 filed a grievance. You obviously are aware of what some of 
the concerns are. You know we have an obligation to conduct 
this meeting within the 10 days. Historically we™ve not in-
volved a union organizer at this step of the grievance process. 
And, you know, we would prefer to continue that way. What 
we™d like to know is what are the concerns of the employees 
so that we can work on resolving these issues?ﬂ And he again 
said that he wasn™t going to say anything.  
 At this point Miller then went on to the next person, Oscar 
Reyes, who complained about the housekeeper Allegne having 
corrected him in a patient care area ﬁbecause he had failed to 
put up a Wet Floor sign.ﬂ She l
ooked at him and the other em-
ployees in the room and told them that this was a safety viola-
tion and needed to be corrected immediately, but that no disci-
plinary action would take place in public if it were to happen 
which it had not. She told them ﬁThat was not at all intended to 
degrade anyone or demoralize. But it was merely a correction 
of a safety hazard.ﬂ She then asked the other employees if they 
agreed that safety violations should be corrected right away to 
prevent injuries. She then went
 on to the two other employees 
present who said nothing. She then reiterated that she was at-
tempting ﬁto resolve the issue and that this was the time to do 
it.ﬂ She testified further that union organizers (nonemployee 
union representatives) have not historically become involved at 
this stage, but that if an orga
nizer wanted to attend a grievance 
meeting they would contact her a
nd ask to be present. At one 
point in the meeting Saez said ﬁthat not everybody who had 
signed the grievance was there.ﬂ She told him in his role as 
delegate, he is expected to represent the employees as ﬁnot 
everybody is on every dayﬂ and they did not routinely have 
three or four sets of grievance meetings. She also told the em-
ployees at the meeting that 
if the problems were among the 
coworkers, then to attempt to
 resolve them among themselves and if they were not resolved to follow the steps in the contract 
(grievance procedure). She denied having told the employees 
not to go to Saez with their problems. She testified that in the 
past she had honored requests of union representatives to be 
present at step 1 grievance meetings. The meeting lasted 15 to 
20 minutes. After the October 10 meeting Miller received a 
letter from Cleveland objecting to
 Miller™s treatment of union 
delegates and stating that the 
Union was filing an unfair labor 
practice charge with the Board. The charge in this case was 
filed on October 17. Subsequently, with its regional human 
resources representative, Jay 
Begley, Respondent met with 
union representatives in Decembe
r 1991 to discuss the issue of 
mutual respect and dignity whic
h was the grievance involved in 
the prior meeting.  
Analysis  
I find that in each of the two instances the Respondent vio-
lated Section 8(a)(1) and (5) of th
e Act by its failure and refusal 
to meet with Luis Saez in his role as a delegate in the first 

meeting conducted by Flynn and 
subsequently in the second 
meeting conducted by Miller and 
its continuation of the second 
meeting in the face of protests by Saez that Union Organizer 
Cleveland should be present an
d that the employees who had 
filed the grievance were not present. It is clear from this record 
that the Respondent flagrantly i
gnored Saez in his role as a 
union delegate. I credit Saez™ tes
timony as set out above. In 
both instances Saez was not given advance notice of the meet-
ing but was rather called in on short notice without warning that 
the meeting was to occur. The 
first meeting conducted by Flynn 
was conducted as an in-service meeting rather than a grievance 
meeting. Saez was not addresse
d by Flynn as a delegate and 
Flynn only purported to discuss problems among coworkers 

with each other which was not the grievance filed by Saez 
rather than asking Saez as the delegate who had filed the griev-
ance what the grievance was ab
out. Similarly,
 although Saez had specifically reque
sted notice of the meeting at the time he 
filed the second grievance sign
ed by 15 employees, so that 
Cleveland could attend, this request was ignored and Saez was 

called into the meeting with only three other employees al-
though 15 employees had signed the grievance. Saez™ protesta-
tions that Union Organizer Cleveland should be present and 
that the other employees who filed the grievance should be 
present, were specifically rejected by Miller and the meeting 
was continued by Miller. Th
e above conduct by Respondent 
also ignored the Union™s right under the grievance procedure 

for a grievance to be filed by 
ﬁany employee and/or his/her 
delegate or representative (nonemployee union organizer).ﬂ 
Such conduct by the Respondent
 clearly violated Section 
8(a)(1) and (5) of the Act.  
The Respondent further violated Section 8(a)(1) and (5) of 
the Act by bypassing the Union and dealing directly with bar-

gaining unit employees with respect to the grievance. After the 
filing of the first grievance Fl
ynn and Allegne interrogated the 
employees directly in attempting to find out the subject matter 
of the grievance rather than dealing with union delegate Saez 
who had filed the grievance to learn what the grievance was 
about. This is clearly unlawful direct dealing with the employ-
ees and the results of this mani
fested itself by Flynn addressing 
at his meeting with employees the subject of working out prob-
lems among coworkers with each other which was not the sub-
ject matter of the grievance. Similarly Miller™s directing the 
employees at the October 10 meet
ing to go to their supervisor rather than Saez with problems 
urged directly dealing in viola-
tion of Section 8(a)(1) and (5) of the Act.  
C. Deltona Health Care Center Located in Deltona, Florida,   
6ŒCAŒ22084Œ24 (formerly 12ŒCAŒ14857)  
Statement of the Case  
The charge in Case 6ŒCAŒ22084Œ24 (formerly 12ŒCAŒ
14857), was filed by International Brotherhood of Teamsters 
Local Union No. 385, AFLŒCIO on February 3, 1992 (the 
Charging Party, the Union, or Local 385), and a first amended 
charge was filed by the Charging Party on March 20, 1992.  
The complaint alleges that Respondent by Khrys Kantarze, 
the Deltona Health Care Center facility administrator at the 
facility in or about January 1992, interrogated employees about 
their union membership, activities, and sympathies by soliciting 
them to sign an antiunion petition and on or about February 5 
or 6, 1992, prohibited employees from discussing the Union at 
any time at Respondent
™s facility. By the aforesaid conduct 
engaged in by Kantarze, Respondent
 is alleged to have violated 
Section 8(a)(1) of the Act.  
The complaint further alleges 
that Respondent violated Sec-
tion 8(a)(1) of the Act by the conduct engaged in by its human 
resources director, Alvin Taylor, at its Deltona facility as fol-
lows:   On several dates in or a
bout January 1992, Taylor:  
(a) Threatened employees w
ith reprisals, including loss 
of license, for having supported the Union.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248 (b) Threatened employees with reprisals including bad 
employment references, for ha
ving supported the Union.  
(c) Advised employees that if
 they were contacted by 
union representatives away from Respondent
™s facility 
they should summon police and press harassment charges.  
(d) Threatened employees with unspecified reprisals 
for discussing the Union with other employees.  
(e) Interrogated employees concerning their union ac-
tivities, by offering to assist them in obtaining the return of 
their union authorization cards.  
(f) Threatened employees th
at wage increases would 
be withheld until their union s
upport and activities ceased.  
(g) Interrogated employees assembled at a meeting en 
masse concerning their support of the Union.  
(h) Informed employees that
 support for the Union was 
futile and that nothing would change if the Union was 
chosen as their representative.  
(i) Issued an overly broad prohibition of solicitation in 
support of the Union on Respondent™s premises at any 
time.  
(j) Created the impression among employees that their 
union activities were under su
rveillance by Respondent.  
 The Respondent denies the commission of the alleged unfair 
labor practices.  
Facts  
The complaint alleges several in
dependent violations of Sec-
tion 8(a)(1) of the Act. In late 1991, the Union commenced an 
organizational campaign among 
the nonprofessional employees 
at this facility. An employee organizing committee was formed 
which distributed union authorization cards to employees. The 
Union filed a petition in Case 12ŒRCŒ7500 and an election was 
held on March 5, 1992, in a stipulated unit consisting of non-
professional employees, including licensed nurses and exclud-
ing registered nurses and vari
ous other designated categories 
such as directors, managers, and supervisors as well as clerical 
and office employees and guards.
 The Union was rejected by a 
vote of 16 to 63.  
According to the testimony of 
Alvin J. Taylor, Respondent™s 
director of associate relations for Region 3 which encompasses 
the State of Florida, he was al
erted of problems with manage-
ment at the Deltona Health Ce
nter by a call made to Respon-
dent™s ﬁhot lineﬂ which is maintained by Respondent for its 
employees throughout the country to
 make confidential calls to Respondent™s home office in Fort Smith, Arkansas, concerning 
problems at their individual facilities. Taylor testified his office 
is in Longwood, Florida, and in early January 4 or 5, 1992, on 
either a Monday or Tuesday he 
arrived at the Deltona Health 
Care Center in response to the ﬁ
hot lineﬂ call. S
hortly prior to 
this he dispatched two associate relations representatives, 

Khrys Kantarze and Sue Lutes, 
to the nursing home and they 
arrived on the Saturday prior to his arrival to investigate alleged 
problems with management in 
response to the hot line call. Shortly thereafter on or before
 January 20, 1992, Area Manager 
Peter Nyland discharged the admi
nistrator who was replaced by 
Kantarze as administrator on January 20, 1992, and also dis-
charged the director of nursing about that time. Following his 
arrival Taylor initially held three separate meetings with the 
facility
™s department heads, superv
isory staff including licensed 
practical nurses (LPNs) and registered nurses, and with the 
CNAs to address the problems of which he had been made 
aware by the ﬁhot lineﬂ call. During one of these meetings he 
learned that there was an ongoing union organizational cam-
paign underway at the facility. 
In response thereto he and his 
associate relations representatives, Kantarze and Lutes, main-

tained a presence at the home until March 5, 1992, when a rep-
resentation election was held.  
Ruth E. Flores, who was employed as a CNA during this pe-
riod testified concerning four to 
five meetings held by Respon-
dent™s management at which the Un
ion was discussed. Flores 
was a member of the union organizing committee. She resigned 
her position as a CNA in January or February 1993. At the 
meetings attended by Flores, Ta
ylor and Kantarze spoke to the employees. The first meeting Fl
ores attended was on a Monday 
and Taylor spoke and introduced Kantarze to the employees 
and told them that if they had an
y complaints, to talk to him or 
Kantarze. Taylor did not discuss the Union in this meeting. On 

Thursday of the same week Taylor held another meeting of the 
employees and said that he 
knew that employees had signed 
union cards with their social security numbers on the cards and 

if the cards went to the Labor 
Board, the employees who signed 
them would be put on a list and would not be able to get a job 
elsewhere as they would be regarded as troublemakers. Taylor 
also said that LPNs who signed the cards could lose their li-
cense since it was unlawful for them to participate in union 
matters. According to Flores, at 
one of the meetings at which 
Taylor was imploring the employ
ees to give the management a 
chance in reference to its campaign against the Union, Flores 
who was standing in the back of the room was summoned by 
Taylor to come to the front of the room and say ﬁsmileﬂ to the 
other employees three times. She 
complied with Taylor™s direc-
tion although she was embarrassed by it and regarded it as 
ﬁsilly.ﬂ At this meeting Taylor
 also asked everyone who was 
willing to give management a ﬁchanceﬂ with respect to the 
union campaign, to raise their hand 
and move to the side of the 
room where he was standing. Tayl
or walked to the side of the 
room and all of the employees did also. At the second or third 
meeting held by Taylor, Taylor told the employees to call the 
police if union organizers came 
to their homes and tell the po-
lice they were being harassed. Taylor also told the employees 
that they could not discuss the Union at work and did not spec-
ify when they could talk about 
the Union at the facility. With 
respect to raises Taylor told th
e employees at the first meeting 
held on a Monday that the administration was going to check 
and make evaluations and that if the employees were entitled to 
a raise, they would get it. At th
e second meeting Taylor told the 
employees the administration was 
not allowed to give employ-
ees raises or make any change
s in their insurance until the un-
ion election process was finished, but did not explain why. 
Taylor also said that if the Union were selected by the employ-
ees, there would be no changes except for the requirement to 
pay dues as the union would have
 to talk to the Respondent first. On Thursday, at the seco
nd meeting Taylor said he knew 
there was a union meeting scheduled for the next day and that 
ﬁthey know the time and the place, and he look, when he say 
that to Ms. Rivera (Vivian Rive
ra).ﬂ Taylor said he knew the 
place was on Fort Smith Boulevard, in Deltona which was the 
street on which Vivian Rivera 
lived and looked at Rivera. In 
fact there was a union meeting sc
heduled at Vivian Rivera™s 
house on Fort Smith Boulevard the next day, a Friday.  
Flores also testified that at 
the second or third meeting she 
attended at the facility, Taylor said that if anyone came to an 
employee™s home on behalf of the Union to call the police and 
tell them they are being harassed. She also testified that he told 
 BEVERLY CALIFORNIA CORP. 249 the employees at this meeting 
that the union supporters were 
ﬁnot supposed to talk about the 
Union in the facility.ﬂ He did 
not indicate when they (the uni
on supporters) could talk about 
the Union at the facility and 
did not mention breaktimes or 
lunchtimes. Flores acknowledged 
that at these meetings, em-
ployees asked questions but did 
not recall in answer to a ques-
tion by Respondent™s counsel, th
at the statements made by 
Taylor concerning union representatives visiting employees™ 
homes were in response to employees™ questions but did note 
that it had been 2 years since these meetings. She also denied 
on questioning by Respondent
™s counsel that Taylor had told 
the employees they could talk 
about the Union during breaks, 
lunch, or before and after work but not on working time at the 
facility.  
Vivian Rivera, a former CNA 
who resigned within a month following the election on March 5, 1992, testified she was a 
member of the union organizing
 committee. She attended four 
meetings held by Respondent between January 15 to March 5, 
1992. There were also two union meetings held during this period. The first union meeting was held in her home on Fort 
Smith Boulevard. On a Thursday at the second of Respondent™s 
meetings Taylor said he was awar
e of the meeting to be held on 
Fort Smith Boulevard and looked at her. Taylor also said he 

was aware of the persons who were on the union committee and 
the time and the place and names of the employees who were 
going to be there. Taylor also said ﬁthat if any union organizer 
were to call or go to their home, to call the Sheriff™s Depart-
ment and say that they
™re being harassed by us.ﬂ He also said 
ﬁthat if any of the employees were approached at work by us, 

which is the union committee, to go see him and he
™ll take fur-
ther action.ﬂ At two meetings
 including the second meeting, 
Taylor said that anyone who had signed a union card and 
wanted it back should see him as he was going to post an ad-
dress where they could get their cards back and that the em-
ployees could get in touch with either the Union or the Board. 
Taylor also told them that if the employees signed a union card 

and put their social security number on it, 
ﬁthis would follow you throughout your career.ﬂ Taylor also said that if any of the 

licensed practical nurses (LPNs)
 had signed a union card, ﬁthey 
should try and get their cards back because they couldn™t par-

ticipate in any union activities. They could lose their license 
and get fired.ﬂ He did not give 
any reason that LPNs could not 
participate in union activities. Taylor also said that if the Union 
were chosen to represent the employees at the election, there 
would be no changes in benefits, 
that the only change would be 
the requirement that the empl
oyees pay dues and that any 
changes would have to be a
pproved by the Respondent. On 
cross-examination Rivera acknow
ledged that she had said in 
her pretrial affidavit that Tayl
or had said ﬁwe could get a bad 
employment reference because of . . . being involved in union 

activityﬂ and that from this she had testified that Taylor had 
said employers wouldn™t hire them
 but conceded that this was 
merely her conclusion 
and that Taylor had not said the employ-
ees would not be hired.  
Rivera further testified that in
 early February 1992, she re-
ceived a verbal warning from Kantarze who was then serving 
as administrator of the facility. Kantarze called her into her 
office and said she was going to 
give her a verbal warning be-
cause someone had told her that Rivera was among a group of females in the facility who were
 talking about the Union, ﬁand 
we were cursing and carrying on,ﬂ
 and that ﬁthe next time she 
hear any talk about the Union in the facility that she was going 
to have to write me up.ﬂ Kant
arze did not say when or where 
she could discuss the Union, nor did she mention breaktime or 

lunchtime.  The General Counsel also calle
d Evelyn Ponzella who had 
formerly been employed at the Deltona Health Care Center for 
about 6 months as a CNA. She le
ft the employment of the Re-
spondent about a week after the 
March 5 election. She attended 
one meeting conducted by Taylor which was held in either the 
last week of January or the first week in February. This was the 
third or fourth meeting held by 
Taylor and was set at 2:30 p.m. 
to catch two shifts (the day shift 7 a.m. to 3 p.m. and the eve-
ning shift 3 p.m. to 11 p.m. and 
was mandatory. It was attended 
by about 50 employees. In addi
tion to Taylor, Area Manager 
Peter Nyland and Kantarze were al
so present. Taylor did most 
of the talking and said it was a review of their benefits. She 

recalls him saying ﬁthat he had re
viewed the raises that were 
supposed to be given that we had been waiting for, and that no raises were to be given until after union activity was settled.ﬂ 
He did not give any explanation why the raises were being 
withheld. Taylor also told them that if anyone had signed union 
cards, their involvement in union
 activity and their ﬁcard would 
be recorded at the Labor Board, and that it would be placed on 
a list and if we needed a reference, it would be difficult for us 
to get a good reference and to obtain another job.ﬂ Taylor also 
said that anyone who wanted to retrieve their union card and 
did not want to be represented by the Union could go to his 
office or he would post the address of the Labor Board. Taylor 
also said that if any LPNs ﬁhad participated in signing union 
cards, that it was illegal for them to have participated and that 
he recommended having them get their cards back. That they 
would lose their license, and it was possible that they would 
lose their job.ﬂ There were LPNs present at this meeting. Del-
tona General Counsel Exhibit 5 was posted in the employees
™ lounge and is addressed to all staff from Khrys Kantarze and 
dated February 11, 1992, and stat
es: ﬁMany of you have asked 
how you can get your union cards returned. In keeping with my 
philosophy of keeping you informed on all requests and sugges-
tions, the following are the addresses (of the Union and the 
Board) that you have requested.ﬂ Ponzella testified that the 
foregoing notice was posted during the union activity right after 
Taylor
™s speech. Ponzella testified further that there were four 
employees on the employee organizing committee including 
herself on behalf of the Union.
 Several employees came to her 
and requested their cards back. During Taylor
™s speech he also 
said the only change that would occur if the Union were suc-
cessful would be that the Union would take the employees™ 
dues.  The Respondent called LPN Doris Francis, a 10-year em-
ployee who regularly serves as a charge nurse. She testified that 
she attended all three or four 
meetings held by Taylor among 
the nurses and other employees in
 the unit. She testified LPNs 
were not specifically
 discussed in these meetings. LPN licenses 
were not discussed in the meetin
gs. Employees™ social security 
numbers and references were not 
discussed by Taylor in these 
meetings. Taylor made no comment
s at these meetings regard-
ing employees being contacted at
 home or in the facility by 
union representatives, obtaining the return of union cards. Tay-
lor did not comment regarding the status of wage increases. 
Taylor did not ever ask employees to move toward him at a 
meeting, or request employees to
 raise their hands. Taylor did 
not comment concerning wages, insurance, or benefits levels if the Union were chosen and there was no discussion by Taylor 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250 of negotiations or what would happen if the Union won the 
election. I do not credit the foregoing testimony of Francis 
whose testimony indicates a complete absence of the discussion 
of the above matters, much of which discussion was even ac-
knowledged by Taylor and other witnesses called by the Re-
spondent as well as by the wi
tnesses called by the General 
Counsel.  The Respondent called Betsy 
Viduiera who has responsibil-
ity for administrative duties such as payroll, receptionist, and 

accounts payable in the facility
 personnel department. She did 
not vote in the election and was 
not designated as a member of 
the unit but did attend one meeting held by Taylor in January 
1992 which was also attended by
 CNAs and staff from the housekeeping and dietary department
s. Viduiera testified that at 
the meeting she attended, one of the employees at the meeting 
expressed concerns about getting 
contacted at home and Taylor 
said he could not do anything about it and to handle it as you 

would any other call at your home. She also testified that em-
ployees asked what they should do if they were ﬁharassed or 
stoppedﬂ at the facility and that 
Taylor told them to say they 
were working at the time. She te
stified further that employees 
brought up concerns about how to obtain the return of their 
union cards. She testified that at the meeting she attended Tay-
lor made no comments concer
ning his knowledge of union 
meetings or members but that an employee brought the subject 
up and Taylor said everyone had 
ﬁto do what they have to do.ﬂ  
Additionally Connie Kristene Jarvie Papa was called by the 
Respondent. She was the housekeep
ing and laundry supervisor 
at the facility at the time of this hearing but had been a house-
keeping aide and voted in the election held in March 1992. She 
attended one or two meetings held by Taylor. She recalls a 
statement by Taylor that if the employees were bothered at 
home or at the facility by union representatives to let them 
know you did not want to be bothered. She does not recall any 
employees asking questions as 
to how they should respond to 
contacts by union representatives. She recalls some employees 
asked about how to obtain the return of their union cards and 
Taylor mentioned that an address would be posted or they 
could speak with him if they wanted to. She does not recall any 
comments by Taylor concerning wage increases. Taylor did not 
ask employees to move toward hi
m, or to raise their hands. Nor 
did he ask Ruth Flores to come to the front of the room. She 
does not recall any discussion of LPNs or their licenses or their 
union activities. Nor does she know of any comments by Taylor 
concerning his knowledge of union meetings or the identity of 
union members.  
Analysis  
A. Threats to LPNs  
I credit the testimony of Ponz
ella, Flores, and Rivera con-
cerning the threats made to LPNs that they could lose their 
licenses and their jobs if they participated in union activities. I 
found the testimony of these witnesses to be straightforward, 
essentially similar in this regard and credible. I note that al-
though Taylor did not admit havi
ng made these threats he ad-mitted having told the LPNs that they could not engage in un-
ion activities because he believed them to be supervisors and 
testified that he was ﬁshockedﬂ
 when he was told they had 
signed union cards although after di
scussion with legal counsel he made the decision to stipulate 
to the inclusion of the LPNs in 
the unit and they were permitted to vote in the election. Re-
spondent defends on the ground that Taylor may have made an 
honest mistake in concluding that
 LPNs were supervisors and 
argues in the alternative that they were indeed supervisors 
based on some limited testimony provided by Charge Nurse 
Doris Frances concerning her duties and by Kantarze that all 
LPNs may be required to serve 
as charge nurses. I find, how-
ever, that this evidence is insuffi
cient to establish that the LPNs 
were supervisors and that this proof of the defense fails also. Moreover, I note the nature of th
e threats made by Taylor went 
beyond merely telling them th
ey could not engage in union 
activities, but extended to threatening them with loss of their 
licenses and loss of their jobs. In crediting the three employees 
involved, I note also that they are no longer employed by Re-
spondent and appear to have no stake in the outcome of this 
proceeding. I found Taylor to be an experienced human re-
sources representative who by hi
s own testimony is second in 
seniority among the regional di
rectors of human resources in Respondent™s corporatewide operation and who is called on 
heavily by other regions to a
ssist in election campaigns. As 
such I find him to be a most knowledgeable individual well 
versed in proper supervisory 
conduct during union campaigns. 
However, I note that Taylor did not speak from or follow a 
written text during his speeches to employees. I also noted as 
contended by the General Counsel that he was an effective 
speaker, but who in his zeal to defeat the Union crossed over 
the line on several occasions when delivering speeches to em-
ployees concerning their Section 7 
rights to select the Union as 
their collective-bargaining representation as hereinafter set out. 

I thus find that Respondent, thr
ough its agent, Taylor, violated 
Section 8(a)(1) of the Act by telling the LPNs that it was illegal 

for them to participate in union activities and that they could 
lose their license and possibly their job for doing so.  
B. Threats of Bad Employment References  
I also credit the testimony of
 Ponzella, Flores, and Rivera 
that Taylor told the employees
 that their signed union cards 
would be sent to the Labor Board where they would be re-
corded and would serve as unfavorable employment references 
to the determent of their future
 employment opportunities. As 
the General Counsel contends in his brief these statements were calculated to frighten the less well informed and were violative 
of Section 8(a)(1) of the Act.  
C. Interrogation by Assisting Retrieval of Union Cards  
I also find that Respondent violated Section 8(a)(1) of the 
Act by Taylor
™s informing employees that he would post the 
names and addresses where the employees could retrieve their 

union cards and by the actual pos
ting of this information by 
Kantarze. Although the furnishing of this information would 
not of itself provide the basis for a violation of the Act, in this 
instance following Taylor™s mi
srepresentation and unlawful 
threats to the LPNs and in the absence of any repudiation of 
these threats by Taylor, the fo
llow-through with the furnishing 
of this information was coercive and unlawful interrogation. 

See 
Mariposa Press, 273 NLRB 528, 529 (1984).  
D. Directing Employees to Summ
on Police if Visited at Home by the Union Representatives  
With respect to the statements made by Taylor concerning 
employees being contacted at ho
me by union representatives, I 
credit the testimony of Taylor and Kantarze that these com-
ments were in response to an employee question at the meeting 
as to what she could do about it. I credit Taylor
™s testimony that 
he told the employees that Respondent could not do anything 
 BEVERLY CALIFORNIA CORP. 251 about this but that the employee
 should treat this in the same 
manner as she would treat any other instance of being bothered 
at her home by resort to community services including the po-
lice. Although Taylor ini
tially testified concer
ning this that he 
had mentioned using community 
services, he readily acknowl-
edged when referred to his affida
vit that he had included refer-
ence to the police. I credit the version of these comments by 

Taylor and Kantarze as corrobor
ated by Viduiera and Papa over 
the versions of Flores and Rivera. I thus find that Taylor™s 
comments in this regard were not violative of the Act.  
E. Threats of Reprisals for Di
scussing the Union and an Overly 
Broad No-Solicitation Rule  
With respect to alleged threats 
of reprisals for discussing the Union and an alleged overly 
broad no-solicitation rule, the 
General Counsel presented the te
stimony of Rivera and Flores. 
Rivera testified that Taylor st
ated at one of the general em-
ployee meetings that ﬁ[i]f any of the employees were ap-
proached at workﬂ by union committee members, ﬁto go see 
him and he™ll take further action.ﬂ Flores testified that Taylor 
stated at a general employee meeting that the union committee 

members were ﬁnot supposed to talk about the Union in the 
facility.ﬂ Flores further testifie
d that Taylor did not indicate 
when the employees could talk about the Union at the facility, 
nor did he mention breaktime or lunchtime as a time when the 
Union could be discussed. Rather
 he said the employees were 
not ﬁallowed to talk [about the Union] in the facility.ﬂ The 
General Counsel contends that 
these statements by Taylor 
ﬁconstitute both threats of reprisals for discussing the Union 

and the issuance of an overly broad prohibition on solicitation 
rule.ﬂ The Respondent contends that
 the statements attributed to 
Taylor by Rivera and Flores should not be credited and, even if 
credited, are in any event too vague and ambiguous to consti-
tute threats of reprisal or discipline. Rather Respondent con-
tends ﬁDeltona had a lawful no-solicitation policy that was 
uniformly enforced in a lawful manner.ﬂ 
ﬁIf members of the 
Union™s organizing committee were approaching employees ‚at 
work™ [which is how Rivera characterized Taylor
™s statement], 
as opposed to being approached 
during their breaks, this would 
be a violation of the no-solicitati
on policy, and the facility had 
a legitimate right to be concerned about any disruptions during 
working time or in patient care areas.ﬂ Kantarze testified that an 
employee asked, ﬁWhat do I do if people are bothering me 
while I™m working?ﬂ and that Taylor stated that the employees 
ﬁshould not get into an argument, but should instead let their 

supervisor know if they are being bothered during work time.ﬂ 
Taylor testified he told the empl
oyees that they were there to 
take care of the residents and had a right not to be interfered 
with during their worktime, but that what they did on their 
lunch or break was their busine
ss. I credit Kantarze and Tay-
lor™s version over that of Flores and Riveria whose versions I 
found to be inaccurate representations of what occurred at the 
meeting. Under these circumstan
ces I find that Respondent did 
not violate the Act with respect to these allegations.  
F. Alleged Threats to Withhold Wage Increases  
With respect to the alleged unlawful threats to withhold 
wage increases, I also find no violation of the law occurred. 
Initially I credit the testimony of
 Taylor as outlined above that 
he was not aware of the union campaign at the time of the first 
meeting held on the Monday that he
 first arrived at the facility. 
This is consistent with
 the testimony of Flores that Taylor made 
no mention of the Union at this meeting and only raised the 
subject of the Union at the fi
rst of the Respondent™s campaign 
meetings which was held on Thursday later that week. Accord-
ing to the testimony of Flores, at the first meeting Taylor ﬁsaid 
they going to, the administration going to check in all the re-
cords and check the evaluation and everything. If we allowed to 
have a raise, they going to give 
it to us. That was the first meet-
ing.ﬂ ﬁIn the second meeting he 
say that the administration is 
not allowed to do no raise, no nothing about the insurance, anything until the union process fini
sh.ﬂ Ponzella testified that 
at the single meetings she attended in either late January or 

early February 1992, Taylor said that, ﬁhe had reviewed the 
raises that were supposed to be
 given that we had been waiting 
for, and that no raises were to be given until after union activity 

was settled,ﬂ but that he ﬁdid not give any indication as to 
why.ﬂ On cross-examination Ponzella verified the accuracy of 
her affidavit to a Board agent concerning this allegation 
wherein she had stated ﬁat the bene
fits meeting, Taylor said that 
any raises would be put on hold until the union issue is re-
solved.ﬂ She further stated at the hearing that the foregoing 
comment had been made but that ﬁI wouldn
™t say it was the 
only comment that was said.ﬂ The General Counsel contends 

that ﬁTaylor made a blanket statement and did not make it clear 
to employees that whatever increases were due would be paid 
whether or not they select a union, and that the sole purpose for 
the postponement of adjustments 
is to avoid the appearance of 
influencing the election
™s outcome.ﬂ Also that, ﬁWithout these 
assurances, the effect of the statements was to equate employ-
ees™ economic interests with a quick end to the union activity, 
thereby violating Section 8(a)(1) of the Act.ﬂ The Respondent 

contends that there is nothing
 unlawful about Ponzella™s or 
Flores™ versions even if they were to be credited as ﬁTaylor did 
not say that any decision had been reached regarding raises, nor 
did he promise a raise.ﬂ This is consistent 
with the testimony of 
Taylor and Kantarze to the effect that they were reviewing all 
problem areas at the facility when they first arrived and dis-
cussed those issues with empl
oyees. Once the Union began 

organizing, and the election petiti
on was filed, the facility was 
not legally permitted to give raises until the election process 

was finished. Respondent cites 
Taylor™s and Kantarze™s testi-
mony that a raise that had been discussed prior to their knowl-
edge of the union campaign in
cluding both correcting discrep-
ancies if management errors had resulted in an employee miss-
ing a wage increase and a general wage increase, but that after 
their knowledge of the union campaign, and when employees 
continued to ask questions about 
wage increases, that Taylor™s 
response was that errors and discrepancies could be corrected, 
but there could be no general changes in wages until after the 
completion of the election process. Considering all of the fore-
going, I find no violation of the Act concerning Taylor™s dis-
cussion of raises. In a situation such as this an employer is in a 
difficult position so as to avoid the risk of violating the Act by 
either withholding a promised wage increase or giving a wage 
increase which it cannot documen
t was promised. I find that 
allowing for less than exact recall by Flores and Rivera con-

cerning Taylor™s statements rega
rding wages and yet relying on 
their versions that Taylor made clear that the election campaign 

precluded a general wage increase until after the election and 
crediting Taylor™s and Kantarze™
s versions that it was made clear that it was the election process that precluded a general 
wage increase, that the evidence in this case does not establish 
a violation of the Act.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252 G. Futility of Union Support  
Ponzella, Flores, and Rivera all te
stified that Taylor stated in 
one of the general employee meet
ings that there would be no 
change in benefits in the event the Union was selected by the 
employees as their collective-bargaining representative and that 
the payment of dues would be the only change resulting from 
the selection of the Union. In this
 regard Ponzella testified that 
Taylor had discussed the negotia
tion process and said ﬁthe only 
negotiations that would occur would be through the Company 
and through the Union, and that the big corporation will ulti-
mately have the final decision.ﬂ Flores testified Taylor said, 
ﬁNothing can change because the Union has to talk with them 
first. The only change is that 
we have to pay dues.ﬂ Rivera 
testified as follows:  
 If the Union were to get elected that there would be no 
changes in benefits. The only thing that would change is 

that we would have to pay union dues. And if any changes 
were to be made the Union ha
d to go through them and get 
it okayed before there would be any kind of changes [Tr. 
90]. . . . [Taylor indicated] that if they were to sit down at 
the negotiating table that they
 would have to ask admini-stration first before they w
ould make any decisions on a 
contract [Tr. 99]. . . . That the administration had to give 

the okay before they could get any contracts signed or 
anything like that. They would have to approve what they 
were negotiating. The admini
stration would have to ap-
prove it before it was approved [Tr. 100].  
 Taylor testified he discussed 
negotiations and discussed it 
utilizing the same speech he uses in every election campaign as 

follows:   Folks, I want you to hear both sides of the story. You 
have a right to have an election, and if you win the elec-

tion you need to know that the law provides that the Union 
and our Company must meet at a reasonable hour, that ne-
gotiations start. And just as plain as I am sitting here, I al-
ways do it just like this. And in the negotiations, one of 
three things can happen. It
™s a negotiation process, folks, 
and you know what negotiation is. You can get more, you 

have the same, or you can get less. I even went further 
than that, I said the law provides that neither one of us 
have to agree, but we have to meet together and negotiate 
in good faith.  
 Taylor™s testimony was corroborat
ed by Kantarze and Viduiera. 
It is clear from the testimony of
 Ponzella, Flores, and Rivera 
that they believed that Taylor was telling them that nothing 

could change. However their own testimony does not support 
this as it speaks in terms of negotiations. Even assuming that 
Taylor may have stressed that the Respondent was not bound to 
agree to any changes, it is clear that he covered what the nego-
tiation process entailed from a reference to Rivera™s testimony 
in particular. Moreover, Taylor™s testimony appears consistent 
with Rivera™s although it is more detailed concerning the give 
and take of collective bargaining. As the Respondent argues in 
its brief, Taylor told the empl
oyees that the Respondent would 
have to agree to any changes which is an accurate description 

of the negotiation process. I accordingly find no violation of the 
Act in this instance and shall recommend the dismissal of this 
allegation.  H. Interrogation  
I credit the testimony of Flores that she was called up to the 
front of the room at a general 
employee meeting by Taylor and 
told to smile three times over the denial of Taylor that he did 

so. I also credit her testimony that prior to the end of this meet-
ing Taylor asked the employees 
who wanted to give manage-ment ﬁanother chanceﬂ (in refere
nce to the election campaign) 
to raise their hands and stand and move to the side of the room 
where he was standing and at th
at point, all of the employees 
stood and moved to Taylor™s side
 of the room. Although Taylor 
testified he was surprised to 
see the employees follow him out 
of the room, I found Flores™ testimony specific and credible. 
Moreover, I note that Acting Ad
ministrator Kantarze recalled a 
general meeting at which she was speaking with a ﬁC.N.A. at 
the end of the meeting, and at the end of that I looked up and all 
of the associates had walked to
 one side, but I have no idea 
what transpired, because I was in a conversation.ﬂ I find that 

Taylor™s conduct in asking all of the associates to stand up and 
move to him placed them in a situation wherein they were re-
quired to do so or risk Respondent™s displeasure if they did not 
do so and were thus viewed by Respondent as in favor of union 
organization. The net effect of this was an act of interrogation 
by requiring employees to asse
rt their sentiments concerning 
the union publicly. I find that by this conduct Respondent vio-

lated Section 8(a)(1) of the Act.  
I. The Creation of Impression of Surveillance  
I credit the testimony of Flores and Rivera that at the second 
general meeting held by Taylor, 
he told the employees that the 
Respondent knew of the union mee
ting scheduled for the next day and the time and place citing Fort Smith Boulevard on 
which Rivera lived and where the meeting was scheduled to be 
held and that Taylor then looke
d at Rivera. As noted supra I 
found these employees to be cred
ible witnesses. In evaluating 
their testimony I have also given 
weight to the fact that they 
have nothing to gain from their te
stimony. Having thus credited 
their testimony I find that Respo
ndent violated Section 8(a)(1) 
of the Act by creating the impression that the union activities of 
the employees were under surve
illance by Taylor™s comments 
as set out above.  
J. Interrogation by Soliciting Si
gnatures on Antiunion Petition  
Acting Administrator Khrys Kantarze admitted that she ini-
tially prepared, maintained in her office in February 1992, and 

later posted outside the office, a large poster on which a num-
ber of management and nonmanag
ement employees had affixed 
their signature under the statement, ﬁWe want to give new 
management a chance. We don™t need a union now.ﬂ Kantarze 
testified that after she was appointed acting administrator of 
Deltona, her ﬁdepartment heads kept coming to me and saying 
that we™re just so happy now that you
™re here, things are getting 
done.ﬂ They were also pleased 
with her appointment of a re-
placement for the director of 
nursing who had been terminated. 
She asked them if they would show that support ﬁto the line 
staff.ﬂ In addition to the de
partment heads dozens of nonsuper-
visory employees also signed 
the poster although Kantarze 
testified she did not ask anyone else to sign the poster. The 
General Counsel contends that
 ﬁRespondent™s maintenance and 
circulation or presentation of su
ch a document, with its implicit 
invitation to sign, is inherently coerciveﬂ unlawful interrogation 
and contends that whether employees elect to sign or abstain 
from signing, their sympathies te
nd to be revealed, making it 
 BEVERLY CALIFORNIA CORP. 253 inherently coercive. Respondent 
notes that the evidence estab-
lishes only that Kantarze asked th
e department heads to sign the 
poster which was later placed in the employee lounge for an 
hour or two and was signed by nonmanagement employees. 
There was no evidence that an
yone actively solicited employ-
ees to sign the petition which was only initially signed by de-

partment heads. This was noncoe
rcive, antiunion solicitation by 
the employer and was not violative 
of the Act. This situation is 
not unlike the lawful distributio
n of antiunion campaign litera-
ture by an employer. I find the General Counsel™s argument 

compelling. The posting of this document was inherently coer-
cive and violative of Section 8(a)(1) of the Act and constituted 
unlawful interrogation in violation of Section 8(a)(1) of the 
Act.  
K. Alleged Prohibition of Discussion of the Union  
The complaint alleges that on or about February 5 or 6, 1992, 
Kantarze prohibited employees 
from discussing the Union at 
any time at Respondent
™s facility. In support of this allegation 
the General Counsel produced th
e testimony of Rivera who 
testified on direct examination 
that in early February 1992, 
Kantarze:   [C]alled me into her office and 
she said she was going to give 
me a verbal warning because she had overheard or somebody 
went to her saying that there wa
s a group of girls in the facil-
ity, which I was one she said, 
that was talking about the Un-
ion, and we were cursing and carrying on. She said she was 
going to give me a verbal warnin
g, but the next time that she 
hear any talk about the Union in the facility that she was go-

ing to have to write me up.  
 She testified further that Kantarze did not say when or where 
she could discuss the Union, but ﬁsaid that if she hears any 

more talk about the Union in th
e facility, that she was going to 
take further action,ﬂ and that
 Kantarze made no mention of 
breaktime or lunchtime. On cross-examination she denied that 
this involved an argument with another CNA Maggie 
Rodriquez or that there was any discussion of this. She ac-
knowledges having been involved in an incident with CNA 
Rose Picada wherein Picada came up to her and asked her to 
ﬁleave everybody alone in the nursing homeﬂ and that an argu-
ment then ensued between them.  
In support of Respondent
™s defense to this allegation, Kan-
tarze testified that she 
had discussed the Respondent
™s ﬁno so-licitation/no distributionﬂ policy 
in February 1992 at a general 
staff meeting including CNAs and told the employees that:  
 They can do what they wanted on their time, meaning 
before work, after work, on their break time, and at lunch 
time, but on work time and in resident areas they could not 
discuss the Union?  
 Subsequently in early February she received a complaint 
from a family member of one of 
the residents ﬁthat a fight had 
taken place over the weekend between a couple of associates.ﬂ 
She interviewed the witnesses and found that an argument had 
taken place between Rivera and CNA Millie Ramos with pro-
fanity used in and around a resident™s room and that the family 
member had heard the word ﬁunionﬂ which was the subject of 
the argument. This is documente
d by statements of various 
witnesses. She called both Rivera and Ramos into her office 
individually, and ﬁtold them again, that what they did on their 
own time was their business and everyone had a right to their 
opinion. However, on my time, when it
™s involving the resi-
dents, which is why we™re all here
, that I could not let that hap-pen on work time and in resident
 areas.ﬂ Subseque
ntly, in late 
February she was pulled out of 
a meeting and observed Rivera 
and Rosemary Picada ﬁyelling at each other in the dinning [sic] 
area, again, when the residents were being served their lunch 
trays.ﬂ She ﬁpulled them both into the chapel and tried to estab-
lish what took place.ﬂ They ﬁcon
tinued to yell at each other.ﬂ 
She calmed them down and sent them back to work and told 

them they were not to discuss anything about the Union on 
worktime. She subsequently coun
seled with them individually 
and told them she had no problem with anyone standing up for 
what they believed in but during worktime, they were there to 
take care of residents and the residents should not be put under 
this stress and ﬁagain reiterated the issue about before work and 
after work and on breaks.ﬂ Responde
nt also maintains a lawful no-solicitation/no-distribution policy which Kantarze testified 
is reviewed with the employees during their orientation and a 
copy of which they are given. The policy states as follows:  
 Solicitation or distribution of lite
rature by an associate is pro-
hibited while on working time. Working time is all time when 

your duties require that you be engaged in work tasks, but 
does not include your own time, such as a meal period or 
scheduled break time. Solicitation 
or distribution of literature 
is prohibited at all times in resident care areas.  
 I credit Kantarze™s version of these meetings over that of 
Rivera. It is clear to me that the early conference with Rivera 
was in response to the resident™s family
™s complaint as testified 
to by Kantarze and I credit her version of what she told Rivera 
which is consistent with an appropriate response to the incident 
and which was consistent with the lawful policy in the em-

ployee handbook. The later inci
dent was personally observed 
by Rivera and I find her response to be lawful. I accordingly 
recommend dismissal of this allegation.  
D. East Molene Care Center Lo
cated in East Moline, Illinois 
6ŒCAŒ22084Œ29 (formerly 33ŒCAŒ9745)  
Statement of the Case  
The charge in this case was filed by District 1199, Union of 
Hospital and Health Care a/w Service Employees International 
Unions, AFLŒCIO (the Charging 
Party, District 1199, or the 
Union) on March 6, 1992, and a first amended charge was filed 
by the Charging Party on May 27, 1992.  
The complaint alleges that Respondent violated Section 
8(a)(1) of the Act by the following conduct:  
(a) During November 1991, more strictly enforced a work 
rule regarding personal calls against an employee believed to be 

a union supporter.  
(b) From on or about January 1, through and including May 
15, 1992, by East Moline Care Ce
nter Administrator Joe Parks, 
Director of Nursing (D.O.N.) Stephanie Jordan, Human Re-

sources Representative Joe Maniaci, Human Resources Repre-
sentative Jill Carroll, Charge Nurse Marilyn Klundt, and Re-
gional Director of Human Res
ources Robert Findeiss, sur-veilled the union activities of employees by following them 
around the facility throughout the course of the workday.  
(c) On a specific, but unknown date during the first week in 
January 1992, by Charge Nurse 
Dawn Scott, interrogated em-
ployees concerning their union membership, activities, or sym-

pathies.   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254 (d) On a specific, but unknown date in January 1992, by Ma-
niaci threatened employees at a staff meeting that he would see 
that Respondent was sold if the Union was voted in.  
(e) On or about January 29, 1992, by Maniaci and Carroll in-
terrogated employees concerning the Union.  
(f) On or about January 21 and 
February 6, 1992, by Parks, 
Maniaci, Carroll, Findeiss, Di
etary Supervisor Brenda Wil-
liams, and other specific but unknown supervisors or agents, 
threatened to call the police and physically interfered with em-
ployees as they attempted to distribute union handbills outside 
the Respondent
™s facility.  
(g) In January or February 1992, promised employees bene-
fits if they completed and signed an antiunion survey.  
(h) From about late January or February 1992, until about 
February 15, 1992, posted two security guards at its facility in 
order to interfere with employees™ union activities.  
(i) In about February 1992, main
tained and strictly enforced 
a rule which required employee
s believed to be union support-
ers to change lunch periods and to report to and/or notify a 
supervisor before taking lunch and breaks.  
(j) On or about February 6, 1992, by Activities Director 
Georgina Bowers, interrogated em
ployees in a resident™s room 
concerning their union membership, activities, or sympathies.  
(h) On or about February 6, 1992, more strictly enforced a 
work rule regarding campaigning 
in resident areas against em-
ployees believed to be union supporters.  
(l) On or about February 12 
and 13, 1992, required off-duty 
employees to produce identification before being permitted to 
enter the facility.  
(m) On February 13, 1992, the da
te of the election discussed 
infra, Respondent, by Jordan, surv
eyed the activities of em-
ployees by following them throughout the day, including times 
when they were going to the polling area to vote.  
The complaint further alleges th
at on or about February 7, 
1992, Respondent suspended its employee Dorothy Theunick 
and discharged her on or about February 11, 1992, and has 
since refused to reinstate her, be
cause she joined or assisted the 
Union and engaged in concerte
d activities and to discourage 
employees from engaging in such activities by the suspension 
and discharge and that Responde
nt thereby violated Section 
8(a)(1) and (3) of the Act.  
The complaint also alleges that on or about March 10, 1992, 
Respondent suspended its employee Robyn Weimer and dis-
charged her on or about March 
13, 1992, and has since failed 
and refused to reinstate her and that on or about March 13, 

1992, Respondent discharged and ha
s since refused to reinstate 
its employee Candy Guss and that on or about March 11, 1992, 

Respondent suspended its empl
oyee Terri Beckman and dis-
charged her that on or about 
March 13, 1992, Respondent dis-
charged and has since refused to reinstate its employee Cheryl 
Wingert. It is alleged that the actions against Weimer, Guss, 
Beckman, and Wingert were ta
ken because these named em-
ployees joined or assisted the Union and engaged in concerted 

activities and to discourage employees from engaging in such 
activities and that Respondent th
ereby violated Section 8(a)(1) 
and (3) of the Act.  
It is further alleged and admitted by Respondent that the fol-
lowing employees of Respondent 
(the unit), constitute a unit 
appropriate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act:  
 All full-time and regular part-time housekeeping aides, die-

tary aides, certified and non-certified nursing assistants, cen-
tral supply employees, dishwashers, cooks, rehabilitation 

aides, medical records assistant, activities assistants, mainte-
nance aides, and laundry aides 
employed by the Employer at 
its East Moline, Illinois, facility; but excluding the administra-

tor, director of nursing, registered nurses, licensed practical 
nurses, social services director, activities director/coordinator, 
program coordinator, dietary manager, housekeeping supervi-
sor, business office manager, medical records director, book-
keeper, maintenance supervisor, office clerical employees and 
guards, professional employees and supervisors as defined in 
the Act.  
 It is further alleged, but deni
ed by Respondent, that from on or 
about December 1, 1991, to Dece
mber 24, 1991, a majority of 
the unit designated and selected the Union as their representa-
tive for purposes of collective ba
rgaining and that at all times 
since December 24, 1991, the Union, by virtue of Section 9(a) 
of the Act, has been, and is, the exclusive bargaining represen-
tative of the unit for purposes of collective bargaining with 
respect to rates of pay, wages,
 hours of employment, and other 
terms and conditions of employment.  
The complaint further alleges that on or about December 24, 
1991, the Union, by certain of Respondent
™s employees, re-
quested Respondent to recognize 
it as the exclusive collective-
bargaining representative of the employees in the unit and to 
bargain collectively with it as the exclusive collective-
bargaining representative of the employees in the unit with 
respect to their rates of pay, wages, hours of employment, and 
other terms and conditions of employment and that since that 
time Respondent has failed and 
refused and continues to fail 
and refuse, to recognize the Uni
on as the exclusive bargaining 
representative of the unit and has thereby violated Section 
8(a)(1) and (5) of the Act.  
The complaint also alleges that the alleged violations of Sec-
tion 8(a)(1) of the Act and Section 8(a)(1) and (3) of the Act are 
so serious and substantial in character that the possibility of 
erasing the effects of these unf
air labor practices and conduct-
ing a fair rerun election by the use of traditional remedies is 
slight, and the employees
™ sentiments regarding representation, 
having been expressed through aut
horization cards, would, on 
balance, be protected better by
 issuance of a bargaining order 
than by traditional remedies alone. The Respondent denies the 
commission of any unfair labor practices, the majority status of 
the Union as collective-bargaining representative of the em-
ployees in the unit and opposes the issuance of a bargaining 
order.  Background  East Moline Care Center is located in East Moline, Illinois. 
In December of 1991, Respondent employed 103 hourly em-
ployees in departments covered by a representation petition 
filed by the Union. In the fall of 1991, Respondent employed 
approximately 42 certified nur
ses aides (CNAs) on its first, 
second, and third shifts. The administrator of the Health Care 

Center was Joseph Park. Stephanie Jordan was the director of 
nursing (D.O.N.). Candice King was the assistant director of 
nursing (A.D.O.N.). In the fall 
of 1991, the employees became 
interested in organizing a union. Dorothy Theunick, a long time 
employee who had worked at the facility as a certified nurses 
aide (CNA) intermittently over a period of 20 years, was asked 
by certain of the employees about contacting a union as her 
husband was a union official with the United Auto Workers 
(UAW). Theunick was also employed full time at a local public 
 BEVERLY CALIFORNIA CORP. 255 high school and was a member of 
a union at that facility. She 
worked the night shift at the East Moline Care Center facility. 
Theunick contacted Alice Bush, the business manager of the 
Union, in November 1991. Initia
lly Bush met with a few em-
ployees at Theunick
™s home concerning organizing the employ-
ees at Respondent™s facility. Subsequently
, Bush met with other 
employees at a Burger King re
staurant on December 9, 1991, 
and distributed union authorizat
ion cards to employees Tara 
(Beckman) Smith, Nancy Beckfo
rd, Denise Blackwood, Julie Etheridge, Candy Guss, Connie (H
ess) Partain, Deena Reilly, 
Robyn Weimer (who is the daught
er of Dorothy Theunick), 
Pattie Williamson, and Eva Winfree all of whom were in atten-
dance at that meeting and rece
ived them back signed by the 
employees at the meeting. Bush also formed an organizing 
committee among the employees at 
that meeting and instructed 
them concerning the solicitatio
n of other union authorization 
cards from employees at the facility. Although Theunick was 
not at this meeting she also 
signed a union card on that date. 
Subsequently, Theunick solicit
ed union authorization cards 
from 22 other employees from 
early to mid-December 1991. 
Tara Smith, Candy Guss, Connie 
Partain, and Robyn Weimer 
also solicited authorization 
cards from other employees on 
behalf of the Union. Tara Smith received a signed card from 

CNA Cheryl Wingert dated December 10 on or about that date. 
The signed cards were returned to
 Bush at organizing meetings 
and when Bush had received more than a majority of signed 

cards of the employees she instructed them concerning a de-
mand for recognition to be made to Respondent. Thereafter on 
December 23, a group of approximately 10 employees includ-
ing Theunick, Weimer, Guss, and Smith went to Facility Ad-
ministrator Park™s office and as
ked if he would recognize the 
Union as their collective-bargaining agent on the basis of the 

cards signed by in excess of a majority of employees in the 
unit. One employee told Park that 75 percent of the unit em-
ployees had signed cards. Theunick and Weimer both asked 
Park to recognize the Union. Park told them they were talking 

to the wrong person and should contact their union representa-
tive. Thereafter the employees met with Bush and the Union 
filed a petition for an election 
the next day. The Respondent 
and the Union entered into a Stipulated Election Agreement on 
January 21, 1992. Between the end 
of October and the first part 
of November 1991 CNAs Robyn Weimer and Candy Guss 
knocked on the door of Administrator Joe Park and asked to 
talk to him. They told him they
 were concerned about staff and 
supply shortages and improperly 
working equipment and also 
informed him that some of the CNAs were talking about orga-
nizing a union. Weimer testified that Park then said, ﬁWell I™ll 
call Human Resources because we don™t want a union in here. 
It would stop our open-door-policy.ﬂ Weimer testified that 
Robert Findeiss (the regional di
rector of human resources) and 
Joe Maniaci (a human resources representative) arrived at the 

facility the next day. Candy Guss
 testified that during the con-
versation with Park she asked for Jill Carroll™s phone number 
who had formerly performed work at the East Moline facility 
and who was then working in human resources. Park told her 
he could not give her the tele
phone number. Guss testified fur-
ther that at the time the Union had not yet been contacted. I 

credit the testimony of Weim
er and Guss as set out above which was not directly repudiated 
by the testimony of Park, but 
who testified rather that while he was in Springfield, Illinois, he 
learned that authorization cards 
were being distributed at the 
facility during a telephone call he made to the facility. He then 
called his supervisor, Susan Fra
nklin, and was called by tele-
phone by Human Resources Representative Joe Maniaci that 
same afternoon and Maniaci arrive
d at the East Moline facility 
the next day. There is an obvious discrepancy between the tes-

timony of Weimer and Guss and Park
 in this regard but it is not 
significant for purposes of this
 decision. The violations are 
alleged to have occurred prior to the election which was held on 

February 13, 1992, and which the Union lost by a vote of 53 to 
34. The Union has filed timely objections to the election on the 
basis of the alleged unfair labor 
practices and also other inde-
pendent allegations of conduct 
affecting the election which 
were consolidated with this co
mplaint for hearing. The General 
Counsel is seeking a bargaining order on the basis of the al-
leged violations at the facility as well as other relief.  
A. The Alleged 8(a)(1) Violations  
1.  Alleged interrogation of employee Robyn Weimer by Direc-
tor of Associate Relations Robert Findeiss  
CNA Robyn Weimer testified th
at she and CNA Candy Guss 
were members of an employer sponsored resolution committee 
made up of five or six employees that met with East Moline 
Care Center Administrator, Jo
seph Park, to resolve problems 
affecting employees. She and Guss 
both went to see Park some-
time between the end of Octobe
r and November 1, 1991, and 
told him they were concerned with the shortage of staff, linen, 
and proper working equipment and 
that some CNAs were talk-
ing about forming a union. He told them he would call human resources as he did not want a union because it would stop their 
open-door policy. Weimer testified further that the morning 
after this discussion with Park, R
obert Findeiss (the director of 
associate relations for Region 5 wh
ich includes the Care Center 
Facility), and Joseph Maniaci (a
n associate resources represen-
tative with responsibility for the Care Center) appeared at the 
Care Center. Findeiss, whom Weimer had previously met when 
she had aired some complaints to him shortly after she had 
commenced her employment with
 Respondent, called her name 
as she was working on the floor near station B and asked if he 
could speak to her. She replied in the affirmative and he ap-
proached and asked her how true the talk of a union was and 
she said it was very true. He then asked if she thought it would 
get through and she said ﬁyes.ﬂ He then asked her if he knew 
who had started it and she said, sh
e did not. He also asked her if 
she had seen cards (union authorization cards) going around 

and she told him she had not. At the hearing Findeiss denied 
having engaged in the above interrogation.  
Analysis  
I credit the specific testimony of Weimer as set out above. I 
found her testimony to be specif
ic, detailed, and straightfor-
ward.  I thus find that by this interrogation of Weimer engaged 
in by Findeiss, the Respondent vi
olated Section 8(a)(1) of the 
Act.  I grant the General Counsel™s motion to amend the com-
plaint to include this allegation which I find was fully litigated 
at the hearing.  
2.  Alleged promises of benefi
ts if employees completed and 
signed an antiunion survey and other prizesŒŒalleged threat 
to close the Care Center  
The witnesses called by the Ge
neral Counsel testified that 
shortly after the employees went to Park
™s office to request 
recognition the Respondent held an
 all staff meeting to discuss 
the union campaign. This would have placed this meeting in 
late December or early January, as the date of the request for 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256 recognition was December 23, 1991, and the petition for an 
election was filed the next day. However, at the hearing the 
Respondent introduced a sign-in sheet which shows the meet-
ing date to have been December 18, 1991, which was 5 days 
prior to the December 23 request for recognition. This discrep-
ancy is not material to the analysis of these allegations as as-
suming arguendo the correctness of either date there is no dis-
pute concerning the general substa
nce of the meeting. In fact 
two meetings were held by management in order to cover the 

day and evening shifts. At each of the meetings Associate Rela-
tions Representative Maniaci distributed a quiz and instructed 
the employees to examine and fill out the quiz. Maniaci gave 
the employees Respondent™s ﬁco
rrectﬂ answer to the quiz and 
told the employees that any 
employee who signed and handed 
in the quiz would be eligible to win one of three grocery carts 
full of groceries which were in the room where the meetings 
were held and one of which woul
d be raffled off the next three 
succeeding Fridays. The grocery carts were filled with grocer-
ies which had been purchased by Director of Associate Rela-
tions Findeiss. Maniaci told 
the employees at the afternoon 
meeting that the contents of the grocery carts represented the 

amount the employees would pay in dues for a year if the Un-
ion were elected in the upcomi
ng election. Findeiss who spoke 
at the second meeting testified that
 he told the employees at that 
meeting that the purpose of the grocery carts was ﬁto show an 
approximate representation of what the Union dues may be for 
a year.ﬂ During the meeting Theunick responded to Findeiss 
that this was not true and held up her paycheck stub from the 
high school where she worked during the day to show that the 
union dues did not cost as much 
as Findeiss had indicated by 
reference to the shopping cart. At that point according to the 
testimony of Theunick she was told she could not pass her 
check stub around and to sit down or she ﬁwould be evicted 
from the meeting.ﬂ Theunick testified further that at this meet-
ing Findeiss stated ﬁhe would see the place sold before he 
would ever let it become uni
on.ﬂ CNA Connie (Hess) Partain 
who was employed at the East Moline Care Center from 1982 
to 1992, also testified that at 
that meeting, someone was argu-
ing with Findeiss and he became angry and said, ﬁI will sell the 
Company before I see it turn union.ﬂ Partain testified further 
that at a subsequent meeting held by Respondent
™s management 
to discuss the union campaign,
 she spoke up to Findeiss and 
ﬁtold him that I was tired of hearing all the lies because they 
kept saying that the Union was 
promising us things that they 
weren™t doing.ﬂ She told him, ﬁYou should come to the meet-
ings if you want to hear what they are saying.ﬂ Findeiss told her 
ﬁto shut up and sit down, that nobody wanted to hear what I had 
to say because it was just my last hurrah because he figured I 
was quitting anyway, so why did I care.ﬂ She testified that 
Findeiss was aware she was about to quit her job because she 
was graduating from school 
as a registered nurse.  
Findeiss acknowledged having attended both of these meet-
ings and that at the first meeting Maniaci and Park had spoken, 
but that at the second meeting 
he also spoke. He acknowledged 
the statement by Theunick concerning the dues and stated he 
told her that neither he nor she knew what the union dues 
would be and that the goods in the shopping cart were an ﬁap-proximate estimation of what th
e dues would be.ﬂ He denied 
that he at any time said during 
that meeting that he would sell 
the facility if the Union won the election. He further contended 
that as a result of his training received at numerous sessions 
concerning union organization, th
ere was ﬁno way that I would 
make a statement such as that.ﬂ  
CNA Laura Karn who remained an employee at the Care 
Center at the time of the heari
ng in this matter testified under 
questioning by Charging Party Representative Alice Bush, that 

during the course of the campaign meetings conducted by Re-
spondent at the facility, the Re
spondent offered several prizes 
to employees in addition to th
e contents of the shopping carts. 
The Charging Party introduced th
e contents of a poster which language thereon was read into the record and which was 
posted the day after the electio
n. The poster encouraged the 
employees to vote and stated that they would be ﬁeligible to 
win one of the following when you exercise your right to vote: 
a dream weekend for two,ﬂ ﬁ4-$40 gift certificates
 to Eagles 
Grocery,ﬂ ﬁ$100 gift certificate to South Park Mallﬂ yard [sic] 
to the side of the $100 gift cert
ificate were the words ﬁclothes, 
toys, tapes jewelry,ﬂ ﬁfree lunch for one year.ﬂ Thereunder it 

said ﬁPlease Vote.ﬂ Underneath the listing of the various gifts 
were the names of the employees who had won them. Karn 
testified that several of the em
ployees who won the prizes had 
been openly against the Union during the campaign wearing 

vote-no buttons and that she did not know of any employees 
who had won who wore vote-yes 
buttons during the campaign.  
Analysis  
The General Counsel contends that Respondent™s weekly 
grocery cart raffle and its voting incentive awards violated Sec-

tion 8(a)(1) of the Act as promis
es of benefits to dissuade the employees
™ union activities. Respondent contends that the sur-
vey (the quiz) does not contain any threats or promises. Re-
spondent argues further that in the instant case the grocery raf-
fle was neither objectionable nor unlawful as the raffle was 
open to all employees regardless 
of their union sympathies and 
although the employees were required to sign the surveys to 
participate in the lottery, they were not required to answer the 
questions in any particular mann
er, and the answers were given 
to the employees at the meetings. In support of its position 
Respondent cites Thrift Drug Co
., 217 NLRB 1094, 1095 
(1975), wherein an employer circulated a true-false quiz based 
on the employer
™s campaign propaganda and offered a camera 
to the employee who answered the most questions correctly. In 
that case the Board held the contest lawful as winning was not 
contingent on supporting the employer
™s position. Respondent 
also cites 
Hollywood Plastics, 177 NLRB 679 (1969), wherein 
a raffle of groceries valued at $82 was held to be lawful, and 
Gibson Greeting Cards, Inc., 177 NLRB 589 (1989), wherein a 
raffle of groceries valued at $84 was held to be lawful.  
I find that the raffle of groceries was lawful as was the award 
of the various prizes to employees as an inducement to vote in 

the election. I find no evidence that either was utilized as an 
inducement to dissuade the employees from supporting the 
Union but rather that they were
 permissible methods to gener-
ate employee interest in the upc
oming election and to induce 
the employees to vote. The cases cited by the Respondent 
clearly support the Respondent™s position in this case that the 
raffle of groceries and the award of prizes were lawful as they 
were not premised on any unlawful purpose to dissuade the 
employees from supporting the Uni
on. I have also considered Karn™s testimony that several of the prize winners wore vote-no 
buttons and that she was unaware of any union supporters who 
won prizes. However, there was no additional evidence pre-
sented which would tend to show any impropriety in the award 
 BEVERLY CALIFORNIA CORP. 257 of prizes. I thus find that Respondent did not violate the Act by 
the raffle of groceries and the award of prizes.  
With respect to the testimony of Theunick and Partain that at 
the second meeting Findeiss told the employees he would see 
the facility sold before he w
ould see it became unionized, I 
credit their testimony as specific and detailed, notwithstanding 
Findeiss™ contention at the hearing that as a knowledgeable 
professional in the labor relations field, he would not make this 
type of statement. As both the testimony of Theunick and Par-
tain bears out, Findeiss became angry when his statements were 
challenged by these employees. I thus find that Respondent 
violated Section 8(a)(1) of the Act by his threat to sell the facil-
ity. I note the complaint allegation incorrectly designated Ma-
niaci rather then Findeiss as 
the person who made his state-
ment.  3.  Alleged interrogation of employee Dorothy Theunick by 
Charge Nurse Dawn Scott  Theunick testified that in Ja
nuary Charge Nurse Dawn Scott 
approached her while she was in a patient™s room and asked her 

whether she was going to vote for the Union and why she was 
for the Union and what did she think the Union could do for the 
employees. Theunick told her they were in a patient care area 
and that she was going to vote for the Union. I credit 
Theunick™s testimony in this 
regard which is unrebutted as 
Scott did not testify.  
Analysis  
I find that under the standards established by 
Rossmore House, 269 NLRB 1176 (1984), the questioning of Theunick, a 
known and vocal union supporter, by Scott without more did 
not constitute coercive interrogation. In the instant case there 
was no evidence that Scott made 
any threat or promises or en-
gaged in any other unlawful or coercive conduct in connection 

with this incident. See 
Morgan Services
, 284 NLRB 862 
(1987).  4.  Threat to call the police issued 
by Maniaci to union            
supporters distributing campaign literature  
In mid-January 1992, several of
 the employees distributed 
campaign literature on behalf of 
the Union to other employees 
at the front entrance and at the Station C entrance, the ambu-
lance entrance of the care cente
r between 5 a.m. 
and 7:30 a.m. 
Employees Partain, Sandy Ewi
ng, Terry and Tara Smith dis-
tributed leaflets at the front entrance and employees Weimer, 
Guss, and Winfree did so at the ambulance entrance. Maniaci 
told the employees at both entrances that he would call the 
police if they did not move off of Respondent
™s property. 
Weimer held up a leaflet listing employee rights and told Ma-

niaci to do what he had to do as she knew her rights. The em-
ployees continued to distribute 
the literature and no police ar-
rived. Maniaci testified that he told the employees at the front 

entrance not to block the entrance and he would not have to call 
the police. He testified he did not call the police. Partain testi-
fied that while she was distributing leaflets at the Station C 
entrance Maniaci and Park approached and one of them told her 
if she did not stop, they would ha
ve to call the police. She ﬁkind 
of laughed it off at first, so th
ey repeated itŒŒ,ﬂ and said ﬁCon-
nie, I don™t want to have to call the police.ﬂ She ﬁtold them to 
do whatever they had to doﬂ as she ﬁhas a right to do this.ﬂ On 
cross-examination by Respondent™s counsel as to whether Ma-
niaci had said, ﬁPlease don™t bloc
k the entrances,ﬂ Partain testi-
fied, ﬁNo, I don™t recall him saying that, no.ﬂ CNA Sandra Ew-
ing testified she was at the Station C entrance with Terry and 
Hess (Partain) and that Maniaci initially said that they should 
not be there and to go back out in the street. They complied and 

Union Organizer Alice Bush told them to go back to the door-
way and Maniaci told them they could not be doing this and 
that he was going to have to ca
ll the police and 
that he did not want to have to do this. Guss testified that she leafleted with 

Tara Beckman (Smith), and Weimer in the back parking lot and 
Maniaci came out and ﬁasked us to 
leave and he told us that he 
did not want to call the police on
 us.ﬂ They did not leave and 
Maniaci returned and said, ﬁPlease, ladies leave before I call 
the cops.ﬂ  
Analysis  
I credit the testimony of the CNAs as set out above over the 
version given by Maniaci wherein he
 described his threat to call 
the police as being concerned wi
th the employees blocking the 
entrances. I note that even under Maniaci™s version he did not 

testify that the employees were actually blocking the entrances, 
nor did he ever disavow his threat to call the police. I find Ma-niaci™s threat to call the police was inherently coercive and 
violated Section 8(a)(1) of the Act. There is no evidence to 
support Respondent™s position that
 the employees were block-
ing the entrance so as to justify a threat to call the police. See 

Nashville Plastic Products
, 313 NLRB 462, 463 (1993), 
wherein the Board held, ﬁAn off-duty employee seeking access 

to the employers™ property to distribute union handbills, unlike 
a nonemployee union organizer, falls within the scope of Su-
preme Court decisions protecting work place organizing activi-
ties,ﬂ citing 
Beth Israel Hospital v. NLRB
, 437 U.S. 483, 491 (1978).  5.  Interrogation of CNAs Laura Karn and Mamie Terry by     
Maniaci and Hankley  
Laura Karn, a CNA who was still employed by Respondent 
at the time of the hearing, testified that in either the end of 
January or the first of February, Maniaci stopped her and fellow 
CNA Mamie Terry in the hallway at the facility on station B on 

their worktime and asked them 
if they knew who had started 
the union campaign and they replied that they did not know. 

Associate Relations Representative Jill (Carroll) Hankley was 
also with Maniaci at the time and she asked if Robyn (Weimer) 
and Dorothy (Theunick) were the ones who had started the 
union campaign, Mamie Terry replie
d that if they were ﬁthink-ing of those two, you™ve got the wrong two.ﬂ Maniaci and 

Hankley both denied that they 
engaged in interrogation of em-
ployees concerning the union campaign.  
Karn testified further that in
 February 1992 she was in a pa-
tient™s room along with Terry and they were getting patients 

ready to go to supper when Georgina Bowers, Respondent™s 
head of activities at the facility came in. Bowers then asked 
them if they were for the Union.  Before they could reply, 
Bowers asked her if they were going to vote for the Union. 
Karn responded, ﬁProbably, yes.ﬂ Bowers then asked what she 
thought she was ﬁgoing to get out of the Union.ﬂ Karn replied, 
ﬁBetter working conditions and 
hopefully better wages.ﬂ Bow-
ers then asked ﬁDon™t you have that now?ﬂ Karn replied, ﬁNo, I 
don™t.ﬂ This conversation lasted 10 to 15 minutes according to 
Karn. Karn testified that when she went through orientation 
after her employment in March 1989, she was told that the 
employees were ﬁnot to speak of
 personal or private matters in front of residents.ﬂ Bowers wa
s not called as a witness. Re-
spondent™s ﬁHourly (Nonexem
pt) Associates Handbookﬂ con-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258 tains a rule prohibiting solicitation ﬁwhile on working timeﬂ 
and ﬁat all times in resident care areas.ﬂ  
Analysis  
I credit the testimony of Karn who was a current employee at 
the time of the hearing. I found it 
explicit and detailed as set out 
above. Bowers did not testify and 
Karn™s testimony in this re-
gard was not rebutted. I do not credit the denials of Maniaci and 

Hankley. I find that in each instance Respondent™s interrogation 
of Karn and Terry was inherently coercive and violative of 
Section 8(a)(1) of the Act. As
 the General Counsel contends, 
none of the direct probing questions were preceded by the as-

surances set forth in 
Struksnes Construction Co., 165 NLRB 
1062, 1063 (1967). See Rodeway Inn of Las Vegas
, 252 NLRB 
344, 346 (1980).  
6.  Disparate enforcement of Respondent™s no-solicitation    
rule  Respondent™s employee handbook 
(G.C. Exh. 9) distributed 
to employees at the time of th
eir employment contains a no-
solicitation rule as follows:  
 Solicitation or distribution of lite
rature by an associate is pro-
hibited while on working time. Working time is all time when 
your duties require that you be engaged in work tasks, but 
does not include your own time such as a meal period or 
scheduled break time. Solicitation 
or distribution of literature 
is prohibited at all times in resident care areas.  
 It also contains a provision entitled bulletin boards which 
states:  
 Facility bulletin boards will be
 used by management to post 
official communications to associates as well as any informa-
tion that affects the facility or your job.  
 Theunick testified that shortly before the election CNA Jerry 
Davis wore a heart-shaped billboard over the front and back of 

him saying ﬁHave a heart, vote no for the union,ﬂ which she 
observed him wearing on duty and in patient care areas. She 
asked D.O.N. Jordan why he coul
d display that sign when other 
employees were not allowed to 
wear buttons and that Jordan 
said, ﬁHe
™s entitled to his own opinion.ﬂ Theunick testified that 
she wore a Union ﬁVote Yesﬂ button but was not allowed to 

wear it near B Station which was her work area. Karn testified 
that she wore a Union campaign button that said, ﬁVote Yes for 
the Union,ﬂ but that she only wore
 it 1 day. She began to notice 
campaign literature about the se
cond week in January. There 
were several posters in the 
hall going from station B to the 
timeclock that stated ﬁvote no for the Union.ﬂ She observed 

CNA Jerry Davis who worked on the third shift putting up a 

red, heart-shaped poster on the bulletin board across from sta-
tion B. She and Theunick both told him he was not allowed to 
put the poster up there. The bulletin board was used for resi-
dent™s birthdays and activities and anything other than this re-
quired the administrator™s signature. Davis responded that he 
could put the poster wherever he wanted. She and Theunick 
went to D.O.N. Jordan who 
was coming up the hallway and 
told her that Davis had put up the poster. Theunick told Jordan 

that Davis did not have the righ
t to put any campaign material 
on the bulletin board. Jordan ﬁstarted gigglingﬂ and said, ﬁHe 
has his rights to his own opini
on.ﬂ Although Jordan was called 
to testify by Respondent she was not questioned concerning this 
incident. CNA Sandra Ewing testified that she observed CNA 
Davis wearing the heart-shaped sign which said ﬁHave a heart, 
vote noﬂ about 3 or 4 days before
 the election at station B, an 
area where there are patients CNA Partian testified she ob-

served antiunion posters in the breakroom.  
Respondent contends in its brief that this allegation is based 
solely on the ﬁunsubstantiated 
uncorroborated and incredible 
testimony of Dorothy Theunick.ﬂ However as noted above the 
no-solicitation rule prohibits solicitation which would include 
solicitation for a union and the bulletin board rule limits posting 
to official communications. Moreover both Karn and Ewing 
testified concerning the wearing of the sign by Davis through-
out the facility. While it is apparent that some of the CNAs 
wore vote-yes buttons in favor of the Union without incident, 
this appeared to be limited in
 scope and there was no disavowal 
by the Respondent of its rule 
prohibiting solicitation and limit-
ing the bulletin board usage. I credit the unrebutted testimony 
of Theunick, Karn, Ewing, and Partain as set about above.  
Analysis  
I find that the above-credited testimony of the CNAs in con-
junction with the existence of the no-solicitation rule and bulle-
tin board rule establish that Respondent continued to require 
adherence to these rules by no
t disavowing them and permitted 
antiunion postings by employee Je
rry Davis. This resulted in 
disparate enforcement of these rules and was violative of Sec-
tion 8(a)(1) of the Act. See 
Heartland of Lansing Nursing 
Home, 307 NLRB 152 (1992). I make no finding of a violation 
by reason of Respondent™s administrator
™s, Park™s, posting of 
an antiunion campaign poster in 
the breakroom. An employer 
has the right to post campaign literature on its bulletin boards 
and premises while prohibit
ing employees from posting proun-
ion material. See 
Fairfax Hospital,
 310 NLRB 299 (1993). 
With respect to the wearing of an antiunion sign by Davis, I 
make no finding of a violation as 
the testimony of several of the 
CNAs was that they wore prounion buttons at various times in 
the facility without interference. In this regard Theunick™s tes-
timony that she was told to remove the button was not specific 
so as to identify by whom she was told to remove the button 

and I do not place an
y reliance on it.  
7.  The hiring of guards  
The Respondent hired unarmed security guards in mid- to 
late-January until after the elec
tion in February. Administrator 
Park testified that he made the decision to hire security guards 
as a result of reports of vandalism to vehicles in parking lots. 
He testified that employee Lynn Ruskey told him she had a 
hood ornament taken from her automobile, nurse Sally Keller 
told him she believed that some
one had scratched the side of 
her car with a key and that CNA Hess (Partain) ﬁmentioned a 

tire.ﬂ Park testified he instructed the supervisor of the guards 
that ﬁI wanted them to keep an eye on the parking lots to make 
sure that vandalism didn™t occur to any of the associate™s vehi-
cles.ﬂ The first night or two the guards stayed outside in their 
vehicles. After that Park instructed them to walk through the facility to stay warm and to keep an eye on the parking lots and 
periodically go out into the parki
ng lot and inspect the vehicles, 
Partain was recalled by the General Counsel to rebut Park™s 
testimony concerning her tire. She testified that there was an 
instance wherein she was working and Park came to her and 
told her one of the tires on her automobile was low and told her 
to go outside with him and when she went outside she saw the 
headlights of two vehicles with their headlights on. She told 
Park she had been having problem
s with the tire due to a slow 
leak. Park insisted that they go to a service station and he filled 
 BEVERLY CALIFORNIA CORP. 259 the tire with air for her. Partain also testified that during a prior 
election campaign at the facility
, no guards were hired. Celes-
tina (Sally) Keller, a charge nur
se called by Respondent, testi-
fied that during January she found all four of the tires of her 
automobile were flat. The air had been let out, but the tires had 
not been cut. She reported this incident to Park the next morn-
ing. Park told her to watch her car and that he was going to take 
care of the matter. About a week
 later security guards began 
patroling the Care Center.  
Analysis  
The General Counsel contends th
at Park™s testimony as set 
out above is not credible and that the hiring of guards was util-
ized ﬁas a means of harassment 
and further interference with 
the employees™ union activities, in
 violation of Section 8(a)(1).ﬂ Respondent contends that Park™s
 decision to hire guards was a 
legitimate business decision prom
pted by employee complaints.  
I find that the Respondent did not violate the Act by the hir-
ing of guards to patrol the parking lots nor by Park™s decision to 

have them walk through the building to keep warm while peri-odically patroling the parking lo
ts. With the exception of an 
incident on election day which will be discussed infra there is 
no evidence that the guards interfered with the employee™s 
organizing efforts. Although I no
te some discrepancy between 
the versions of the type of prob
lems associated with Keller™s 
and Partain™s vehicles, I do not 
find that it discredits Park™s 
overall testimony that he recei
ved reports of problems with 
automobiles on the parking lots which led him to make the 
decision to hire guards. I cred
it Park™s unrebutted testimony 
concerning the loss of a hood ornament from Ruskey™s auto-
mobile. I credit Keller™s testimony that someone had let the air 
out of all of her tires and she reported this to Park rather then 
Park
™s recall of a scratch made by a key which I find to be an 
error on Park™s part. Similarly, I credit Partain™s version over 

that of Park™s concerning her automobile. However, even under 
this version, Park appears to have been genuinely concerned 
about her tire and was helpful in insisting she proceed to a ser-
vice station where he filled the tire with air for her. Partain 
acknowledges that the tire had a sl
ow leak so there is certainly 
no evidence that this incident was contrived by Park.  
8.  Alleged unlawful surveillance of employees by Respon-
dent™s management personnel between January 1 and 
the election in March  
Facts  
The General Counsel presented testimony of an increased 
presence of Respondent™s associ
ate resources personnel and of 
the facilities local management
. Thus consistent with Respon-
dent™s overall labor relations policy in response to union cam-
paigns, the associate relations personnel maintained a virtual 
full-time presence at this facil
ity once the Respondent learned 
of the union organization campai
gn. Associate Relations Rep-
resentative Joseph Maniac
i arrived at the facility the very next 
day after learning of the union campaign from Administrator 
Park. He was joined by Associate Relations Representative 
Hankley who along with Maniaci 
maintained a virtual daily 
presence at the facility until the day after the election. They 

were also joined by Regional Di
rector of Associate Relations Findeiss. These management repr
esentatives held large group 
meetings with unit employees
 and numerous small group or 
individual meetings with employees. Maniaci testified that he 
helped perform the CNAs and other employees work including 
laundry. D.O.N. Stephanie Jord
an passed trays in the dining 
rooms during meals. Several of the employees testified con-
cerning the frequent increased presence of the associate rela-
tions representatives and of the facility™s management person-
nel. It is undisputed that the increased presence of Respon-
dent™s representatives was unprecedente
d at this facility prior to 
the campaign as was the assistance given by the associate rela-
tions personnel during the campaign to the CNAs in the per-
formance of their duties. The Gene
ral Counsel contends in their 
brief that the increased visibili
ty of Respondent
™s management 
and associate relations representatives on the floor of the nurs-
ing home ﬁwas carefully calculated to prohibit employees from 
engaging in any union activit
y on its premises even during 
break time.ﬂ General Counsel c
ontends, ﬁtheir individual and 
collective actions
 amounts to unlawful surveillance in violation 
of Section 8(a)(1).ﬂ  
Respondent contends that the witnesses presented in support 
of this allegation testified in 
a conclusionary fashion and exag-
gerated their testimony, such as the testimony of Dorothy 
Theunick that prior to October 
1991, she had not seen ﬁsupervi-
sors and management personnel come out on the floor very 
often,ﬂ but that after October 1991 ﬁMr. Maniaci was there at 

all times. Mr. Findeiss was in and out. Jill Carroll was there all 
the time. Stephanie Jordan was there, and everywhere we went, 
they were.ﬂ They note that she did not testify that any of these 
management personnel had questi
oned her about the Union, but 
specifically remembered that Ma
niaci had talked to her about 
ﬁeveryday things.ﬂ Respondent al
so points to Cheryl Wingert™s 
testimony that prior to October 
she had not seen Findeiss very 
often, had seen Park ﬁonce in 
a whileﬂ and Jordan ﬁon the floor 
when there was help needed. I saw her a lot more because she 
was on the floor trying to help the nurses.ﬂ Wingert testified 
that after October she observed Jordan and Park ﬁcame on the 
floor and go in the rooms and ask questions of the residents and 
see how they were and staff. I 
noticed them on the floor quite a 

bit.ﬂ She observed them ﬁseeing if the work was done properly, 
seeing that the residents were
 getting proper care.ﬂ CNA Con-
nie Hess testified that after the 
advent of the campaign, she saw 
Park and Jordan at the facility as
 late as 10 or 11 p.m., and that 
during breaks ﬁsomebody would be in (the breakroom) from the 

Company.ﬂ She acknowledged that she had seen management 
officials in the breakroom prior 
to the advent of the campaign, 
but alleged that the frequency of
 this increased during the cam-
paign. Respondent contends that she acknowledged there was 
only a single breakroom and that 
more management representa-tives were in the facility durin
g the campaign. Respondent also 
points to her testimony that she 
and other employees talked to 
supervisors in the breakroom and that she had discussed the 
Union in the breakroom when no supervisors were present and 
occasionally while supervisors were present depending on 
which supervisor was there. Re
spondent also cites the testi-mony of Sandra Ewing that during the campaign there were 

more management personnel at the facility and ﬁon the floor 
working I did notice a lot of differenceﬂ and that often man-

agement personnel were in th
e breakroom. Respondent also cites the testimony of CNA Laura Karn who testified that Jor-
dan, Maniaci, Carroll, Findeiss, and Park and ﬁall of manage-
ment were on the unit a lot and they watched every movement 
we made. They followed us to breaks.ﬂ Respondent contends 
that the foregoing testimony does not prove it was engaged in 
surveillance of union activities by management officials. Rather 
there was an increased presence of management officials in 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260 order to develop a better re
lationship during the union cam-paign.  Analysis  
I find the evidence is insuffici
ent to establish that Respon-dent engaged in surveillance of 
the union activities of its em-
ployees in violation of the Act 
and I shall recommend dismissal 
of this allegation. As the Responde
nt points out in its brief, the 
foregoing testimony of the employees at the hearing was in 
generalized conclusionary terms. There was no evidence pre-
sented of any specific overt act of surveillance engaged in by 
any of Respondent™s management
 personnel. Much of the tes-
timony of the increased presence
 of management officials dur-ing the campaign was at least as much attributable to Respon-

dent™s efforts to persuade its
 employees that a union was not 
necessary and to establish better
 relationships with the employ-
ees to the end of their rejecting the Union at the election. The 
natural consequence of this increased presence by management 
officials was undoubtedly their greater opportunity to witness 
what was occurring inside the facility where the employees 
were working. This however falls short of establishing a viola-tion of the Act. 
Carter Hawley Hale Stores, 
267 NLRB 385 
(1983); Well Bred Loaf, 303 NLRB 1016, 10Œ18, 19 (1991).  
9.  Changes in break and l
unch procedures and time  
This allegation involves changes made in the break and 
lunch schedules and procedures of the four CNAs known as the 

restorative aides. Essentially 
these CNAs performed passive 
therapeutic and exercise services for the residents designed to 
keep them mobile and limber and for the ﬁfitness trailﬂ which 
was a program of active range of motions. Prior to January 
1992 they generally all went on breaks and to lunch together. 
As discussed infra all four of these CNAs signed union cards 
and three of them Candy Guss, Robyn Weimer, and Tara 
(Beckman) Smith were open union supporters. CNA Cheryl 
Wingert had signed a union card
 CNA Robyn Weimer testified 
that in January 1992 D.O.N. Jordan told them they would no 

longer be allowed to take thei
r breaks and lunch at the same 
time. They asked Jordan why the change was being made and 
she told them it was because of the new physical therapy group 
(NOVA) coming to the facility 
as she wanted one of them available in case they needed help. Smith was required to go 

first because she started work at 
5:30 a.m. to comply with state 
laws requiring breaks for the CNAs after 4 hours. Weimer con-

tinued to take her breaks with the other restorative aides in her 
department. Lunches were divi
ded among those aides who were 
on duty that day. Normally she took her lunch with Guss. Some 

time after the change in lunch schedules Jordan also told the 
CNAs that they were to tell 
her or the A.D.O.N., Candy King, 
or the charge nurse when they were going on break. Prior to 
these directions by Jordan, they did not report to Jordan, King, 
or charge nurses prior to going on break and all of the four 
restorative aides went to lunch together after checking that the 
physical therapist and the occupational therapist did not need 
them anymore that day.  
Jordan testified she changed the lunch periods and break-
times toward the end of 1991 and that she announced the 
change in a staff meeting for CNAs held in November or De-
cember 1991. She initia
lly testified that she had made the 
change to be fair and consiste
nt with the other CNAs and to 
ﬁmake sure that the coverage was adequate so that the residents 
were being cared for properly.
ﬂ All CNAs assigned to the A 
and B stations were required to
 stagger their breaks and were 
not allowed to all leave at the same time. At that time Jordan 
also instituted a change by requiring the restorative aides to 
report to her when they took breaks and contended at the hear-
ing that she did this because she was their immediate supervisor 
and other CNAs were already re
quired to report to their super-
visors prior to taking breaks. Jordan testified that Tara (Beck-

man) Smith was required to take
 her break at 10:30 a.m., but 
she could get lunch from the kitchen as there was a signup 
sheet for early lunches available to employees. In answer to a 
question by the General Counsel
 on cross-examination Jordan 
testified that NOVA came into the facility about the time the 
break and lunch schedules were ch
anged. Jordan testified that 
NOVA was a therapy program under the administrator
™s juris-diction and that NOVA care did interact with the restorative 
aides on a daily basis.  
A.D.O.N. Candice King testified 
that in the summer or fall 
of 1991 (or possibly later) restorative aides Wingert, Beckman 
(Smith), Guss, and Weimer told her they did not have enough 
time to complete their restorative programs so she sat down 
with them and individually as
ked them how long it took for 
each resident™s program and she made out a schedule to enable 

them to complete everything during the day and allowed 
enough time for them to comple
te their paperwork. This 
worked out so that two went at one time and two at another 
time depending on the time it took to perform their assign-
ments. Since Smith came in earl
y her lunch was scheduled at an 
earlier time than the other aides. There was a signup sheet on 

the door to the dietary department and Smith could have signed 
up for an early lunch tray.  
Analysis  
I find the evidence is insufficient to establish a violation of 
the Act. I note the contrasting te
stimony of D.O.N. Jordan and 
A.D.O.N. King concerning who 
made the break and schedule 
changes, when they were made and the reasons therefor. The 
General Counsel notes these conflic
ts in their brief. Respondent 
does not address the testimony of 
King in its brief. I credit the 
testimony of Jordan as the more reliable which is essentially 

consistent with the testimony of Weimer, Smith, and Karn con-
cerning when the changes were initiated. However, in review-
ing that testimony of Jordan I fi
nd it is consistent with the busi-
ness necessity of affording coverage in the therapy area in view 
of the introduction of the NOVA program and find no evidence that the break and lunch schedule changes and reporting re-
quirements were onerous or unwa
rranted or unlawfully moti-
vated. Accordingly I recommend that this allegation be dis-

missed.  
10.  Alleged disparate enforcement of a 
rule regarding personal calls  
The evidence is uncontroverted that the Respondent by 
means of an addendum to the 
employee handbook,
 initiated a 
rule change in March 1991, providing for discipline for em-

ployees who engaged in pers
onal phone calls while on duty. 
However, according to the testim
ony of Administrator Park, the 
rule was not enforced until the fall of 1991 when Park testified 
he noted an excessive number 
of personal phone calls. Accord-
ing to Park he decided to implement a procedure whereby all 

incoming phone calls were screened to determine if they were 
of an emergency nature in wh
ich case the call would be put through to the employee. All ot
her telephone call messages and 
numbers were posted on a message board by the timeclock for 
the employees. In January 1992, Park issued a memorandum to 
 BEVERLY CALIFORNIA CORP. 261 the employees regarding the availability of ﬁAssociate (Em-
ployee) Handbooks and Associate Addendumsﬂ which included 
this rule change on personal 
phone calls. Dorothy Theunick 
testified that during her employment at the East Moline facility 
the employees were always permitted to make and receive per-
sonal telephone calls while on du
ty, but that in January 1992, 
she attempted to call her daughter Robyn Weimer who was 
then on duty and was told by the receptionist that employees 
were not allowed to receiv
e personal telephone calls.  
Analysis  
I find the evidence is insufficient to establish a violation of 
the Act by the Respondent by virtue of its requiring personal 

telephone calls to be posted on a message board rather than put 
through to the employees. Park™s
 testimony as set out above 
was not specifically rebutted by any employee and I credit it. 
As the Respondent notes in its brief, Theunick testified on 
cross-examination that she did not recall a bulletin board at the 
facility for the placement of notes of personal calls. In the ab-
sence of any additional evidence I find that the evidence is 
insufficient to support a vi
olation of the Act.  
11.  January 1994 memorandum to staff regarding 
the ﬁAvailability of Associate Handbooks 
and Associates Addendumsﬂ  
Facts  
Respondent maintains an associate handbook which is rou-
tinely given to and reviewed with new employees. On March 
11, 1991, Respondent issued an
 addendum to the handbook. On 
January 7, 1992, Park issued a 
memorandum to all staff regard-ing the ﬁAvailability of Associate Handbooks and Associate 
Addendums.ﬂ On cross-examination Park was asked why he 
had posted the memo for the addendum which had been issued 
a year ago and testified he did 
so in case employees had lost 
their copies. He was also asked 
whether he had done so to re-
mind employees 1 month prior to the election that they would 
be held responsible for strict compliance with Respondent™s 
rules. He denied that this was the reason for the issuance of the 
memorandum.  Analysis  
I find the foregoing evidence is insufficient to establish a 
violation of the Act. Park™s conduct in issuing the memoran-
dum was lawful in itself and in the absence of any additional 
testimony that it was utilized to unlawfully threaten the em-
ployees, I find no violation of the Act in this instance.  
12.  Posting of guards outside the ambulance doors dur-
ing an all-staff meeting held by Respondent the day 
prior to the election and locking the doors to the firedoors 
prior to the meeting  
Facts  
CNA Candy Guss testified that on February 12, 1992, the 
day prior to the election Respondent held an all-staff meeting to 
discuss the union campaign. Prior to the meeting she observed 
guards posted outside of the ambulance door, one guard at the 
front door to the facility, and 
she observed Administrator Park 
lock the fire doors. CNA Tara (Beckman) Smith testified that 

she observed guards at the ambulance entrance. CNA Laura 
Karn testified that on February 13, 1992, the day of the elec-
tion, she observed a guard posted at the ambulance entrance 
door.  Analysis  
I credit the testimony of Guss as supported in part by Smith 
and Karn as set out above and find that Respondent violated 
Section 8(a)(1) of the Act by the posting of guards at the en-
trance and the locking of the fire doors as there has been no 
evidence of a demonstrated need for this action. Rather I find 
this action was taken to disparage the Union and intimidate its 
supporters. Although I have found above that the Respondent 
did not violate the Act by hiring guards to patrol the parking lot 
in view of vandalism to automobiles that had been reported to 
the supervisor, I find that the po
sting of the guards at the en-
trance and the locking of the fire doors was not justified as this 
record does not support any inference that violence or even 
open hostility between prounion and antiunion employees had 
occurred or that any vandalism or sabotage to the facility or any 
threat to the welfare of the residents or their visitors existed. 
Sheraton Hotel Waterbury
, 312 NLRB 304 fn. 3 (1993).  
13. Requiring off-duty employ
ees to produce identification 
before being permitted to enter the facility 
on the day of the election  
Facts  
On February 13, 1992, the day of the election the Respon-
dent instituted a new procedur
e of posting guards at the ambu-
lance entrance and requiring id
entification of employees prior 
to permitting them to enter the pr
emises by this entrance as 
testified to by CNA Guss a
nd CNA Watson who was refused 
entrance through the ambulance entrance and directed to an-
other door some distance away. This procedure had been insti-
tuted by Respondent without notice as acknowledged by Ad-
ministrator Park.  
Analysis  
As in the preceding section concerning the posting of guards, 
I find that this action was violative of Section 8(a)(1) of the Act 
as unlawful disparagement of the Union and its supporters con-
stituting interference with the Section 7 rights.  
14.  On or about February 6, 
1992, more strictly enforcing a 
work rule regarding campaigning in resident areas against       
employees believed to 
be union supporters  
Facts  
This allegation apparently involves the issue of permitting 
employee Jerry Davis to wear a heart-shaped billboard saying 
ﬁhave a heart, vote no for the Union
ﬂ and the alleged refusal to 
permit Dorothy Theunick to wear a union button at her work-
station or in working areas. Theunick
™s testimony in this regard 
was less than clear as she did not identify who had prohibited 

her from wearing a union button. However, as contended in 
Respondent™s brief all of the em
ployees who testified concern-
ing the wearing of buttons testified that they were not prohib-
ited or restrained from wearing buttons by members of Respon-
dent™s management. Cheryl Wingert 
testified she wore a ﬁvote 
yesﬂ button in the hallways of the facility, but decided not to 

wear her button while working. She observed other employees 
wearing ﬁvote yesﬂ buttons in th
e facility including in the pres-
ence of residents. Candy Guss,
 Connie Hess, Sandra Ewing, and Laura Karn all testified they
 wore their prounion buttons on 
a selected day when all prounion employees wore a union but-
ton throughout the facility and without interference from man-
agement. Tara (Beckman) Smit
h testified she wore her union 
button for several weeks prior to and up to the election. Ma-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262 niaci and Carroll testified that union buttons were worn by 
employees without interference.  
Analysis  
I credit the testimony of the listed employees above and Ma-
niaci and Carroll in this regard that union buttons were worn by 
employees without interference
 by management through the 
facility including in resident areas. I find the testimony of 
Theunick was not specific as to the instance when she testified 
she was prohibited from wearing a button and find at most that this would have been an isolat
ed incident. Accordingly I find 
that the evidence presented is insufficient to establish a viola-

tion of the Act and will recommend the dismissal of this allega-
tion.  15. Alleged surveillance of empl
oyees engaged in by Director 
of Nursing Stephanie Jordan on the day of the election by fol-
lowing them throughout the day including times when 
they were going to the polling areas to vote  
Facts  
Laura Karn testified that on the day of the election D.O.N. 
Jordan followed her and Mamie Terry throughout the day and 
on one occasion when they were walking up the hallway to vote 
asked them where they were going. Karn told her they were 
going to vote and Jordan told them she would walk them there. 
Terry did not testify. Robyn Weimer testified that Jordan did 
not normally supervise her but that on the day of the election 
Jordan helped her pass ice water, clean the utility room, and 
pick up in the dining room. She also testified that Jordan paged 
her on a couple of occasions that 
day. Jordan testified that dur-
ing the election Respondent
™s management was prohibited from 
going near the station A area as the voting area was located 
near there. This restricted area encompassed half of the facility 
and included her office so she wa
s unable to go to her office 
which resulted in her being in the other half of the facility 

which included the restorative 
department which was under her 
supervision. Jordan is no longer with Respondent as she ac-

cepted an offer to go to another facility.  
Analysis  
I credit the testimony of Jordan which was unrebutted. Even 
accepting the testimony of Karn and Weimer as accurate, I find 
no violation under these circumstances as there is no evidence 
that Jordan was engaging in any improper activities and her 
increased presence was readily 
explained by her restriction 
from one-half of the facility. 
I find no violation herein.  
B. The Alleged 8(a)(1) and (3) Violations  
1.  The alleged unlawful su
spension and discharge of em-
ployee Dorothy Theunick  
It is undisputed that Dorothy Theunick was one of the most 
vocal and ardent union supporters
 having initially obtained a 
recommendation of which union to
 contact, having had the 
initial union meeting at her ho
me and having solicited the 
greatest number of union authoriz
ation cards and being one of 
the most outspoken critics of the Respondent
™s position at its 
captive audience meeting held sh
ortly after Respondent became 
aware of the Union
™s demand for recognition. As a 20-year 
employee ostensibly her value to
 Respondent as an employee 
was unquestioned and she had no prior disciplinary record. 

However in February 1992, she was off work on sick leave 
February 2, 3, 4, and 5 (February 5 was her normal day off). 
Under Respondent™s absenteeism and sick leave policies, em-
ployees who are off work sick for 3 or more consecutive days 
are required to present a doctor
™s excuse upon their return to 
work. On February 6, D.O.N. Jo
rdan called Theunick at the 
public high school where she worked during the day and asked 
her if she was coming to work that evening as Theunick worked 
the evening shift from 4 p.m. to
 11 p.m. and was scheduled to 
work that evening. Theunick answered in the affirmative. 
Theunick testified at the hearing that Jordan reminded her of 
the rule that employees absent 3 or more consecutive days are 
required to bring in a doctorﬂs excuse. Jordan testified that she 
had called Theunick for scheduling purposes and denied having 
brought up the need for a note. I credit Jordan. Theunick testi-
fied she was unable to obtain an appointment with her doctor as 
he was off that day and took an old medical diagnosis from the 

preceding August and changed the date and wrote in an addi-
tional diagnosis and presented it on February 6 to A.D.O.N. 
Candice King. King testified she 
noted a misspelling of a medi-cal term (upper 
ﬁrespiratory
ﬂ infection) and what appeared to 
be a change in date on the form. It was developed at the hearing 
that the dates of August 12, 1991, and August 14, 1991, were 
changed to look like February 3, 1992, and February 6, 1992. 
King presented this discrepanc
y to Administrator Park who 
directed King to check this out
. King was unable to reach the 
doctor on that day, but contacted the doctor™s office the next 
day (February 7) and his nurse Pattie Thiem confirmed that 
Theunick had not been there on that date. King and Park then 
met with the doctor at his offi
ce on February 7 and confirmed 
with him personally that he had neither seen her nor written the 
excuse for her. Theunick was then confronted with this in a 
meeting with Park and King on 
February 7 and she contended 
the excuse was genuine and she also offered to obtain another 
medical excuse. Park said it was not necessary. Theunick was 
then suspended pending a decisi
on on possible termination by 
Park at that meeting for violating Respondent™s rule against ﬁfalsifying reasons for absence from workﬂ a type B infraction 
with the penalty ranging from a ﬁfinal conferenceﬂ warning to 
suspension and/or discharge for th
e first offense. Theunick was 
also in violation of Respondent™s rule against ﬁcheating, fraud 
or dishonesty . . . and its rule prohibitingﬂ misrepresentation of 
a material fact in an attempt to obtain a benefit or advantage 
both type A infractions ﬁwhich
 warrant immediate suspension 
and discharge when the review 
establishes it is appropriate, 
even though no prior counselings ar
e in effect.ﬂ Theunick con-
tacted Park on February 10 by telephone and told him she 
wanted to turn her uniform in and asked for her final paycheck. 
Park contended at the hearing that he considered her to have 
resigned by this action although 
he acknowledged that she did 
not say that she was resigning. A day later Theunick brought in 
her uniform and was met by 
Park who refused Theunick
™s offer 
of another note. Theunick protes
ted this. She has not been rein-
stated.  
The General Counsel contends that Theunick was discharged 
because of her engagement in protected concerted activities as a 
leading union adherent and supporter and argues that the re-
quest for the note from Theunick by Jordan was part of the 
unlawful harassment of Theunick, that Park
™s position that she had resigned was pretextual, and that the discharge of Theunick 

was in conflict with its longstand
ing policy that associates with 
10 or more years of tenure may not be terminated without a 

prior review by Respondent™s 
president and chairman. The 
Respondent contends that Theunick
™s testimony shows she 
 BEVERLY CALIFORNIA CORP. 263 falsified the note and attempted to disguise this in the meeting 
with Park and King and that 
Respondent may lawfully dis-
charge her for such an infraction. Respondent argues further 

that there is no evidence of disparate treatment as there was no 
prior case of such an infraction by another associate at the East 
Moline Care Center.  
Analysis  
I find that the General Counsel ha
s failed to establish a prima 
facie case of a violation of the Act by the suspension and dis-

charge of Theunick. Assuming ar
guendo that a prima facie case 
was established, I find that it has been rebutted by the prepon-
derance of the evidence. Wright Line, 251 NLRB 1083, 1089 
(1980), enfd. 662 F.2d 899 (1st Cir. 1981); 
NLRB v. Transpor-tation Management Corp
., 462 U.S. 466, 470 (1983); 
Roure Bertrand Dupont, Inc., 271 NLRB 443 (1984). In making this 
determination, I find that the 
animus of Respondent toward the 
Union has been established 
as has Respondent™s knowledge 

that Theunick was a vocal union supporter who incurred the ire 
of Findeiss at a captive audience meeting leading up to his 
unlawful threat to sell the facility rather than permit it to be 
organized by a union. However,
 under the circumstances, I do 
not find unlawful the action take
n against Theunick for her 
falsification of the medical excuse and her attempt to conceal 
her actions from the employer. 
Although I recognize the actions 
taken by the employer against a 20-year employee may appear 
harsh, Respondent™s actions in this regard are fully warranted 
by its rules spelling out the pena
lty for such infractions. It may 
well be that Respondent welcomed
 the opportunity to rid itself 
of a leading union supporter. However, I find that its actions are 
consistent with of the busine
ss reasons encompassed by its 
policies. I find the Respondent 
has established by the prepon-
derance of the evidence that it 
would have discharged Theunick 
even in the absence of her concerted activities on behalf of the 
Union and will recommend the dism
issal of these allegations.  
2. The alleged unlawful suspen
sion and discharge of employees 
Robyn Weimer, Candy Guss, 
Tara (Smith) Beckman, 
and Cheryl Wingert  
The record establishes that these four employees were CNAs 
assigned to Respondent™s restorative unit who provided therapy 
and exercise to the residents in order to assist them in their 

range of motion and maintenance of
 mobility. As part of their 
duties the restorative aides were required to document on pre-
printed forms what had been done for each resident. These 
aides testified that as a result of the press of time they were 
unable to complete this paperwork. It is undisputed that the 
paperwork is required by the state to verify that the therapy has 
been given to the residents and to serve as a basis for calculat-
ing payouts made by the state to the facility for the treatments.  
In February 1992, CNA Candy Guss was on light duty as a 
result of an injury and she was assigned to help in completing 
the paperwork for all of the CNAs in the restorative depart-
ment. She testified that she 
merely guessed at who had done 
what and for which residents and filled in the blanks. It is un-
disputed that the other restorative aides were aware that this 
was going on. A.D.O.N. 
Candice King testified that in February 
1992 she noticed a number of di
screpancies on the ﬁfitness 
trailﬂ therapy programs wherein some of the restorative CNAs 
were shown as having provided therapy to residents on dates 
when they (the particular CNAs
) were not working. On further investigation she determined that some of the residents listed as 

having been provided therapy had not received such therapy. 
Her review showed that these discrepancies occurred over a 2-

week period. This was reviewed with Administrator Park who 
along with D.O.N. Jordan met with Weimer, Guss, Smith, and 
Wingert separately 
and suspended them pending possible ter-
mination. On March 19, 1992, 
Respondent discharged these 
four employees for falsification of records (a Type A infraction 
of Respondent™s rules resulting in suspension or immediate 
discharge.) At the end of the hearing the General Counsel and 

Respondent stipulated that Weimer and Guss had filled in the 
blanks without utilizing underlying documentation and that all 
four of the restorative aides were aware of this action.  
The General Counsel produced several witnesses who testi-
fied they had been routinely told by D.O.N. Jordan and other 
members of management to fill 
in the blanks and had on occa-
sion been assigned to fill in the blanks for other CNAs in other 
areas. Jordan denied having used that phrase. From this the 
General Counsel argues that D.
O.N. Jordan and Respondent™s 
management were condoning and even fostering the false re-

porting of treatments for patients
 which had not been performed 
in order to keep up and ostensib
ly satisfy state requirements for 
documentation which would result in the Respondent™s facility 
receiving funds for therapy which had not been administered. 

The Respondent contends that th
e testimony of the CNAs at-
tempting to lay the responsibility on management is fraught 
with self-interest in retaining their jobs and that the testimony 

of the other CNAs who were not involved in this matter such as 
Karn and Partain is unworthy of belief.  
Analysis  
I find that the General Counsel has not established a prima 
facie case of a violation of the Act by the suspensions and dis-
charges of Weimer, Guss, Smith, and Wingert. Although the Respondent™s animus toward the 
Union has been established by 
the violations found with respect
 to the East Moline Care Cen-ter and Respondent
™s knowledge that Weimer, Guss, and Smith 
were leading union supporters has 
also been established. I find that the evidence does not support the conclusion that the sus-
pension and discharge of these employees was other than a 
legitimate response to a viol
ation of Respondent™s rules and procedures. Assuming arguendo th
at a prima facie case has 
been established, I find it has 
been rebutted by the preponder-
ance of the evidence. 
Wright Line, supra; NLRB v. Transporta-tion Management Group
, supra; and 
Roure Bertrand Dupont Corp., supra; and that the Respo
ndent has established it would 
have discharged these employees even in the absence of their 
engagement in union activities.  
Initially, I credit the testimony of Jordan that she did not di-
rect the CNAs to falsify the reports. Even if she had used the 
phrase, ﬁfill in the blanksﬂ when
 referring to the paperwork, I 
find it is a long stretch to move 
from this statement to directing 
the CNAs to falsify the reports. No witness testified that there 
was ever an explicit direction to falsify the reports. I also find it 
most unlikely that a director of nursing would be motivated to 
direct the employees under her dire
ction to falsify reports given 
the ultimate possibility of discovery with possible civil and 

criminal liability as well as the loss of her nursing license. Thus 
I do not find that Respondent™s actions in addressing this issue 
by suspending and discharging th
e restorative aides for either 
their participation or complicity in the falsification of records 
were violative of the Act. I have also reviewed the termination 
of employee Michell Hearn in 
November 1991 for falsification 
of records for signing the name of
 a resident™s family member 
to a care plan document and 
find it supports Respondent™s posi-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264 tion. I have also reviewed the written warning ﬁfinal confer-
enceﬂ issued to CNA Donita Sliniger on March 19, 1992, the same day the alleged 
discriminatees were 
discharged. However, 
this involved a single incident for which the Respondent ac-
cepted the CNAs explanation that she had filled in the blanks 
based on her interpretation of a ch
arge nurse™s statement to her 
to catch up the charts because Jordan wanted them filed. On 
this occasion the Respondent™s 
management (D.O.N. Jordan, 
A.D.O.N. King, and Administrato
r Janet Littrell) noted in the 
disciplinary form that this intermediate step was being taken as 
a result of possible inadequate instruction from the supervisor. 
This, however, appears to have been a single incident. While 
this is somewhat supportive of 
the General Counsel™s position, 
I do not find that it is entirely
 inconsistent with Respondent™s 
actions taken against the discriminatees in this case. I thus will 
recommend the dismissal of these allegations.  
C. The Objections to the Election  
Pursuant to a Stipulated Election Agreement approved by the 
Regional Director of Region 33 
of the National Labor Relations 
Board on January 21, 1992, the election was conducted on Feb-

ruary 13, 1992, among employees 
in the following appropriate 
unit within the meaning of Section 9(b) of the Act.  
 All full-time and regular part-time housekeeping aides, die-

tary aides, certified and non-certified nursing assistants, cen-
tral supply employees, dishwashers, cooks, rehabilitation 
aides, medical records assistant, activities assistants, mainte-
nance aides, and laundry aides 
employed by the Employer at 
its East Moline, Illinois, facility; but excluding the administra-

tor, director of nursing, registered nurses, licensed practical 
nurses, social services director, activities director/coordinator, 
program coordinator, dietary manager, housekeeping supervi-
sor, business office manager, medical records director, book-
keeper, maintenance supervisor, office clerical employees and 
guards, professional employees and supervisors as defined in 
the Act.  
 There were 93 eligible voters with 87 valid votes counted and 2 

challenged ballots. There were 34
 votes cast for the Union and 
53 votes cast against the Union. 
The challenged votes were not 
sufficient to affect the election. On February 19, 1992, the Un-
ion filed 33 objections to the results of the election in Case 6Œ
RCŒ10752 (formerly 33ŒRCŒ3724) which were consolidated 
for hearing with the hearing in Case 6ŒCAŒ22084Œ29 (formerly 
33ŒCAŒ9145) by the Regional Director of Region 6 of the 
National Labor Relations Board. 
At the hearing in these cases 
involving the East Moline Care Center, no evidence was pre-
sented with respect to Objections
 6, 8, 10, 15, 17, 23, 24, 25, 
27, 28, 29 and 31 and these objections are accordingly over-

ruled.  Objection 1.
 ﬁThe employer and his agents threatened dis-
continuance of privileges or be
nefits presently enjoyed if the 
employees went Union. They also promised special perks for 

voting no.
ﬂ  This apparently refers to a statement attributed to Adminis-
trator Park by Robyn Weimer that ﬁWe don
™t want a union in 
here. It would stop our open door
 policy.ﬂ Weimer™s testimony 
in this regard was unrebutted a
nd I credit it. However, I find 
this statement was a nonobjecti
onable opinion of the conse-
quences of the advent of a union as viewed by Park, particu-
larly the risk of unlawful direct 
dealing by an employer if the 
employer bypassed a designated 
bargaining representative in 
adjusting grievances or engaged 
in direct bargaining with em-
ployees in the unit. Additionally this objection appears to ad-
dress the issue of the raffles of groceries for answering the em-
ployer quiz and the award of prizes for voting in the election 
which I have previously found were not violative of the Act in 
this decision. There was no evidence presented of any man-
agement representative promising 
ﬁspecial perks for voting no.ﬂ I thus shall recommend that th
is objection be overruled.  
Objection 2. ﬁThe employer and his agent used intimidating 
language designed to influence employees in the exercise of 

their right to belong to the Union.ﬂ Objection 5.
 ﬁThe em-
ployer and his agents threatened that if the Union came in they 
would sell the place.ﬂ As I have found that Respondent violated 
Section 8(a)(1) of the Act by Director of Associate Relations 

Robert Findeiss™ threat to sell the East Moline Care Center if 
the Union was successful in the election, I shall recommend 
that these objections
 be sustained.  
Objection 3.
 ﬁThe employer and his agents threatened and 
actually suspended an employee
 because of her Union activi-
ties.ﬂ This objection apparently refers to the suspension of 
Dorothy Theunick. As I have found that the Respondent did not 
violate the Act by its suspension and discharge of Dorothy 
Theunick, I shall recommend that this objection be overruled.  
Objection 4. ﬁThe employer and his agents threatened 
through a third party acts of interference.ﬂ 
Objection 16. ﬁThe employer and his agents preven
ted employees from soliciting 
Union membership during their free time on the inside of the 
nursing home premises, threatened
 and called the police when 
they solicited outside
.ﬂ As I have found Respondent violated 
Section 8(a)(1) of the Act by threatening to call the police when 
the employees engaged in the distribution of union campaign 
literature at the entrances to the building I shall recommend that 
these objections be sustained.
 I do not however find any sup-
port in the record for that portion of Objection 16 alleging that 
employees were prevented from soliciting union membership 
during their free time inside the premises.  
Objection 7. ﬁThe employer and his agents conducted them-
selves in ways that indicated to employees that they were being 
watched to determine if they we
re participating in Union activi-
ties.ﬂ As I have recommended the dismissal of the complaint 
allegation of surveillance, I r
ecommend that this objection be 
overruled.  
Objection 9. ﬁThe employer and his agents prejudicially 
changed the shifts and schedules 
and work duties of those ac-tively supporting the Union.
ﬂ As I have recommended the dis-
missal of the alleged underlying violation of the Act, I shall 
recommend that this objection be overruled.  
Objection 11. ﬁThe employer and his agents asked employ-ees for an expression of their thoughts about the
 Union.ﬂ 
Ob-jection 12.
 ﬁThe employer and his agents asked employees how 
they intended to vote in the Union Election.
ﬂ Objection 13. ﬁThe employer and his agents asked employees whether they signed a Union card.
ﬂ Objection 14. ﬁThe employer and his 
agents asked employees about who was participating in the
 Union.ﬂ Objection 19.
 ﬁThe employer and his agents asked 
about the identity of the leaders of employees favoring the Un-

ion.ﬂ As I have found that the interrogation of CNAs Laura 
Karn and Mamie Terry by Ma
niaci and Hankley concerning 
who had started the Union wa
s unlawful, I recommend that 
Objections 11, 13, 14, and 19 be 
sustained. As I have found that 
the interrogation of Karn and Terry by Bowers as to whether 
they were going to vote for the Un
ion was violative of the Act, 
 BEVERLY CALIFORNIA CORP. 265 I shall recommend that Objections 11 and 12 be sustained on 
the basis of this violation also. Although I have found that Re-
spondent violated the Act by Fi
ndeiss™ interrogation of Weimer 
as to who had signed a union card,
 this did not take place dur-
ing the critical period and I do not rely on this for consideration 
of Objection 13.  
Objection 18. ﬁThe employer and his agents assisted em-
ployees to withdraw Union membership cards
.ﬂ This refers to two memos dated January 10 and 
16, 1992, that Administrator 
Park circulated to the employees. In the January 10 memo, Park 
states that ﬁwe have been told 
that a number of employees have 
decided to revoke their authori
zation cards. Unfortunately the 
Union has publicly stated the 
names of these employees and 
tried to threaten them.ﬂ He further criticizes the Union for this 
conduct and threatens to file charges with the National Labor 
Relations Board if this conduct do
es not stop. In the January 17 
memo, Park notes that ﬁsome associates have expressed interest 
in asking for the return of their authorization cards. If you have 
signed a card and changed your mind, send a letter which says: 
‚I hereby revoke my card, please 
return my authorization card 
to me.™ﬂ The memo then lists the address of the Union. On the 

last line of the memo, Park states, ﬁRemember to vote on Feb-
ruary 13 and please vote ‚No™!!ﬂ Park testified that two em-
ployees (only one of whose name he could remember (Sharon 
Palmer) told him they had signed a card and wished to revoke 
it. He also testified that a 
ﬁcoupleﬂof employees (whose names 
he did not recall) approached him and asked how another em-
ployee had found out they had signed a card. I credit Park™s 
unrebutted testimony in this rega
rd. Under the circumstances of 
these facts and in the absence of any additional evidence of 
assistance or solicitation to rev
oke their authorization cards I 
find that Park™s memos did not constitute objectionable conduct 
and will recommend that this
 objection be overruled. 
Tartan Marine Co., 247 NLRB 646, 655Œ656 (1980); 
Peoples Gas 
System, 275 NLRB 505, 507Œ508 (1985).  
Objection 21. ﬁThe employer and his agents met employees 
at the home on their way in to vote in the election.
ﬂ As I have 
found the employer™s posting of guards at the entrances and the 
requiring of employees to show 
identification to enter the prem-
ises on election day to be violative of the Act, I shall recom-
mend that this objection be sustained.  
Objection 22. ﬁThe employer and his agents campaigned 
against the Union in patient care areas.
ﬂ Objection 26.
 ﬁOn 
election day while the polls we
re open a managerial employee was in her office with the door op
en in full view of all employ-
ees coming into vote and yelling 
‚remember to vote no.™ The employer and his agents walked the halls in the direct path of 
the voting area and escorted people to vote. A third party per-
son harassed certain voters on their way into the polls from the 
outside.ﬂ Objection 30.
 ﬁThe employer and his agents permit-
ted anti-union employees free rein to campaign any time or any 
place even in patient care ar
eas and denied prounion employ-
ees the same.
ﬂ Objection 32. ﬁThe employer and his agents defaced the official sample ba
llot and gave the impression to the employees that the Labor Board wanted them to vote no.
ﬂ Objection 33. ﬁThe employer and his agents gave the employ-
ees the impression they were the ones setting up and conduct-
ing the election.
ﬂ  As I have found that the Respon
dent permitted its antiunion 
employees to put campaign litera
ture throughout the facility in 
violation of its rule prohibiting this practice by employees, I 
shall recommend that Objections 22 and 30 be sustained. With 
respect to Objection 26, employee Candy Guss testified that on 
election day as she and Tara (Beckman) Smith were leaving the 
polling room after having voted,
 they passed Assistant Admin-
istrator Janet Littrell™s office who yelled ﬁVote Noﬂ as they 
passed her office. Guss answered, ﬁI voted Yes.ﬂ I credit the 
testimony of Guss which was unrebutted as Littrell did not 
testify. However, I find this to be an isolated incident and it 
occurred after Guss and Smith ha
d voted and there is no objec-
tive evidence that under the ci
rcumstances this would have 
tended to affect the results of 
the election. I accordingly shall 
recommend that Objection 26 be overruled.  
With respect to Objection 32 Laura Karn testified that in 
February 1992, Maniaci came and called her ﬁoff the floorﬂ and 
took Debbie Kipp (head of Social 
Services) with them to a staff 
room where there was a voting booth and commenced to ex-
plain to them what would ha
ppen on election day and handed 
them a ballot with a red ﬁXﬂ marked in the ﬁNoﬂ box. Karn 

asked Maniaci if he was to trying to encourage them ﬁto vote 
no and he chuckledﬂ and replied in
 the affirmative. It is clear 
that under the circumstances there was no objective evidence 
that the altered ballot was likely to give Karn the impression 
that the Board favored a no vote in the election. 
SDC Invest-ment, 274 NLRB 556 (1985); BIW Employees Federal Credit 
Union, 287 NLRB 423 (1987). This also appears to be the inci-
dent referred to in Objection 33. Accordingly, I shall recom-

mend that Objections 32 and 33 be overruled.  
In summary as no evidence was presented with respect to 
Objections 6, 8, 10, 15, 17, 23, 24, 25, 27, 28, 29, and 31, I recommend that those objections be overruled. I recommend 
that Objections 1, 3, 7, 9, 18, 26, 32, and 33 be overruled for 
lack of merit. I find that Objecti
ons 2, 3, 5, 11, 12, 13, 14, 16, 
19, 20, 21, 22, and 30 have merit and recommend that they be 
sustained. Accordingly I reco
mmend that the election be set 
aside.  
D. The Alleged Refusal to Recognize and                                
Bargain with the Union  
Facts  
The complaint alleges that th
e Respondent has since Decem-
ber 24, 1991, failed and refused to recognize and bargain with 
the Union as the exclusive bargaining representative of the 
employees in the appropriate unit as set out above in violation 
of Section 8(a)(1) and (5) of the Act. The record establishes 
that on December 23, 1991, seve
ral employees made a request 
to Administrator Park that the Respondent recognize the Union 
and informed him that the Union had obtained authorization 
cards from a majority of the employees in the unit. Union 
President Alice Bush solicited 11 authorization cards which 
were signed by members of the in-house organizing committee. 
Employees Guss, Karn, Partain,
 Smith, Theunick, and Weimer 
solicited 46 authorization cards thus resulting in a total of 57 

cards out of a total of 103 employees in the unit on which the 
request for recognition was based. The record bears out that 
each of the 57 cards was authenticated and was a valid unambi-
guous card. There was no evidence of any misrepresentation, 
fraud, or duress involved in the solicitation of these cards. At 
the time of the request for recognition Administrator Park told 
the employees that they needed to talk to their union 
representative and rejected the demand for recognition. The 

Union filed the petition for an election the next day which was 
set for February 13, 1992, as of which date there were 92 
employees in the unit. Theunick had been terminated shortly 
prior to the election. Thus 
as of the election the Union  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266 Thus as of the election the Union maintained a majority status 
based on the authorization cards.
 Immediately after the demand 
for recognition the Respondent commenced its antiunion elec-
tion campaign which was punctuate
d by the unfair labor prac-
tices found herein. Under these circumstances, I find that the 
Union had a clear majority of th
e unit employees at the time of 
the demand for recognition and maintained this majority until 

the date of the election which I am recommending be set aside 
as the result of the objections which were sustained above.  
Analysis  
I accordingly find that the Respondent violated Section 
8(a)(1) and (5) of the Act by its refusal to recognize the Union 

based on the valid authorizatio
n cards obtained by the Union 
from a majority of the employees in the unit and its coextensive 
utilization of this refusal as a stalling device to enable it to en-
gage in a series of unfair labor practices designed to erode the 
majority support for the Union.
 Under these circumstances I 
find a bargaining order is the proper remedy for the unfair labor 
practices and the violation of Section 8(a)(1) and (5) of the Act 
which eroded the majority support for the unit so as to render 
the possibility of a fair election to be slight. 
NLRB v. Gissel
 Packing Co., 395 U.S. 575 (1969). See also 
Cumberland Shoe Corp., 144 NLRB 1268, enfd. 351 F.2d 917 (6th Cir. 1975); 
Levi Strauss & Co
., 172 NLRB 732 (1968); 
Sheraton Hotel Waterbury, supra.  
E. Ridgewood Court Nursing Home Located in Attleboro,    
Massachusetts 6ŒCAŒ25548Œ1 (formerly 1ŒCAŒ29418)  
Statement of the Case  
The charge in this case was filed by Service Employees In-
ternational Union, Local 285, AFLŒCIO, CLC (the Charging 
Party, Local 285, or the Union) on June 1, 1992, and a first 

amended charge was filed by the Charging Party on July 28, 
1992.  The complaint alleges that on or about May 13, 1992, Re-
spondent gave its employee Patr
icia Chace a negative perform-
ance evaluation and on or about June 8, 1992, changed Chace™s 

duties by requiring her to appraise the performance of another 
nurse employee, that Respondent 
engaged in the aforesaid con-
duct because the employees of 
Respondent formed, joined, or 
assisted the Union and engaged in concerted activities, and to 
discourage employees from engaging in those activities and 
that Respondent thereby violated Section 8(a)(1) and (3) of the 
Act. The complaint further alle
ges that Respondent also en-
gaged in the aforesaid conduct because Chace testified at a 
representation hearing before the Board in Case 1ŒRCŒ19812 
and that Respondent thereby violated Section 8(a)(1) and (4) of 
the Act.  
The Respondent denies the commission of the aforesaid al-
leged unfair labor practices.  
Facts  
Patricia Chace is a registered nurse and has been employed 
by Respondent at the Ridgewood Court Nursing Home in At-

tleboro, Massachusetts, since Ma
y 1989. She has been a charge 
nurse since almost the incep
tion of her employment. As a 
charge nurse she was assigned to the Medicare unit on the first 
floor of the facility which was used for short-term acute care 
patients. Two other nurses were assigned, one each at the two 
ends of the first floor. Chace was responsible for overseeing the 
paperwork and documentation required on the entire first floor 
and for overseeing the work of the two other nurses and the 
certified nurses aides who work on the floor. In July 1991, 
Chace was offered the newly created position of ﬁhead nurseﬂ 
for the floor, and signed a job position guide description for 
which she had received an increment in pay of 50 cents per 
hour. The job description for the ﬁhead nurseﬂ provides in part 
that she was responsible for providing feedback to nonprofes-
sional and professional employee
s. The facility has had sub-
stantial turnover of its directors of nursing and assistant direc-
tors of nursing. Julia Love became the director of nursing in 
February 1992, and resigned to 
take another position in No-
vember 1992. Prior to Love™s tenure the position had been va-
cant for some time and was occ
upied for a period of time in 
early 1992, by Nursing Consultant
 Lorene Delfino on an acting 
basis. According to Love™s testimony during her tenure she 
attempted to tighten up and improve standards of nursing care 
to residents and recordkeeping to
 correct what she perceived to 
be noncompliance with state 
regulations and Respondent™s 
company policies. During this period the nurses and nurses 
aides made a ﬁmarch on the Bossﬂ to the facility administrator 
along with union organizer Michael Fadel and presented him 
with a petition for recognition signed by virtually all of the 
registered nurses, and licensed 
practical nurses. The certified 
nurses assistants (CNAs) were already represented by the Un-
ion in another bargaining unit. An
 election was directed by the 
Regional Director following a representation hearing held on 
May 8 and 9, 1992. An election 
was held on July 26, 1992, and 
the employees voted 20 to 2 in 
favor of union representation.  
Against this background is presented the allegation involving 
alleged discrimination against Ch
ace who was one of the nurses 
who signed the petition and testif
ied at the representation hear-
ing in favor of an election and the nurses inclusion in the unit 

with the chief issue in that hearing being whether certain of the 
nurses performed supervisory duties so as to be excluded from 
the unit. Chace™s testimony generally supported the Union™s 
position. D.O.N. Love also testified in support of Respondent
™s position that the nurses in question performed supervisory du-
ties so as to require their excl
usion from the unit. Ultimately the 
charge nurses and head nurses including Chace were included 
in the unit.  
On one occasion in June 1992, L
ove told Chace to evaluate a 
licensed practical nurse (Judy Harrop) on her floor as Chace 
was the head nurse in charge 
of nursing activities on the floor. 
Love testified that although she asked Chace to evaluate the 
nurse, Chace never did so. Love took no action against Chace 
for her refusal to do so. At the hearing Chace testified she had 
not previously been required to rate other nurses and appeared 
to draw a distinction between rating nurses and CNAs which 
she had previously rated while working under a charge nurse 
job description which listed as a responsibility, the evaluation 
of other employees. She testified she was uncomfortable in 
rating her fellow nurses alt
hough she acknowledged that she had voluntarily undertaken the job of charge nurse on the floor 
and signed the job description therefor for which she received 
the increment in pay.  
The other allegation involving Chace is that she received an 
unfavorable evaluation because of
 her engagement in concerted 
activities. In March 1992, Chace was due for her annual review 
which was normally accompanied by a raise in pay. As the 
position of director of nursing had been vacant some time be-
fore she asked Love for an 
evaluation which would normally 
have been performed by the director or assistant director of 

nurses. Love testified she told Chace that she had not been 
 BEVERLY CALIFORNIA CORP. 267 there long enough to observe all aspects of Chace
™s work, but agreed to rate Chace. Following the election after several re-
quests by Chace, Love rated he
r as meeting minimal require-
ments a (ﬁ2ﬂ in a 4-point rating system) whereas Chace had 
previously been rated higher in prior evaluations. There were 
several areas of the evaluation 
form that Love was unable to 
complete as a result of her own relatively short tenure on the 
job. Love testified that she ha
d problems with getting Chace to 
assume her own authority and take
 responsibility as head nurse 
of the first floor by dealing with the nurses and certified nurses 
aides for whom she was responsible and that Chace often called 
on Love to take charge rather than resolve the problems herself. 

Chace testified she attempted to resolve the problems but that 
the other nurses and the CNAs would not do what she told 
them. Prior to this evaluation Chace had received more favor-
able evaluations in the past. Ho
wever, there were notations on 
several prior evaluations concerning the need to take more re-

sponsibility for dealing with the other nurses and aides under 
her charge and to delegate task
s. Nurses Consultant Delfino 
who occupied the position of director of nurses on an acting 
basis in early 1992 testified that
 from her past observations of 
Chace™s performance viewed from both of her prior positions, 

as acting D.O.N. and as a consultant to the home that Chace 
was a very caring nurse, but had difficulty in taking charge of 
other nurses and aides on her floor and also had difficulty in 
properly completing all documentation in the required length of 
time.  
Analysis  
Since the hearing in this case the Supreme Court issued its 
decision in NLRB v. Health Care & Retirement Corp. of Amer-
ica, 114 S.Ct. 1778 (1994), holding that individuals whose 
authority would otherwise make th
em supervisors are not to be 
classified as ﬁemployeesﬂ under th
e Act by an interpretation of 
the phrase ﬁin the interest of the employer.ﬂ Under the facts of 

the instant case and mindful of the foregoing Supreme Court 
decision I perceive no violation of
 the Act by Love™s request of 

Chace that she evaluate the nurses on her floor over whom she 
was in charge by virtue of her position as a ﬁhead nurseﬂ and in 
accordance with the duties and responsibilities covered by the 
ﬁhead nurseﬂ position which she signed and for which she re-
ceived an increment in pay. I 
find that the Respondent did not 
violate the Act by telling Chace to evaluate LPN Judy Harrop.  
I further find that Love™s testimony and that of Nursing Con-
sultant Defino should be credited and find no violation by rea-
son of the evaluation given to Chace which left several areas 
open as Love was unable to obse
rve them as a result of her 
brief tenure and lack of opportunity to observe all aspects of 
Chace™s job performance and as a result of unfavorable com-
ments by Love concerning Chace™
s difficulty in taking charge 
of other nurses and certified nursi
ng assistants under her charge and her referral of many of these personnel matters to Love 
rather then resolving them hersel
f and her failure to adequately complete her paperwork in the allotted time on her shift. I shall 
therefor recommend the dismissal of these allegations in the 
complaint. Based on the evidence before me I find that the 
General Counsel has failed to establish a prima facie case of a 
violation of Section 8(a)(3) and (4) of the Act. Assuming ar-
guendo that a prima facie case was established, I find it has 
been rebutted by the preponderance of the evidence. 
Wright Line, supra; Roure Bertrand
, supra.  
F. West Haven Nursing Facility Located in West Haven,       
Connecticut 6ŒCAŒ25548Œ4 (formerly 34ŒCAŒ5652)  
Statement of the Case  
The charge in this case was filed by New England Health 
Care Employees Union, Distri
ct 1199/SEIU, AFLŒCIO (the 
Charging Party, District 1199, or the Union) on April 14, 1992, 
and a first amended charge was filed in this case by the Charg-
ing Party on May 18, 1992.  
The complaint alleges that sinc
e about February 1, 1992, Re-
spondent increased the number of disciplinary warnings issued 
to its employees because the employees of Respondent assisted 
the Union and engaged in concer
ted activities, and to discour-
age employees from engaging in union activities and that Re-
spondent thereby violated Section 
8(a)(1) and (3) of the Act.  
The complaint also alleges, 
Respondent admits, and I find that the following employees of
 Respondent (the unit) consti-
tute a unit appropriate for the pu
rposes of collective bargaining 
within the meaning of Section 9(b) of the Act:  
 All full-time and regular part-time service and maintenance 
employees, employed by the Employer at its West Haven, 
Connecticut, facility including nurses, laundry workers, main-
tenance employees; but excludin
g watchmen, office clerical, 
professional, confidential, executive and managerial employ-
ees, recreation director, students, and part-time employees 
who work less than eight (8) hours per week, temporary em-
ployees, all other employees, 
guards and supervisors as de-
fined in the Act.  
 The complaint further alleges,
 Respondent admits, and I find 
that since about 1969 and at all t
imes material herein, the Union 
has been the designated exclusive collective-bargaining repre-

sentative of the unit and since that date, the Union has been 
recognized as such representativ
e by Respondent, and that such 
recognition has been embodied 
in successive collective-
bargaining agreements, the most recent of which is effective by 

its terms for the period March 12, 1992, through November 1, 
1995, and that at all material
 times since 1969, based on Sec-
tion 9(a) of the Act, the Union has been the exclusive represen-
tative of the unit.  
The complaint alleges that th
e Respondent violated Section 
8(a)(1) and (5) of the Act by the following conduct:  
(a) Since about February 1,
 1992, Respondent changed the 
break schedule of employees in 
the dietary department, a man-
datory subject of bargaining, and did so without prior notice to 

the Union and without affording the Union an opportunity to 
bargain with Respondent with 
respect to this conduct.  
(b) About mid-March 1992, on 
March 26, 1992, and on April 
9, 1992, orally, and about May 
3, 1992, in writing, the Union requested that the Respondent furnish it with copies of all dis-

ciplinary warnings issued to 
employees since the hours cutback 
in the dietary department. The complaint alleges that the re-
quested information was necessary
 for, and relevant to, the 
Union™s performance of its function as the exclusive collective-
bargaining representative of the unit and that from about mid-
March 1992, to about May 19, 
1992, Respondent failed and 
refused to furnish the Union with the requested information.  
The Respondent has denied the 
commission of any violations 
of the Act.  Facts  
On December 11, 1991, the Respondent™s administrator of 
its West Haven Nursing home, 
Robert Haswell, notified the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268 Union by letter of the Respondent
™s intent to reduce the hours of the unit employees in the diet
ary department. The parties met 
in January and February 1992, to
 discuss the changes and the 
Respondent implemented the changes on February 14. In so 
doing it also changed the break schedules of the employees in 
the dietary departments on February 14 without bargaining the 
change in the break schedules with the Union. Commencing on 
February 23 all nursing home em
ployees including nurses and 
certified nursing aides and dietary and other employees ceased 
working overtime in order to protest the reduction in hours in 
the dietary department. The reduction in hours is not alleged as 
a violation and was implemented 
after bargaining with the Un-
ion concerning it and in the absence of the Union
™s agreement 
as the Union took the position that the reduction would cause 
understaffing in the dietary depa
rtment. In late February 1992, 
the director of nurses, D.O.N.
 Susan Briggs, began issuing a 
number of disciplinary warnings to certified nurses aides 
(CNAs) under her supervision. She testified that she had told 
Administrator Robert Haswell that she intended to do so as a 
prior audit of a year ago had shown the nursing department was 
deficient in several areas including safety, patient care, and 
human dignity issues. Specifically she noted that there were 
recurrent problems wherein patients™ call bells were not placed 
within their reach so as to permit them to call for assistance, 
patients who were required to be
 restrained were left for long 
periods of time rather than bei
ng released at least every 2 hours 
as required, patients were not timely changed, patients were not 
changed and bathed and attended to in private by closing a 
privacy curtain around the bed when they were being attended 
to and doors were not closed when patients were taken to the 
bathroom. Additionally nurses ai
des were taking breaks in pa-
tients™ rooms. Briggs testified that there had been numerous 

counselings concerning these items 
since the last audit, but that 
although there had been improvement, she noted that in Febru-
ary 1992, the nursing employees seemed to be disregarding 
these items. She told Administrator Robert Haswell that she 

intended to issue a number of warnings to remedy the situation 
and he agreed and she did so 
commencing in late February 
1992, and continuing until mid-
March 1992 Briggs testified 
there was a marked improvement 
in the nursing staff™s attention 
to these matters as shown by a full audit of the nursing home 

rendered in June 1992 at which the rating of the individual 
nursing service categories improved from ratings in the 70 per-
centiles a year earlier to ratings in the 90 percentiles. She testi-
fied that she was not aware of the nurses™ and nurses aides™ 
refusal of overtime at the time she initiated these warnings.  
Following the reduction in hours in the dietary department 
there was friction between th
e employees and management. 
Respondent™s administrator, Haswell,
 and its acting dietary 
supervisor, John Campbell, conte
nded at the hearing that the 
employees were deliberately slowing down their work as a 
result of their dissatisfaction with the reduction in hours. Con-
sequently, Respondent™s
 management issued warnings to the 
dietary employees which are also alleged as violative of the 

Act.  
Following the issuance of the warnings to the nursing staff, 
the warnings received by the staff were ripped up and placed 
under the administrator™s door. Union Business Agent Leslie 
Frane testified that she requested copies of the warnings orally 
of Respondent on three occasions and in writing in her letter of 
May 3. On the first occasion she did so in a meeting in the sec-
ond week of March 1992 between herself, and Robert Haswell 
and Haswell told her to get them from the employees who had 
ripped them up as he had alread
y furnished them to the em-
ployees. In a second meeting be
tween Frane and Haswell held 
in late March and also attended by Respondent™s human re-
source representative, Jay Begl
ey, Haswell contended he did 
not have the clerical help to 
furnish them and Begley inter-
rupted to say they would be furnished as Respondent had a 

responsibility to furnish them. At a third meeting on another 
matter on April 7 between Haswell and Frane also attended by 
Begley, Frane again said she wa
nted the warnings and Begley 
said they would be faxed. On a s
ubsequent visit to the facility a 
few days later Haswell gave Frane six warnings. Frane told 
Haswell there were substantially more than six warnings and 
demanded all of them. Haswell to
ld her he did not have suffi-
cient clerical help to comply. Frane reduced her request to writ-

ing by her letter of May 3 to Haswell and the Union filed the 
underlying charge with the Board. On May 11, Respondent 
supplied the 74 warnings by its letters to the Union.  
Analysis  
I find the Respondent did not viol
ate the Act by the increase 
in warnings issued by Director 
of Nursing Susan Briggs and her 
supervisory staff commencing in
 February 1992, and phasing 
out in March 1992. I credit Briggs that she was unaware of the 
refusal of overtime until after she commenced to initiate the 
warnings. I note there was no evidence presented that any of 
the warnings were improperly is
sued. Union Delegate Mildred Washington testified she received 
a warning for drinking a soft 
drink in a patient
™s room but this does not give rise to a viola-tion. Assuming arguendo that the 
General Counsel established a 
prima facie case that the warnings were issued in retaliation for 
the refusals of overtime, I find this case has been rebutted by 
the preponderance of the evidence and that the Respondent 
would have issued the warnings even in the absence of the em-
ployees™ engagement in concerted activities. 
Wright Line
, su-
pra; Roure Bertand,
 supra.  I also find that the Respondent did not violate the Act by the 
issuance of warnings to the dietary department employees for 
what was perceived to be a deliberate slowdown in the per-
formance of their work as slowdowns on the job are unpro-
tected activities. Assuming argue
ndo that a prima facie case has 
been established, I credit the testimony of Acting Dietary De-

partment Supervisor John Camp
bell and Administrator Haswell that they believed the employees in the dietary department to be 
deliberately failing to perform their work in a timely fashion 
and that the employees would have
 been disciplined even in the 
absence of protected concerted activities engaged in by them 
such as their refusal to work overtime. 
Wright Line, supra; Ro-ure Bertand, supra.  
I find that the record clearly 
establishes that the Respondent 
changed the breaktimes of the dietary employees on at least two 

occasions thus effecting changes in their hours and terms and 
conditions of employment without affording the Union an op-
portunity to bargain concerning these changes and that Respon-
dent thereby violated Section 8(a)(1) and (5) of the Act.,
 Shera-
ton Hotel Waterbury
, supra.  I find that Respondent also violated Section 8(a)(1) and (5) 
of the Act by its failure and refusal to timely furnish the Union 

with copies of the warnings issued to the employees repre-
sented by the Union following each of the three oral and one 
written request for them. These warnings constituted discipli-
nary action and the Union clearly had a responsibility and need 
to review them in its role as
 collective-bargaining representa-
 BEVERLY CALIFORNIA CORP. 269 tive. 
NLRB v. Acme Industrial Co
., 385 U.S. 432 (1967); Leland Stanford, Junior University, 262 NLRB 136, 139 (1982).  G. Bentley Gardens Nursing Facility Located in West Haven, 
Connecticut 6ŒCAŒ25548Œ5 (formerly 34ŒCAŒ5805)  
This case was dismissed by me at the hearing following the 
withdrawal of the complaint by the General Counsel.  
H. Park Haven Care Center Located in Smithton, Illinois        
6ŒCAŒ25548Œ6 (formerly 14ŒCAŒ22283)  
Statement of the Case  
The charge in this case was filed by Service Employees In-
ternational Union, Local 50, AFLŒCIO (the Charging Party, 
Local 50, or the Union) on January 19, 1993. The complaint 
alleges, Respondent admits, and I find that the following em-
ployees of Respondent (the unit) constitute a unit appropriate 
for the purposes of collective ba
rgaining within the meaning of 
Section 9(b) of the Act:  
 All employees employed by the Employer at its Smithton, Il-
linois, facility; excluding office clerical, activities, mainte-
nance, confidential employees 
and guards, professional em-
ployees and supervisors as defined in the Act.  
 The complaint further alleges, 
Respondent admits and I find 
that on or about February 1, 1991, the Union was certified as 
the exclusive collective-bargaining representative of the unit. 
The Union and the Respondent are parties to a labor agreement 
effective from April 1, 1992, through March 31, 1995.  
The complaint alleges that 
on or about December 28, 1992, 
the Union orally requested that Respondent furnish it with 
timecards for all employees of Respondent from December 2, 
1992, forward, that by its letter dated January 4, 1993, the Un-
ion reaffirmed and renewed its request for the information set 
forth above, that the requested 
information is necessary for and 
relevant to the Union™s performance of its duties as the exclu-
sive collective-bargaining representative of the unit, that by 

letter dated January 11, 1992, 
Respondent through its adminis-
trator, Joyce Heege, refused to provide the information and 

since that date Respondent has failed and refused to furnish 
some of the information and has unreasonably delayed in pro-
viding some of the information. The foregoing conduct by Re-
spondent is alleged to have viol
ated Section 8(a)(1) and (5) of 
the Act. The Respondent denies the commission of any viola-

tions of the Act.  
Facts  
The complaint alleges a violation of Section 8(a)(5) and (1) 
of the Act by Respondent
™s refusal to furnish information. On 
December 2, 1992, Joyce Heege, the administrator of the Park 
Haven Care Center, met with a
ll personnel of the facility in-
cluding managerial and supervisory and unit and nonunit in-
cluded employees, in an ﬁIn Serviceﬂ meeting to discuss an 
ongoing problem with tardiness and absenteeism. According to the unrebutted testimony of Heege whom I credit, she informed 
all of the employees of the problem and circulated a copy of the 
labor agreement clause setting out the Respondent
™s attendance policy including rules on absenteei
sm and tardiness. She also 
addressed what was known as the ﬁseven minute grace periodﬂ 
which some employees had come to believe permitted them to 
be up to 7 minutes late without being marked as tardy. She 
informed the employees that the ﬁseven minute grace periodﬂ 
was for payroll purposes only wh
ereby an employee™s pay was 
not docked if he or she clocked in within 7 minutes of their 

starting time, but that the employees were nonetheless tardy 
and would be marked as such. The nonunit and the unit em-
ployees were required to punch a timeclock. The attendance 
policy for nonunit employees is
 set out in the employees
™ per-sonnel manual which is given employees and reviewed with 
them upon their employment. 
Although she passed around cop-ies of the union contract clau
se covering attendance at the 
meeting, she did not pass out copies of the portion of the per-
sonnel manual covering nonunit em
ployees at the meeting. 
Subsequently, several of the unit 
employees received discipline 
for infractions of the attendance clause by reason of their tardi-
ness for as little as 1 minute late. This gave rise to several 
grievances filed by the employees. The parties met pursuant to 
the grievance procedure on December 28, 1992, with the griev-
ants represented by Union Representative Terri Coburn and 
Respondent represented by Administrator Joyce Heege and Joe 
Maniaci, one of Respondent
™s human resource representatives 
for Region 5 which covers portions of Missouri, Illinois, and 

Kentucky. Maniaci is part of th
e Regional Office of Associate Relations located in Crestwood, Missouri, and reports to Asso-

ciate Relations Director Robert 
Findeiss and is responsible for 
30 nursing home facilities. Altho
ugh his office is in Crestwood, Missouri, he travels to the various facilities and is available by 
telephone for assistance in pers
onnel matters to the nursing 
homes™ managers and employees in
cluding recruiting, benefits 
and training, and labor relatio
ns. At the grievance meeting 
Coburn withdrew grievances on behalf of two of the five griev-

ants on the tardiness issue who had not shown up at the griev-
ance meeting. Part of the grie
vance was based on the unit em-
ployees concern that they were receiving disparate treatment by 
management™s discipline of them because of their union mem-
bership, whereas they believed
 that nonunit employees were not 
being disciplined for tardiness. C
oburn testified that in order to 
satisfy the grievants, she requested the attendance records of 
both the unit and nonunit employees. Coburn explained at the 
grievance meeting that the grieva
nts believed they were being 
treated differently than nonunit 
employees and that the time-
cards of nonunit as well as unit employees were being sought to 
resolve the matter. Maniaci told her he did not see any problem 

with furnishing the attendance records of the unit employees, 
but would have to check with hi
s immediate supervisor, Robert 
Findeiss. He checked by telephone
 and was told by Findeiss not 
to turn over the attendance reco
rds of the nonunit employees to 
Coburn. The Union reiterated its re
quest in its letter of January 
4, 1993. Respondent™s decision 
was confirmed in a letter of 
January 11, 1993, written by Heege to Coburn and Respondent 

did not furnish the records of the nonunit employees to the 
Union, nor those of the unit employees. Subsequently, on Janu-
ary 19, 1993, the Union filed the underlying charge of this 
complaint with the Board. Subsequently, the Respondent and 
the Union reached agreement and the Respondent turned over 
some attendance records and discipline records relating to at-
tendance of its nonunit employees, and the Union filed a with-
drawal. The Region and the Respondent entered into a settle-
ment agreement which was initi
ally signed by the Regional 
Director of Region 14, but subs
equently that signature was 
scratched out prior to the Respondent™s being permitted to sign 
the settlement agreement and the Respondent was informed by 
a Board representative that the Board was not going to take the 
settlement because of the various other complaints filed against 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270 Respondent and other pending 
cases involving Respondent and 
the Board
™s previous decision in 
Beverly I
. Analysis  
I find the foregoing facts which are undisputed support a 
finding that Respondent violated Section 8(a)(5) and (1) of the 
Act by reason of Respondent
™s failure to furnish the Union with 
the attendance and disciplinary 
records involving attendance of 
its nonunit employees on the Union™s request therefor in proc-
essing the grievances of discipline issued to the unit members 
for tardiness. As the concern of the employees which led to the 
filing of the grievances, accord
ing to the unrebutted testimony 
of Coburn which I credit, was that they were being subjected to 
disparate treatment, it was essential to the resolution of the 
grievances that the attendance records of both unit and nonunit 
employees be reviewed to resolve the grievances. The time-
cards of the unit employees were essential to a determination as 
to whether there was disparate treatment of the unit employees 
within the unit whereas the tim
ecards of the nonunit employees 
were essential to a determination as to whether the unit em-
ployees were being treated diffe
rently than the nonunit employ-
ees. Although it is undisputed that
 the attendance policy set out 
in the labor agreement covering unit employees was not the 
same as the one set out in the employee handbook covering 
nonunit employees, this is not dete
rminative here. Rather it is 
noteworthy that at the in-service meeting Heege told all the 
employees (both unit and nonunit 
employees) that Respondent 
would adhere strictly to the 
attendance policy and that the 
ﬁseven minuteﬂ grace period was to be used only for payroll 
purposes, but not for attendance 
purposes. Thus the Union in its 
representation of the unit employ
ees who were issued warnings, clearly had a legitimate interest in determining if they were 
being treated differently than other employees, particularly 
where the discipline as here could lead to discharge. See 
West-
inghouse Electric Corp., 304 NLRB 703 at 708 (1991), citing 
NLRB v. Associated General Contractors of California
, 633 
F.2d 766, 771 fn. 6 (9th Cir. 1980). I do not find the settlement 
issued to be determinative or to bar the finding of the unfair 
labor practice herein.  
I. Garden Terrace Nursing Center
 Located in Douglasville, 
Georgia 6ŒCAŒ25548Œ7 (formerly 10ŒCAŒ26355),                 
6ŒCAŒ25548Œ10 (formerly 10ŒCAŒ26523)  
Statement of the Case  
The charge in Case 6ŒCAŒ25548Œ7 (formerly 10ŒCAŒ
26355) was filed by United Food and Commercial Workers 

International Union, Local 1063, AFLŒCIO, CLC (the Charg-
ing Party, Local 1063, or the Union) on November 12, 1992, 
and the first amended charge in that case was filed by the 
Charging Party on December 29, 1992.  
The complaint alleges that Respondent violated Section 
8(a)(1) of the Act by the following:  
(a) Respondent™s dietary manager, Debra Rice, on or about 
October 28, 1992, in and about the vicinity of the nursing 
home, interrogated its employees concerning their union mem-
bership, activities, and desires an
d that of its other employees.  
(b) Rice, on or about October 28, 1992, at the nursing home 
created an impression of survei
llance of its employees™ union 
activities by telling employee
s it knew who had attended a 
union meeting the night before.  
(c) Respondent by Personnel Coordinator Karen Goodson on 
October 28, 1992, and by Rice
 on November 2, 1992, at the 
nursing home prohibited its employees from discussing the 

Union.  (d) Rice on or about October 28, 1992, at the nursing home, 
threatened employees that they would lose benefits if the Union 
were selected as the collective-bargaining representative of the 
employees.  
(e) Rice on or about November 2, 1992, threatened employ-
ees with disciplinary action if they discussed the Union.  
(f) Rice, on or about November 19, 1992, threatened em-
ployees that employees would be laid off if the Union were 
selected as the collective-bargaining representative of the em-
ployees.  
(g) Goodson on or about Octo
ber 28, 1992, removed union 
literature from nonworking areas.  
(h) Respondent, on or about Ja
nuary 19, 1993, in and about 
the vicinity of its nursing home 
required all day shift employees 
to attend a meeting in which it 
sponsored, ratified, and/or ac-quiesced in the statements of antiunion employees to the effect 
that its employees should form
 their own independent labor 
organization in order to bargai
n with management and ﬁget 
what they wanted.ﬂ  
(i) Respondent, by its supervisors and agents, on or about 
January 21, 1993, at its nursing 
home, engaged in surveillance 
of employees exercising their right to vote in a Board-

conducted election.  
(j) Respondent by its supervisors and agents, on or about 
January 21, 1993, in and about th
e vicinity of its nursing home, 
on the day of a Board-conducted election, before, during, and 

between the polling times of the election, permitted antiunion 
campaigning throughout its faci
lity by employees, while 
closely monitoring the whereabouts and conversations of pro-

union employees, including or
dering employees who were 
known union supporters to leave the premises, and escorting 

them to the exits of the nursing home.  
Respondent denies the commission of any unfair labor prac-
tices. Also consolidated with the 
complaint are objections to the 
election in Case 6ŒRCŒ11201 (formerly 8ŒRCŒ14773).  
Background  In October of 1992, the Union commenced an organizational 
campaign among the employees in 
the aforementioned unit. An 
earlier campaign commenced in late 1991 had ended in the 
spring of 1992, without proceeding to an election. Respondent 
in paragraph 1 of its answer to the complaint has denied service 
of the charges specified in paragraph 1(o), (s), (t), and (u) of the 
consolidated complaint on the 
ground that the information ﬁis 
uniquely in the possession of the General Counsel.ﬂ The formal 

papers received in evidence es
tablish the dates of filing and 
service of the charges on Respondent. I accordingly find that 
Respondent™s aforesaid denial in the absence of any justifica-
tion is without merit, and it is stricken. 
Superior Industries 
International, 295 NLRB 320 (1989), and cases cited at foot-
note 2. It is admitted by Respondent that Personnel Coordinator 

Karen Goodson (Henry), Dietary 
Manager Debra Rice, Director 
of Human Resources E. Abe Emery, Social Services Director 
Jed Butler, and Evening Shift S
upervisor Pat Boolukos were at all material times, supervisors as
 defined in Section 2(11) of the 
Act and agents within the meani
ng of Section 2(13) of the Act. 
Emery was in charge of the Respondent
™s antiunion campaign 
in this case and was assisted by Human Resources Representa-
tive Lisa Jones who reported to
 him and they both conducted 
the Respondent
™s antiunion campaign on a day-to-day basis 
until the election held on January 21, 1993.  
 BEVERLY CALIFORNIA CORP. 271 THE ALLEGED 
UNFAIR LABOR PRACTICES  A. Interrogation and Creation of Impression of Surveillance  
James Eric Van Sant, an employ
ee in the dietary department 
testified that in late Octobe
r 1992 he attended a union meeting 
and the next day his supervisor, Debra Rice, initiated a conver-
sation in the central dining room
, with only the two of them 
present, and told him, ﬁShe knew I
™d been to a union meeting 
and that she knew how many people was involved supporting 
the Union . . . . She asked me how many people was there.ﬂ 
Van Sant testified, ﬁI just went
 on and returned to work.ﬂ  
Debra Rice testified that in mid- to late-October 1992, Van 
Sant came to her office and asked if she knew that the Union 
was back and told her they had called him at home the night 
before and told him they were going to have a meeting at 
Shoney™s (a restaurant) at 7 p.
m. and asked him to come. He 
told Rice he was not sure if he would go ﬁbecause he was afraid 

that they would start harassi
ng him and threatening him like they did the time before in the first campaign and that if that 
happened that he would just quit.ﬂ Rice testified that she told 
him she did not want him to qu
it as he was a good employee, 
and that he then asked if he could talk to the facility administra-
tor, Marsha Durham, and she told him she was sure he could 
and that he asked her to set up an appointment which she did. 
Rice testified further that Van Sant asked her if he could be harassed by union supporters during working time and she told 

him they should not ﬁharassﬂ him during working time but that 
ﬁweﬂ had no control over what happened at home or on his 
breaktimes. Administrator Durham
 testified she subsequently 
met with Van Sant who told her he was concerned because he 

was being harassed at home by union supporters and was ask-
ing for her help in trying to resolve the problem. Van Sant testi-
fied he did not remember this 
meeting and subsequently testi-
fied it had been so long ago, he did not remember. Rice testi-

fied that the day after Van Sant had told her about the union 
meeting, Van Sant approached her in the dining room and told 
her he had gone to the meeting the night before and told her 
ﬁsome of the people that were thereﬂ and left when another 
employee approached. On cross-examination Van Sant was 
asked whether it was true that after the union meeting he went 
to Rice on his own initiative and told her what had happened. 

He denied this. He also denied
 having told Rice the names of 
employees who had attended thes
e meetings or having offered 
to do so. Durham testified she had met with Rice at his request 
concerning this.  
Analysis  
I credit the testimony of Van Sant over that of Rice and find 
that Rice initiated the conversation after the meeting and told 
him she knew he had been to a union meeting and knew the 
people involved and asked him how 
many people were there. In 
making this determination I note that Van Sant is currently 
employed by the Respondent and had been so employed over 7 
years at the time of his testim
ony and find it unlikely he would 
fabricate this story against his employer and incur their dis-
pleasure given his long-term inve
stment in his employment. I 
also observed his demeanor on th
e stand and find that while he 
was obviously nervous, this did 
not convince me that he was fabricating the incident. Assu
ming arguendo that the meeting 
with Durham occurred as testified to by Durham this does not 
obviate the violation committed by
 Rice. I thus find that Re-
spondent by its supervisor and 
agent Debra Rice violated Sec-
tion 8(a)(1) of the Act by creating the impression of surveil-
lance of the union meeting and by interrogating Van Sant con-
cerning how many employees were present at the meeting.  
B. Alleged Removal of Union Literature Alleged Prohibition 
on Discussion of Union  Toni Oman, a former employee whose employment termi-
nated in July 1993, testified th
at in late 1992, she was at the nursing home on her day off and was talking to employee 
Tommie London about the Union in the shower room on the 
300 unit and was showing London union pamphlets and letters 
and was explaining the Union to London. Shortly thereafter, 
Personnel Supervisor Karen Goodson (Henry) came into the 
shower room and asked them what they were talking about and 
they told her they were talking about the Union. Goodson asked 
if London was on break and London replied that she was and 
they all went out of the show
er room and Goodson pulled Lon-
don™s timecard to determine whether she was on break. As they 

walked out to the timeclock G
oodson said she was personally 
offended that Oman was there on behalf of the Union and 
Oman replied she was offended by her low paycheck. They 
(Oman and Goodson) then went to Goodson™s office and con-
tinued to talk about the Union and Goodson told her she could 
call an 800 telephone number at th
e corporate office concerning 
complaints or needs. Oman later testified that during the con-
versation in the shower room Goodson said that ﬁsomebody 
could get into trouble for itﬂ in reference to the union pamphlets 
and paper Oman had and that 
Oman told her the employees 
would not get into trouble for discussing the Union.  
Goodson testified that on October 28, 1992, she spoke to Oman on two occasions. Initially, she spoke to her in the 300 
dining room which is used for employee breaks and resident 
meals around lunchtime. She wa
s scheduling employees to 
attend the Respondent™s antiunion 
meetings and Administrator 
Durham, on learning that Oman was in the building on her day 
off, asked Goodson to check if Oman could attend one of the 
Respondent™s meetings being held that day since she was pre-
sent. She approached Oman and employee Beverly Greeson 

who were having lunch together in the dining room and asked if 
she could attend the meeting. Om
an replied that she could not 
as she had to take her automobile
 to be checked. At the time 
Goodson observed a piece of paper on the table and she ﬁtook it 
away.ﬂ There were two or thre
e small tables together and no 
one was sitting at the place in front of the piece of paper. Good-

son testified she picked up the paper as a matter of general 
tidiness as it appeared to be trash and it was near the residents™ 
lunchtime. On cross-examination Goodson testified she did not 
know what the piece of paper was until after she started reading 
it. She testified that she had always picked up pieces of paper 
from all over the building when she had seen them laying 
around and had thrown away such items as Avon books, Home 
Interior books, and Tupperware books before and since this 
incident as solicitation materials are not allowed in the resident 
care areas.  
Goodson testified further that Om
an left the dining room and she (Goodson) left the dining room a few seconds later and did 
not see Oman anywhere down the long hall and so she went 
into the bath area as this was the only closed door where Oman 
could have been and she ﬁlooked in there to see if that is where 
she went.ﬂ She observed Oman in there with employees Tom-
mie London and Dewayne Morgan (a CNA) and Oman imme-
diately shoved a piece of paper 
into her pocket. Goodson asked 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272 London and Morgan if they were on the clock. Morgan said she 
was and Goodson told her to ﬁget back to work.ﬂ London said 
she was on a break. Goodson then told Oman she could not 
interrupt employees while they we
re working. Subsequently, as 
they walked from the bath area Oman told her that the piece of 
paper she had put in her pocket was a statement that the em-
ployees wanted to have a vote on
 the decision to have a union, 
and that she felt there were matters not being resolved by the 
Respondent. Goodson told her there was a grievance procedure 
and that she (Oman) should try it before saying it would not 
work. She testified she did not remember saying anything like 
she was personally offended by the Union.  
With respect to the removal of union literature Oman testi-
fied that in late October or early November she took union 
materials and pamphlets she had obtained from the union meet-
ing held in the latter half of October and placed them in the 
activity room in unit 300 which is 
also used as a lunchroom and 
she laid them on little tables beside the chairs. While she was 

eating lunch with Beverly Grees
on she observed a management employee by the name of Steve Wagner pick one up and leave 
the room. She testified she is not positive who did it but she 
observed a female management 
employee pick the remaining 
pamphlets up and remove them al
l. She testified she has previ-
ously observed newspapers, 
sale papers, Avon books, and 
Home Interior books in the area, but had never before seen a 

supervisor remove them.  
In addition to these incidents Va
n Sant testified that during a conversation with his supervisor, Debra Rice, in mid-November 
1992 in the kitchen concerning the Union, that Rice told him 

that employees could not talk about the Union on the clock or 
on Respondent™s premises and that if they did, they would be 
written up and with three writeups would be terminated. Rice 

testified that on an occasion about October 28, when she and 
Van Sant were taking a break on 
the back dock, he said his father had told him that if he kept talking to the ﬁUnion peopleﬂ 
that he could be fired and that she told him this was not so and 

he could only be terminated for 
not doing his work and that he 
was a good employee and did not
 have to worry about it.  
Analysis  
With respect to the removal of union literature I find the tes-
timony of Oman is insufficient to establish that the union litera-
ture was removed by a member
 of management, as she was unable to identify specifically who removed the literature as 
opposed to merely picking up 
a single pamphlet as Goodson 
did and as Oman testified that
 management employee Wagner 
did.  With respect to the admonition by Goodson that employees 
could get into trouble for discussing the Union, I find Oman
™s testimony was credible and that
 Respondent thereby violated 
Section 8(a)(1) of the Act. With
 respect to Van Sant™s testi-
mony that his supervisor, Rice, threatened discipline for talking 
about the Union on the clock or on the Respondent
™s premises, 
I find that this was an overly broad prohibition and also consti-

tuted disparate treatment as discussed infra in this decision as 
prounion employees were permitted by Respondent to cam-
paign on Respondent
™s premises during worktime and also constituted an unlawful threat and that Respondent thereby 
violated Section 8(a)(1) of the Act.  
C. The Alleged Threat of Layoff  
Van Sant testified that during the same conversation with 
Rice on the back dock in mid-November, set out above in this decision, Rice told him, ﬁThat if the Union was to get in that 
they
™d start laying people off because they couldn™t afford to 
pay us.ﬂ Van Sant also testified that after this conversation he 

overheard a conversation among Rice and Supervisors Katie 
Hood and Diane Wright while he was putting up groceries in 
the kitchen. He heard Rice tell 
the other supervisors that ﬁthey 
needed to change employees™ minds about the Union.ﬂ He also 
heard her say, ﬁthat if the Union got in that we
™d be all called 
out on strike if we didn™t get what we wanted from the Com-

pany and then they™d start laying us off because they couldn
™t afford to pay us.ﬂ Neither Hood 
nor Wright were called to tes-tify to refute Van Sant
™s testimony. Rice™s version of the con-
versation at the dock was that Va
n Sant wanted to know if the 
employees ﬁcould be replaced if 
they went on strike and I told 
him that if there was a strike, 
that they wouldŒŒthey could be 
replaced during that time because we had to take care of the 
residents.ﬂ On cross-examination Rice acknowledged that there 
had been no discussion of ﬁrep
lacement employeesﬂ during 
management meetings she had attended prior to that time and 
initially stated she had learned of replacement employees from 
an article posted by the timeclock. However, she also subse-
quently acknowledged on cross-exam
ination that the article was 
not placed there until 3 weeks prior to the election which was 

substantially later than the conve
rsations with Van Sant on the 
dock or the supervisors in the kitchen both of which occurred in 

November.  Analysis  
I credit the testimony of Van Sant and find that the Respon-
dent thereby violated Section 8(a)(1) of the Act by the issuance 
of the unlawful threat of layoff by Rice. I found Van Sant™s 
version more likely then that of Rice and found her testimony 
concerning her acquiring knowledge of ﬁreplacement employ-
eesﬂ inconsistent. Additionally as
 noted above, I note that Van 
Sant was currently employed by
 Respondent at the time of the 
hearing and find it unlikely that he would have fabricated this 
incident and risk Respondent
™s displeasure thereby.  
D. The Alleged Threat of Loss of Benefits  
The complaint alleges that Dietary Manager Rice, on or 
about December 28, 1992, threatened employees that they 
would lose benefits if they selected the Union as their collec-
tive-bargaining representative. The General Counsel relies on 
testimony from Van Sant concerning a conversation on the 
back dock outside the kitche
n approximately mid-November 
1992, wherein Rice told him ﬁwe didn™t need a unionﬂ at the 

Respondent™s facility and that 
if the Union won the election ﬁthey™d just take our money and we didn
™t need no outsiders to 
solve our problems. We could do it ourselves.ﬂ The General 
Counsel contends that these st
atements by Rice ﬁwere designed 
to impress upon Van Sant that se
lecting the Union as their col-
lective-bargaining agent would be financially detrimental to 
employees with nothing in return that Respondent could not 
provide to them,ﬂ and therefore coercive and violative of Sec-
tion 8(a)(1) of the Act.  
Rice testified that about October 28, 1992, on the back dock 
Van Sant told her the union people had promised him a $5 raise 
ﬁand I told him that if they were to come in, then they would 
have negotiations, but nothing 
was guaranteed. He could get more or less or it c
ould be the same.ﬂ  
 BEVERLY CALIFORNIA CORP. 273 Analysis  
It is obvious that those two conversations must have oc-
curred at different times. I thus 
find that Rice did not directly 
refute the testimony of Van Sa
nt concerning a conversation 
around mid-November 1992. Therefore I credit Van Sant™s 
unrebutted testimony regarding th
e statements by Rice concern-
ing the lack of a need for a union. However, I do not find that 

these statements rise to the level of a violation of the Act, but 
are merely opinions that the Un
ion was not necessary to solve 
problems.  E. Alleged Promotion of an Independent Union  
This allegation concerns statements made, by longtime CNA 
Tommie London, at a series of captive audience meetings held 

by Respondent on January 19, 
1994. On January 18, CNAs 
Tommie London, Betty Smith, and CNA/control supply clerk 
Ann Ivy went to Administrator 
Durham and asked for permis-
sion to speak to the employees at the upcoming meetings con-

cerning the Union. Durham testified that she gave them permis-
sion to do so, but had no knowledge as to what they would say. 
All three employees spoke in opposition to the Union. It is a 
matter of dispute but some employees testified that during the 
meetings CNA London told the employees they could form 
their own group or union to deal with management. London 
admitted she had asked prior to the meeting in talking with 
coemployee Jeff Hensley, ﬁWhy can
™t we be our own Union?ﬂ 
but contended she had not said th
is at any of the meetings. Ivy 
testified that London said, ﬁLet
™s form our own group, not a 
Union.ﬂ Employee Jeff Hensley wa
s not permitted to speak at 
the meeting in favor of the Union, Emery testified he was dis-
rupting the meeting. Employee Oman testified that Hensley was 
not disruptive. It is undisputed 
that Administrator Durham did 
nothing to disavow the statements
 of London, Ivy, or Smith.  
Analysis  
From the foregoing the Genera
l Counsel contends that the Respondent violated the Act by the promotion of an independ-
ent union. I find that the evid
ence establishes a violation of 
Section 8(a)(1) of the Act as the statements by employees in 
opposition to the Union (and specifically London) were not 
disavowed by the employer at this meeting. Rather there was 
testimony that London proceeded to urge this in all of the meet-
ings held that day.  
F. Alleged Surveillance of Employees on Election Day  
This allegation concerns the placement by Emery of Social 
Services Director Jed Butler to stand at the double doors lead-
ing to the 300 activity room as the election was conducted in a 
small room which was accessible only through the 300 activity 
room. Emery testified that Butler was assigned this post to keep 
residents out of the polling area. He also told Butler that if he 
saw anyone wearing a ﬁVote Noﬂ button to politely ask that 
they remove it but not to say anything to anyone wearing a 
ﬁVote Yesﬂ or prounion ribbon or button. Butler stood there 
only during the morning session as the union business agent 
objected and Emery removed Butle
r from this post for the sec-ond voting session. Butler testified he was told by Emery to 

only allow employees who were voting to go through the doors 
into activity room 300 and to ask employees wearing antiunion 
buttons to remove them before 
entering to vote but not to say 
anything to employees weari
ng prounion ribbons. Butler testi-
fied that normally ﬁResidents, st
aff, visitors, just about every-
bodyﬂ passes through the double doors on a regular workday 
into the activity dining area. If 
individuals were going to get snacks out of the break area which is in this room, he asked 

them to come out as soon as they had obtained the snack.  
Analysis  
I find the evidence is insufficient to establish a violation of 
the Act by reason of the posting of Butler to control the indi-

viduals entering activity room 300 to the polling area. Under 
the circumstances of confused and elderly residents nearby and 
the frequent use of this area by visitors and staff as well as the 
residents, this appears to be 
a reasonable precaution to ensure 
that nonvoters did not enter the polling area and does not rise to 
a violation of the Act.  
G. Alleged Disparate Enfo
rcement of Prohibitions 
on Campaigning  
It is alleged that Respondent permitted antiunion campaign-
ing at the nursing home but si
multaneously curbed campaign-
ing by union adherents among its employees as stated by the 
General Counsel in brief ﬁby monitoring their whereabouts and 
conversations, ordering them to leave the premis
es, and escort-ing them to the exits of Respondent
™s facility.ﬂ There was sub-
stantial testimony by employees concerning this allegation. 
Employees Jeffrey Hensley and 
Rebecca Mooneyham testified 
that Rosilee Busbee, a former employee who had actively op-
posed the Union in the prior organizational campaign was seen 
at the nursing home on a number of occasions the entire day of 
the election. Busbee has a grandmother in the nursing home and 
furnishes private care to some patients but is not normally pre-
sent the entire day. Hensley obser
ved Busbee tell CNAs to vote against the Union. Hensley and 
employee Janet Holland also 
testified that they observed employee Ann Ivy who also op-
posed the Union standing next to the timeclock on the day of 
the election and urging employees who were reporting to work 
and who were receiving their paychecks to vote ﬁno.ﬂ Hensley 
testified he observed Ivy and em
ployee Betty Smith who also 
opposed the Union urging employee
s to vote against the Union. 
Busbee was not called to testify. Ivy and Smith denied having 
engaged in antiunion campaigning on election day. I credit the 
testimony of Hensley, Mooneyha
m, and Holland as set out 
above which testimony I found to 
be explicit and convincing. I 
also note their status as current employees at the time of the 
hearing and find it unlikely they would falsely testify about 
these incidents in opposition to their employer. Mooneyham 
also testified she observed personnel coordinator Karen 
Goodson tell employees to vote no 
as she gave them their pay-
checks on election day. Goodson™s account of this incident was 
that she was merely inquiring whether the employees had voted 
and telling them to vote if they had not voted. I credit Mooney-
ham™s testimony. Additionally Hensley testified that Evening 
Shift Supervisor Pat Boolukos who had previously voiced her 

opposition to the Union in an employee meeting, walked two 
employees down hallways to vote after inquiring whether they 
had voted and learning they had not as yet. Boolukos denied 
this. I credit Hensley™s testimony in this regard.  
Conversely the testimony presen
ted by the General Counsel 
also showed that the Respondent
 sought to limit or discourage 
prounion employees from engagi
ng in campaign activities. 
Accordingly both Maintenance S
upervisor Richard Mathis and Buddy Durham (the husband of 
Administrator Marsha Durham and a maintenance supervisor at another of Respondent
™s facili-
ties) were posted at the front and rear doors of the facility, os-
tensibly according to Administrator Durham and Human Re-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 274 sources Director Abe Emery, to
 protect against vandalism by 
employees to vehicles (as an
 automobile had had a window 
broken on the parking lot although there was no evidence this 
incident was related to the Un
ion™s organizational campaign) 
and also to keep entrances open 
for emergency ve
hicles. During 
the morning shift both Mathis and Emery told prounion em-
ployees who were handbilling at the front door that they could 
not do so. Upon being told by the employees they had a right to 
do so after the employees checked with a union official, they 
relented and Mathis stood at th
e door observing these activities 
the entire time.  
Additionally Mooneyham who was one of the employees 
who had been handbilling testified that Pam Almond, a former 
employee who was visiting a resident on the day of the elec-
tion, and stopped briefly to ta
lk to Mooneyham, was shown to 
the exit door by Emery and Human Resources Representative 
Lisa Jones who told Almond that she was not allowed to talk to 
Mooneyham and had to leave the 
building. Emery denied this 
incident. Lisa Jones did not tes
tify. I credit Mooneyham. Em-
ployee Christine Oyler who was off duty had also engaged in 
the handbilling. After she was finished handbilling she went 
into the nursing home and spoke with employees Toni Oman 
and Gaynell Caldwell. She then started to leave and Emery told 
her, ﬁYou need to leave nowﬂ and also said ﬁ.˜.˜. this is a 
warning.ﬂ Emery admits to stopping Oyler from talking to an 
employee but contended she was ﬁinterrupting the workforce.ﬂ 
Emery denied escorting Oyler to an exit. I credit Oyler™s ex-
plicit testimony in this regard. The General Counsel also con-
tends ﬁthat by posting Supervisor
 Mathis at the entrance to its 
facility to monitor the Union activities being conducted by the 
employees there without legit
imate justification Respondent 
violated Section 8(a)(1) of the 
Act.ﬂ The General Counsel also 
argues that ﬁthe disparate enforcement of its solicitation poli-
cies also constitutes a 
violation of the Act.ﬂ  
Analysis  
I find the record amply s
upports the General Counsel
™s con-tention and the complaint allegation that the Respondent per-
mitted antiunion campaigning on its premises the day of the 
election but curbed and closel
y monitored prounion employees 
from engaging in such activities on its premises on election 
day. By engaging in this di
sparate treatment Respondent vio-lated Section 8(a)(1) of the Act.  
The Objections  
Pursuant to a Stipulated Election Agreement approved by the 
Regional Director for Region 10 
of the Board, an election by 
secret ballot was conducted on January 21, 1993, among em-
ployees in the following appropriate unit:  
 All full-time and part-time nursing assistants, certified nursing 
assistants, dietary aides, housekeeping aides, laundry aides, 
maintenance aides and activity aides, employed by the Em-
ployer at its Douglasville, Georgia facility, but excluding ad-
ministrator, director of nursing, registered nurses, licensed 
practical nurses, director of st
aff development, social service 
director, activities director/c
oordinator, dietary manager, 
housekeeping supervisor, business office manager, medical 
records director, bookkeeper, maintenance supervisor, office 
clerical employees, professional employees and supervisors as 
defined in the Act.  
 There were approximately 154 eligible voters, no void or 
challenged ballots and 140 valid votes counted with 61 votes 
cast for and 79 votes cast against the Petitioner Union. On 

January 28, 1993, the Union time
ly filed five objections to 
conduct affecting the result of the election. On September 23, 
1993, the Regional Director of Region 6 consolidated these 
objections in Case 6ŒRCŒ10907 (formerly 10ŒRCŒ14319) with 
the hearing in Case 6ŒCAŒ26355).  
Objections 1, 2, and 5 are su
stained. Objection 4 was previ-
ously withdrawn by the Petition Union. Objection 3 is over-
ruled.  Objection 1 alleges unlawful surveillance of employees 
while handbilling prounion literatu
re outside the Employer™s 
facility on the day of the election (January 21, 1993) by Re-
spondent™s management employees
. The record is undisputed 
that the Employer stationed the maintenance supervisor of its 
Garden Terrace facility, Richard Mathis, outside the front en-
trance of its facility and Budd
y Durham, another maintenance 
supervisor outside of the rear entrance ostensibly to watch the 

parking lots as one automob
ile had a window broken previ-ously. There was also testimony that Human Resource Repre-

sentative Emery and Maintenance Supervisor Mathis initially 
told the employees they could 
not handbill outside the front entrance and that Mathis took some of the union literature from 
employees entering the facility and threw it away. I find that 
the foregoing constituted unwarranted surveillance of the pro-
union employees union activities, an
d that this objection should 
be sustained.  
Objection 2 alleges that in captive audience meetings held 
for all shifts on January 19, 1993, the Employer permitted three 
employees to speak expressing 
antiunion sentiments, urging 
their fellow employees to vote against the Union and that one 
of these employees sp
ecifically advocated 
the formation of a 
ﬁcommitteeﬂor ﬁgroupﬂ to deal with the Employer. The record 

bears this out and the employer did not disavow their state-
ments at any of the series of m
eetings and permitted the forego-
ing comments to be expressed repeatedly at each of the several 

meetings held on that day. I find that this objection should ac-

cordingly be sustained as unwarranted interference with the 
election process.  
Objection 3 alleges that the Employer posted a company of-
ficial at the entrance to the room where the election was being 
conducted and required prounion 
employees to remove their 
yes buttons. I have found that the posting of this management 
official to direct patients and 
visitors and employees who were 
not voting, away from this room was a reasonable exercise of 

care and not a violation of the Act. There was no testimony to 
support the allegation of the removal of yes buttons and the 
official involved (Jed Butler) sp
ecifically testified he did not 
ask prounion employees to remove 
their yes buttons. I therefore 
find no basis for sustaining this objection.  
Objection 5 alleges that the Employer permitted antiunion 
campaigning at its facility on el
ection day while restricting and 
surveilling prounion employees. I have found supra that the 

Employer did engage in this cond
uct, I find it was objectionable 
conduct and the objection is sustained.  
Accordingly, Objections 1, 2,
 and 5 are sustained and the 
election shall be set aside. Objection 3 is overruled.  
J. Gulf Coast Convalescent Center Located in Panama City, 
Florida 6ŒCAŒ25548Œ8 (formerly 15ŒCAŒ11885Œ1)  
Statement of the Case  
The charge in this case was filed by Communications Work-
ers of America, Local Union 3114, AFLŒCIO (the Charging 
 BEVERLY CALIFORNIA CORP. 275 Party, Local 3114, or the Union), on August 13, 1992, and the 
first amended charge in this case was filed by the Charging 
Party on August 20, 1992.  
The complaint alleges that Respondent violated Section 
8(a)(1) of the Act as follows:  
(a) Regional Director of Human Resources Alvin Taylor, on 
about July 10, 1992, at its faci
lity, informed Respondent™s em-
ployees that they were being deni
ed a wage increase because of 
their union membership, activities, and sympathies.  
(b) On about July 17, 1992, Respondent
™s director of nurs-ing, Hazel Harmon, interrogate
d its employees about their un-
ion membership, activities, and sympathies; and solicited the 
signatures of employees for an antiunion petition.  
(c) On about July 17, 1992, 
Respondent™s charge nurse, Patricia Blanchard, at its fa
cility, prohibited employees from 
wearing union support pins and directed them to remove union 

support pins from their uniforms.  
The complaint further alleges 
that Respondent violated Sec-
tion 8(a)(1) and (3) of the Act as follows:  
(a) About July 10, 1992, Res
pondent reduced the wages of its employees by withholding 
a wage increase from them.  
(b) About August 7, 1992, Respondent increased the wages 
of its employees by granting them a wage increase.  
Respondent denies the commission of any unfair labor prac-
tices.  
Background  The complaint in this case as amended at the hearing alleges 
that Respondent violated the Act by denying its employees a 
wage increase in violation of Se
ction 8(a)(3) and (1) of the Act 
prior to an election held on August 6, 1992, violated Section 
8(a)(1) of the Act by informing its employees they were being 
denied a wage increase because of their union membership, 
activities, and sympathies, interrogating its employees, solicit-
ing the signatures of employees for an antiunion petition, pro-
hibiting employees from wearing union support pins, and di-
recting them to remove union support pins from their uniforms, 

by increasing the employees™ wages after the election near the 
end of June 1992.  
Near the end of June 1992, Georgette Walker a CNA at this 
facility, at the urging of severa
l fellow employees contacted the 
Union with the assistance of her mother who was a former un-
ion representative. On June 
26, 1992, D.O.N. Hazel Harmon 
held a meeting with the 3Œ11 p.m. shift of CNAs concerning 
unrelated matters and during th
at meeting advised the CNAs 
that she had heard a rumor that day, that a union petition was 

being circulated. The Respondent denies that it had any knowl-
edge of the union campaign until July 7, when it received a 
letter from the Union dated July 6 advising it of the union cam-
paign. On July 2 Roger Strickla
nd, the facility administrator, 
left town on vacation. His last day of work prior to his leaving 

for vacation was July 1. D.O.N. Harmon was unable to reach 
him on that date but contacted the area manager, Jackie Dykes, 
who was able to locate him as he
 arrived at his vacation desti-nation. Dykes ordered Strickland to return home to be at the 
facility as soon as possible. St
rickland immediately departed, 
drove through the night and arrived at the facility the next day. 
The Respondent argues and I fi
nd that although Harmon did 
announce to the staff that she had heard rumors about a peti-

tion, she apparently had not confirmed this and had not con-
veyed this information to other 
management officials including 
Administrator Strickland who had 
left for his vacation on July 
2. Thus, I conclude that Respondent
™s officials including 
Strickland were unaware of the union campaign until the July 
4th weekend. On July 9, the Union filed a representation peti-
tion (15ŒRCŒ7701) for all full-time and regular part-time non-
professional employees at the fa
cility. The election was held on 
August 6 and the Union lost by a vote of 34 to 27. Objections 

were timely filed and consolidated with this case for hearing 
and will be discussed infra.  
1.  The delay of the wage increase and statements of                
Human Resources Director Taylor regarding it  
The testimony presented by both General Counsel and the 
Respondent established that 
Administrator Strickland and 
D.O.N. Harmon had been concer
ned about the need to obtain 
an across-the-board wage increase for the professional nursing 
staff and the CNAs as a result of competitive pressures from the 
nursing homes in the area and particularly, a recently opened 
nearby nursing facility. Strickla
nd had recommended a raise to 
Area Manager Jackie Dykes who was to have presented the 

information to Vice President of Operations Scott Bell who had 
the authority to grant the wage increase. Harmon had made a 
wage survey which had been sent
 to Dykes. However, Strick-
land had heard nothing and asked Alvin Taylor, the human 

resources director for the Region, to intercede with Vice Presi-
dent Bell for him. Taylor c
ontacted both Dykes and Bell and 
discovered that each contended the decision was not in their 
control at that point (Dykes contended she had passed the re-
quest on to Bell who contended he had not received the re-
quest). Taylor then decided to back off and told Strickland he 
could not intercede for him as there appeared to be a communi-
cation problem between Dykes 
and Bell. As the push for a wage increase had been apparently unsuccessful, on May 25 
Strickland renewed the request and supplied additional docu-
mentation to Bell and Dykes. In
 early July, Bell approved the 
request. However on July 4, Ta
ylor had been contacted by 
Dykes and informed of the union campaign and he arrived at 
the facility the next day. Acco
rding to his testimony he made 
the decision not to grant the wage increase until after the elec-
tion to avoid the appearance of a bribe and what he believed 
would be a resulting unfair labor practice. As an increase had 
been approved for both the nurses and the CNAs and the nurses 
were not in the unit the Union sought to represent. Taylor de-
cided to give the increase to the nurses but not to the other em-
ployees until after the election. On arriving at the site, Taylor 
met with the department heads and gave them information on 
T.I.P.S.
4 He then met with the supervisors and professional 
staff. On July 10, he met with the ﬁline employees,ﬂ (CNAs and 
other nonprofessional employees)
. Although the testimony in 
this regard is in dispute as 
to who brought up the subject of raises, I credit the testimony of
 Taylor, Harmon, and Strickland 
as corroborated in part by CNA Jo Ann Lacante, that there was 
a single meeting set up by Taylor and that Taylor did not bring 
up the subject of the raise but that it was brought up by the 
employees. However, I also credit the testimony of the employ-
ees that Taylor placed the onus
 for not granting the wage in-
crease at that time of the union campaign and did not assure the 
employees that the increase had 
been approved and would be 
given as soon as the election was over irrespective of whether 
they selected the Union or not.  
                                                          
 4 That it was a violation of the Ac
t to threaten, interrogate, promise 
anything to, or spy on employees concerning their protected Sec. 7 
rights. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 276 Analysis  
Thus I find accordingly to th
e unrebutted testimony of Tay-
lor that the wage increase had been approved by Vice President 
of Operations Bell for both th
e professional employees (the 
nurses) and the line staff (CNAs 
and other aides) but that Tay-
lor decided based on the urging of Harmon to implement the 
raise for the nurses who were not in the unit being sought by 
the Union but to withhold the wage increase for the line em-
ployees in view of the union 
campaign. The Respondent argues 
that it was placed in a difficult position because of its knowl-
edge of the union campaign learned shortly prior to the ap-
proval of the wage increase. I find, however, that the record 
shows that the employees were already aware that Strickland 
and Harmon had been working on a raise. The record also 
shows that there was a serious need for a raise for both nurses 
and line staff (particularly the CNAs) to remain competitive in 
the local area and that the Gulf Coast facility was operating 
with an inadequate or barely adequate number of nurses and 
CNAs to meet Federal and state 
standards for staffing. Thus it is clear that the raises had been sought and approved in order to 
meet business requirements. Under these circumstances the 
withholding of the raise because of the advent of the union 
campaign was violative of Section 8(a)(1) and (3) of the Act. I also find that the placement on the Union of the blame for the 

withholding of the raise was violative of Section 8(a)(1) of the 
Act. 
Marshall Durbin Poultry Co
., 310 NLRB 68, 69 (1993); 
Uarco, Inc., 169 NLRB 1153 (1968); and 
Atlantic Forest 
Products, 282 NLRB 855 (1987).  
2.  The granting of the wage increase on August 7  
Facts  
Immediately after the election held on August 6, in which the 
union campaign was defeated, Vice President of Operations 
Bell approved the implementation 
of the raise and it was im-
plemented on August 7.  
Analysis  
I find that the hurried implementation of the raise at this 
point served to convey to the em
ployees that they did not need 
a union to improve their situati
on and reinforced the earlier 
placement of the blame for the 
delay on the Union, and that 
Respondent thus violated Section 8(a)(1) of the Act. 
Middle-town Hospital Assn
., 282 NLRB 541 (1986), citing 
Progressive 
Supermarkets, 259 NLRB 512 (1981); and 
NLRB v. Exchange 
Parts Co., 375 U.S. 405 (1964).  
3. The interrogation and solicitat
ion of CNA Jeannie Rogers  
Rogers testified that on July 
17, at about 12 noon, D.O.N. 
Harmon asked to see her in her office. Harmon then proceeded 
to ask Rogers if she was happy with her employment by Re-
spondent. Rogers replied in the affirmative and Harmon then 
told her she needed her support to get the Union out and asked 
her to sign a piece of paper in the day room which was appar-
ently being circulated to obtain signatures in opposition to the 
Union. During the meeting A.D.O.N. Arlene McPherson came 
in and asked her again if she was happy there. Rogers at-
tempted to turn the subject to the presidential election but was 
again steered back to the union election and Harmon again 
asked her to support management and sign the paper. The meet-ing lasted 45Œ50 minutes. Rogers
 resigned her employment for 
personal reasons in 1993.  
Harmon denied that this incident
 occurred but testified that 
on a number of occasions Rogers had come to see her and dis-
cussed personal problems with he
r usually in connection with 
scheduling as Rogers wanted 
time off. Harmon did acknowl-
edge having seen an off-duty employee wearing a posterboard 
soliciting support for management on one occasion prior to the 
election. She did not say anything to him. Harmon did recall 
one occasion when Rogers was in the office and A.D.O.N. 
McPherson with whom she shares the office, came in and en-
tered the discussion which was on
ly about personal problems of 
Rogers. McPherson testified she 
did not recall any discussions 
between herself, Harmon and R
ogers about the Union but ac-
knowledged that it had been a l
ongtime and that she was not 
directly involved with
 the union campaign.  
Analysis  
I credit the testimony of Rogers as set out above. I found her 
to be a reliable witness who ha
d good recall, of this incident, 
and who resigned for personal reasons rather than any dis-
agreement or dissatisfaction with the employer. I accordingly 
find that Respondent violated Se
ction 8(a)(1) of the Act by the 
interrogation of Rogers by Harmon concerning her union sym-

pathies and by soliciting Rogers to sign an antiunion petition.  
4.  Prohibition against the wearing of union pins and directing 
employees to remove 
their union pins  
It is undisputed that prior to the advent of the union cam-
paign employees were permitted to wear pins for various pur-
poses such as commemorate events and themes some of which 
were sponsored by Respondent and others of which emanated 
from individuals. On July 17, 
CNA Georgette Walker wore a 
CNA organizer pin on her name ta
g to work and was directed 
by Charge Nurse Patricia Blanchard to remove it. At that time 
other CNAs were present as well as A.D.O.N. McPherson who 
in response to Walker
™s request to see a regulation prohibiting 
the wearing of pins, went to the office and returned with a copy 
of Respondent™s dress code which states, 
ﬁEmployee pins will 
be worn, school pins, and service award pins may also be 

worn.ﬂ Although the policy does not address the wearing of 
other pins, Walker removed the 
organizer pin. Administrator 
Strickland admitted that when he learned CNAs Walker, Linda 

Dickerson, and Carol Ross were wearing union buttons to 
work, he directed them to remove them. He also discussed this 
matter with Taylor. Taylor testified that he reviewed the policy 
and asked Strickland if other bu
ttons were being worn at the 
facility and that Strickland replie
d in the negative and Taylor 
then told him to prohibit the wearing of union buttons at the 
facility. In addition as noted above Harmon had not prohibited 
an employee from wearing an antiunion posterboard soliciting 
employees to support the management.  
Analysis  
 I accordingly find that Respondent prohibited employees 
from wearing union pins in violation of Section 8(a)(1) of the 

Act. 
Holladay Park Hospital
, 262 NLRB 278 (1982), citing 
The Ohio Masonic Home, 205 NLRB 357 (1973), enfd. 511 
F.2d 527 (5th Cir. 1975).  
Objections to the Election at Gulf Coast  
Pursuant to a Stipulated Election Agreement, the election 
was held on August 6, 1992, among employees in the following 

appropriate unit:   All full-time and regular part-time nursing assistants, certified 
nurses aides, dietary aides, cooks, housekeeping aides, laun-
dry aides, activity assistants, and restorative aides employed 
 BEVERLY CALIFORNIA CORP. 277 by the Employer at its Panama
 City, Florida facility; exclud-
ing all other employees, department heads, registered nurses, 
licensed practical nurses, medical record clerks, central supply 
clerks, bookkeepers, guards, professional employees and Su-
pervisors as defined by the Act.  
 There were 65 eligible voters, no challenged or void ballots, 
and 61 valid votes were counted 
with 27 votes cast for the Un-
ion and 34 against. Timely objec
tions were filed in Case 6ŒRCŒ
10906 (formerly 15ŒRCŒ7701) and were consolidated with the 
hearing in Case 6ŒCAŒ25548Œ8 (formerly 15ŒCAŒ11885Œ1). 
Certain of the objections were withdrawn and remaining are the 
following two objections:  
Objection 1 The employer held ﬁ
one-on-one meetings, su-pervisor with employee, behind
 closed doors, to coerce and 
intimidate employee to cast a NO vote in the upcoming Union 
Election.ﬂ  
Objection 2 ﬁThe employer withheld an approved wage in-
crease, and stated the reason for doing so, as the employees 
seeking union representation.ﬂ  
Analysis and Conclusions  
In view of the findings that
 Respondent violated Section 
8(a)(1) of the Act by interrogating CNA Rogers concerning her 

union sympathies and by soliciting her to sign an antiunion 
petition, Objection 1 is sustained.  
In view of the finding that Respondent violated Section 
8(a)(1) and (3) of the Act by withholding the wage increase and 
violated Section 8(a)(1) of the Act by placing the onus for the 
delay of the wage increase on 
the Union, Objection 2 is sus-tained.  
I find that each of the instances of objectionable conduct oc-
curred during the critical period and constituted unlawful inter-
ference with the election and I recommend that the election be 
set aside and this case be referred to the Regional Director for 
the scheduling of another election at a time and place when the 
effects of the unfair labor prac
tices have sufficiently dissipated 
and been remedied in order 
to permit a fair election.  
K. Northcrest Nursing Home Located in Napoleon, Ohio        
6ŒCAŒ25548Œ9 (formerly 8ŒCAŒ25067)  
Statement of the Case  
The charge in this case was filed by District 1199, The 
Health Case and Social Services Union, SEIU, AFLŒCIO (the 
Charging Party, District 1199, or the Union), on December 7, 
1992.  The complaint alleges that Respondent by its corporate di-
rector of associate relations, 
Rodger Brown, on about Novem-
ber 18, 1992, threatened an empl
oyee with suspension because 
of her union or protected concer
ted activities and thereby vio-
lated Section 8(a)(1) of the Act. The complaint also alleges that 
on about November 18, 1992, Respondent indefinitely sus-
pended its employee Julie Schrin
er and on or about November 
20, 1992, converted the indefinite suspension to a 3-day sus-
pension and issued a final warning to Julie Schriner and that by 
each of the actions Respondent violated Section 8(a)(1) and (3) 
of the Act.  Respondent denies the commission of any unfair labor prac-
tices.  
Background  This case involves the alleged 
violation of Section 8(a)(3) 
and (1) of the Act by the suspension of CNA Julie Schriner at a 
24-hour captive audience meeting held by Respondent™s repre-
sentatives the day before a scheduled election. The alleged 
violation in this case is based on the same conduct which forms 
the basis for timely Objections 3 and 4 filed by the Union to the 
election which was held on November 19, 1992, for employees 
in the following appropriate unit:  
 All full-time and part-time service and maintenance employ-
ees, including licensed practical 
nurses (LPNs), nurses™ aides, 
certified nurses™ aides, housekeeping employees, dietary em-

ployees, maintenance employees, laundry employees, activity 
aides, and restorative aides employed by the Employer at its 
Napoleon, Ohio facility, but ex
cluding all professional em-
ployees, office clerical employees, guards and supervisors as  
defined in the Act.  
 On November 19, 1992, pursuant to a Stipulated Election 
Agreement a Board-conducted election was held among the 

employees in the aforesaid appr
opriate unit with 77 eligible 
votes, 75 valid ballots cast, whic
h the Union lost by a vote of 
39 employees approving represen
tation and 36 employees vot-
ing for representation. On November 18, the day prior to the 
election the Respondent held a cap
tive audience meeting. All 
employees in the appropriate unit were required to attend the 

meeting. At the meeting Northc
rest Nursing Home Administra-
tor Lynn Buckley spoke, followed by Regional Director of 
Human Resources Jan Chambers
 for Region 4 which includes 
the Northcrest Nursing Home. As Chambers began to speak 

CNA Julie Schriner spoke up in a loud voice as described by 
Chambers, Rodger Brown who wa
s the corporate director of 
associate relations
5 and Karen Gifford, Respondent™s assistant 
activities director, who was a CNA at the time of the meeting. 
Schriner asked whether she would get a chance to ask a ques-
tion. Schriner was asked by Rodger Brown to sit down. She 
persisted in repeatedly asking 
if she could ask a question and 
when she could tell her side. Rodger Brown told her to leave or 

she would be suspended. After a span of 3Œ5 minutes she left 
the room and went to the secretary
™s office as directed by 
Brown. After the close of the meeting, she was joined by 
Chambers and Brown who asked her to write out her position 
on what happened and why it had occurred. Schriner said she 
was not going to write anything at this time and was not going 
to participate in the meeting without a representative of her 
own present. At about that tim
e fellow employee Nancy Fergu-
son appeared at the door and wanted to enter the office to rep-

resent Schriner but was forbi
dden from doing so. She attempted 
to push the door open and was restrained from doing so by 

Chambers. Ferguson was suspended. Her suspension is not at 
issue in this proceeding. Schriner who refused to participate 
further was then sent home for the rest of the day and return to 
the facility the following morning to vote which she did at 
which time she received a suspension of 3 days. Schriner testi-
fied she was not paid for the 3 days nor for the remainder of the 
day when she was sent home. After a review of their records 
Respondent conceded at the heari
ng that Schriner was not later 
repaid for the 3-day suspension and nor was she repaid for the 

remainder of the day she was sent home. Rodger Brown who 
                                                          
 5At the time of the hearing Brown 
was corporate director of commu-
nications programs, a position he ha
d held for the preceding 8 months. 
Brown had been called in to assist in this campaign as the prior director 
of human resources for Region 4 ha
d recently resigned and Chambers 
had recently had a baby 
and could not be at the facility on a full-time 
basis.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 278 was attached to the corporate office testified that he had not 
previously assisted in election 
campaigns, but that in this in-
stance the then regional director for human resources servicing 

this nursing home had voluntaril
y terminated his employment 
rather then move when Res
pondent moved its regional human 
resource office from Indiana to Ohio, and new Human Re-
source Director Chambers who was handling this campaign had 
recently had a baby and could not be away from her home and 
child for extended periods for the Respondent
™s campaign prior 
to the election. Thus, in this 
unique situation Brown came to the 
Northcrest facility to assist in the election campaign on behalf 
of the Respondent. Rodger Brown testified he had held several 
small meetings with both management and the employees who 
were taken into informational m
eetings in groups of 10 or less 
employees. In these meetings 
questions and answer sessions 
were permitted. However, the 24
-hour meeting was attended by 
all the employees eligible to vote and according to Brown ques-
tions were not to be permitted at the 24-hour meeting although 
he conceded that he did not recall whether any announcement 
was made to the employees that
 no questions would be enter-
tained prior to or at the time of the commencement of the meet-

ing until Schriner rose to ask 
a question. Brown also testified 
that after the meeting many of the employees approached Ad-

ministrator Buckley and asked he
r questions and that this was 
permitted. Both Brown and Chambers conceded that they were 
aware that Schriner was a union supporter but contend this had 
nothing to do with restraining her from asking questions. 
Rather they testified that it wa
s the loud tone of voice and her 
repeated disruption of the meeting which led to her suspension 

for insubordination which is a di
schargeable offense as shown 
in the employees handbook. They testified that in making the 
decision to suspend Schriner for 3 days they reviewed her per-
sonnel file which disclosed that
 she was a long term employee 
(over 10 years) with a good record.  
They then concluded that her record weighed in her favor 
and that a suspension rather than discharge was the appropriate 
response. The administrator was 
not involved in the decision. 
Schriner and employee Darlene Ba
bcock testified that as soon 
as Schriner asked whether she 
could ask a question Brown who 
had been on the other side 
of the room came came up to 
Schriner and waved his finger in Schriner™s face and told her to 
be quiet. Babcock also testifie
d that Schriner had asked her 
question in a normal speaking voice. Brown testified he had 
moved closer to Schriner but that he had not waved his finger 
in her face.  
Analysis  
After a review of the foregoing I find that Respondent vio-
lated Section 8(a)(3) and (1) of 
the Act. by its suspension of 
Schriner. Initially, I noted at the hearing that Schriner has a 
rather loud tone of voice as she speaks. I credit the testimony of 
Brown, Chambers, and Gifford th
at Schriner spoke in a loud 
tone of voice. However, I also find that Brown
™s response to 
this was an overreaction and that her suspension was motivated 
at least in part by his attempt to silence an opposing view at the 
meeting as by Respondent™s need 
to continue the meeting, par-
ticularly in view of Respondent™s
 departure from its format in prior meetings of pe
rmitting employees to 
ask questions. I thus 
find that Respondent has established a prima facie case that 

Schriner was suspended because of her engagement in pro-
tected concerted activities in support of the Union in attempting 
to voice her dissent to the position being taken by management 
at the meeting. I further find that
 Respondent has failed to rebut the prima facie case by the pr
eponderance of the evidence. 
Wright Line, supra, 
Roure Bertrand
, supra.  Having found the above violation I further find that objec-
tions 3 and 4 should be sustained as they are premised on the 
same underlying conduct by Re
spondent. Although her manner 
is raising a question or asking to present the union position may 
have been disruptive, the Respondent™s reaction to this by sus-
pending Schriner immediately prior to the election which action 
was carried out by Respondent™s 
labor relations representatives 
instead of the normal managerial hierarchy at the facility was 
the kind of action that would have a chilling effect on the unit 
employees who voted in the election 
the next day. It sent a clear 
message that Respondent™s mana
gement would tolerate no 
interference with its presentati
on of its position of opposition to the Union and that those who support the Union do so at their 
own peril. This incident clearly destroyed the laboratory condi-
tions essential to a fair election. Accordingly I find the election 
must be set aside and a new election held after the remedying 
of the unfair labor practices and the posting of the appropriate 
notice by Respondent at a time a
nd place to be determined by 
the Regional Director.  
CONCLUSIONS OF 
LAW 
 1.  The Respondent is an empl
oyer within the meaning of 
Section 2(2), (6), and (7) of the Act and is a single employer 
within the meaning of the Act.  
2.  The Unions involved in the individual cases are labor or-
ganizations within the meaning of
 Section 2(5) of the Act.  
3.  The Respondent violated the Act as set out in the individ-
ual cases supra.  
4.  The above unfair labor practices have the effect of bur-
dening commerce within the meaning of Section 2(6) and (7) of 
the Act.  
It is further found that the objections to the elections at the 
aforesaid facilities are sustained in part as set out supra in this 
decision.  
THE REMEDY  Having found that Respondent has 
violated the Act, it shall 
be ordered to cease and desist 
therefrom, and to take certain 
affirmative actions, including th
e rescinding of the unlawful 
suspension of Julie Schriner and purging of its record of same 
and a make whole remedy and including the posting of an ap-
propriate notice, designed to effectuate the purposes of the Act. 
The General Counsel seeks a corporatewide remedy and other 

relief and the Respondent opposes this. I find on the basis of 
my review of the decision in 
Beverly I
, evidence presented by 
stipulation of the parties with respect to the single-employer 
and remedy issues in 
Beverly II
 (in which case there has been 
an interim decision issued by 
the administrative law judge 
which remains pending before the Board) and my review of the 

court of appeals case and the Board
™s decision to accept the 
remand and issue separate remedi
es at the individual facilities 

in Beverly Enterprises
 (Beverly I
), 316 NLRB 888 (1995), that 
a broad corporatewide cease-and-desist Order in this case is 

nonetheless in order. I premise this on the lengthy record of 
numerous unfair labor practices which the Respondent has committed in the past as set out in 
Beverly I
 and as found in the 
instant case before me. While it is true that Respondent has 

been the subject of substantial 
efforts at organizing its employ-
ees by various unions and that 
the General Counsel by its deci-
sion to consolidate cases under the umbrellas of 
Beverly I
, II, and III may have been ﬁstockpilingﬂ these cases, this does not 
 BEVERLY CALIFORNIA CORP. 279 justify the commission of numerous unfair labor practices by 
Respondent. While it is also true that I have not found viola-
tions in the discharge cases and some of the other discipline 
cases which involved alleged retaliation against union support-
ers, I have found other significa
nt violations. The conclusion I 
draw from the record as a whol
e is that Respondent through its 
corporate office, and regional offices closely m
onitors organiz-ing and the labor relations policie
s of its facilities and quickly 
dispatches human resources pe
rsonnel to those facilities who 
assume substantial control of many of the activities at the indi-

vidual facilities during the course of organizing campaigns up 
to and including the day of the election or other conclusion of 
organizing activities. Some of the violations in these cases were 
committed by regional human 
resource personnel who are ac-
cording to the record in these cases given extensive training and 
often have substantial experience
 in labor relations. I find that the evidence supports a finding that Respondent engages regu-

larly in brinksmanship as borne out by the individual findings 
in its campaigns to defeat and deter union organizational ef-
forts. In some instances the 
individual nursing homes bypassed 
the bargaining agent where one was in place. Thus, Respon-

dent™s zeal to remain unorganized, fosters this brinkmanship as 
noted by letters of praise for 
regional officials who are success-ful in winning elections. In some instances an individual com-
pany official or human resour
ces representative may step over 
the line. While it is undoubtedly true that unfair labor practices 

are more likely to occur in a facility where organizing efforts 
are ongoing and the employer opposes the organizing effort as 
is its right, it does not follow 
that unfair labor practices are  
inevitable where organizing efforts are underway. The net ef-
fect of these unfair labor practices
 as borne out by my findings 
supra that the elections should be set aside is that the employ-

ees™ rights to organize and enga
ge in union activities under 
Section 7 of the Act are delayed, thwarted, and denied. To the 
extent that a corporatewide remedy may serve to remedy the 
suppression of the employees™ Section 7 rights, I find it is war-
ranted. As the Board will have its decision in 
Beverly II
 before 
it when it considers the instant decision, it may find that the 

record in that case adds further support to the appropriateness of a corporatewide order in this case and perhaps to additional 
relief as sought by the General 
Counsel and Charging Parties.  
With respect to the elections that have been set aside, I find 
that given the magnitude, scope,
 and frequency of the unfair 
labor practices, that a bargaining 
order is appropriate in the East 
Moline case to ensure the employees Section 7 rights are not 
further delayed as I find that the chances of fair election reruns 
in this case is slight given the extensive background of unfair 
labor practices. Thus the employees Section 7 rights will con-
tinued to be thwarted, delayed, and denied. I recommend that 
the election be set aside at the Garden Terrace Nursing Center, 
the Gulf Coast Convalescent Center, and the Northcrest Nurs-
ing Home and referred to the Regional Directors for the setting 
of new elections. With respect to the East Moline Care Center, I 
recommend that since the bargaining obligation attached on 
December 24, 1991, at the time of the demand for recognition, 
that a bargaining order is appropriate, 
Sheraton Hotel
 Waterbury, supra.  
[Recommended Order omitted from publication.]  
  